Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 10 TO CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO DOMESTIC GUARANTY AND FOREIGN GUARANTY
 
AMENDMENT NO. 10 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO DOMESTIC GUARANTY
AND FOREIGN GUARANTY, dated as of September 20, 2019 (this “Amendment”), is
entered into by and among SENSATA TECHNOLOGIES B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands (the “Original BV Borrower”), SENSATA
TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company (the
“Original US Borrower”, and together with the BV Borrower, the “Original
Borrowers”), SENSATA TECHNOLOGIES, INC. a Delaware Corporation (the “New
Borrower” and, together with the Original Borrowers, the “Borrowers”) SENSATA
TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Parent”), the undersigned Guarantors, MORGAN
STANLEY SENIOR FUNDING, INC. as administrative agent and collateral agent on
behalf of the lenders party to the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”), as an L/C Issuer and the Swing Line
Lender, and the Lenders and other L/C Issuers party hereto.
PRELIMINARY STATEMENTS:
WHEREAS, the Original Borrowers, the Parent, the Administrative Agent and
certain lenders entered into that certain Credit Agreement, dated as of May 12,
2011 (as amended, amended and restated, supplemented, waived or otherwise
modified prior to the date hereof, the “Credit Agreement” and as further amended
pursuant to this Amendment, the “Amended Credit Agreement”; capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement);


WHEREAS, the Domestic Guarantors have made that certain Domestic Guaranty, dated
as of May 12, 2011 in favor of the Secured Parties (as amended, amended and
restated, supplemented, waived or otherwise modified prior to the date hereof,
the “Domestic Guaranty” and as further amended pursuant to this Amendment, the
“Amended Domestic Guaranty”);


WHEREAS, the Foreign Guarantors have made that certain Foreign Guaranty, dated
as of May 12, 2011 in favor of the Secured Parties (as amended, amended and
restated, supplemented, waived or otherwise modified prior to the date hereof,
the “Foreign Guaranty” and, collectively with the Domestic Guaranty, the
“Subject Guaranties”, and as further amended pursuant to this Amendment, the
“Amended Foreign Guaranty” and, collectively with the Amended Domestic Guaranty,
the “Amended Guaranties”);


WHEREAS, the Original Borrowers desire, pursuant to Section 10.07 of the Credit
Agreement, to assign all of their rights and obligations as borrowers under the
Credit Agreement and each other Loan Document to the New Borrower, and the New
Borrower desires to assume all of the rights and obligations of the Original
Borrowers as borrowers under the Credit Agreement and each other Loan Document,
and with the Original BV Borrower continuing as a Guarantor under the Credit
Agreement and each other Loan Document and the Original US Borrower being
released from all of its obligations as a Borrower and a Guarantor under the
Credit Agreement and each other Loan Document (the foregoing, the “Borrower
Assignment and Assumption”);


WHEREAS, the New Borrower desires, pursuant to Section 2.17 of the Credit
Agreement, to obtain Credit Agreement Refinancing Indebtedness in the form of
Term Loans (the “Tenth Amendment Term Loans”) which will be used to refinance,
in full or in part, the Term Loans outstanding under the Credit Agreement
immediately prior to the Effective Date (as defined below) (such Term Loans, the
“Existing


Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



Term Loans”). The Tenth Amendment Term Lenders (as defined below) party hereto
have agreed to provide $463,041,096.90 in aggregate principal amount of Tenth
Amendment Term Loans (the “Tenth Amendment Term Loan Commitments”), in each case
in the amount indicated on the signature page hereto of such Tenth Amendment
Term Lender, in accordance with the terms and conditions set forth herein and in
the Credit Agreement, which Tenth Amendment Term Loans shall comprise a Class of
Term Loans separate from any Existing Term Loans that remain outstanding after
giving effect to the incurrence of the Tenth Amendment Term Loans and the
application of the proceeds thereof (any such Existing Term Loans being the
“Remaining Term Loans”);


WHEREAS, substantially contemporaneously with the incurrence of the Tenth
Amendment Term Loans, the New Borrower has incurred or will incur Indebtedness
pursuant to its issuance of certain 4.375% senior notes due 2030 issued or to be
issued pursuant to an indenture dated as of the date hereof in an aggregate
principal amount of $450 million (the “2030 Senior Notes”);


WHEREAS, the Net Cash Proceeds of the 2030 Senior Notes shall be used to prepay,
first, the Remaining Term Loans and, second (and to the extent of any such Net
Cash Proceeds remaining after such prepayment of Remaining Term Loans), Tenth
Amendment Term Loans;


WHEREAS, the parties hereto intend that the Obligations shall continue to exist
under the Amended Credit Agreement, and this Amendment and the transactions
contemplated hereby (including, without limitation, the incurrence of the Tenth
Amendment Term Loans and the Borrower Assignment and Assumption) shall not
constitute a novation or (except as expressly contemplated hereby) a termination
of such Obligations, and the Collateral, to the extent not released as
contemplated under Section 10.25(b) of the Amended Credit Agreement, shall
continue to secure, support and otherwise benefit the Obligations of the Loan
Parties under the Amended Credit Agreement and each other Loan Document (except
as expressly contemplated hereby);


WHEREAS, the Borrowers, the Parent, the Administrative Agent and the Lenders
party hereto have agreed to further amend the Credit Agreement and the Subject
Guaranties as hereinafter set forth, as authorized by Section 10.01 of the
Credit Agreement;


WHEREAS, each of Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Bank, Ltd, Goldman Sachs Bank
USA and Royal Bank of Canada have agreed to act as joint arrangers and
bookrunners in connection with this Amendment and the transactions contemplated
in connection herewith;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:


SECTION 1.    Effective Date Transactions.


(a)    With effect from and including the Effective Date, each Person identified
on the signature pages hereof as an “Existing Consenting Lender”, an “Increasing
Lender” or a “New Lender” (each, a “Tenth Amendment Term Lender”) shall be and
become party to the Amended Credit Agreement as a “Term Lender” and shall have a
Tenth Amendment Term Loan Commitment in the amount set forth in Column C or D
(as applicable) on the signature page to this Amendment for such Tenth Amendment
Term Lender (subject to the terms of the cashless settlement letter of even date
herewith) and shall have all of the rights and obligations of a “Lender” and a
“Term Lender” under the Amended Credit Agreement and the other Loan Documents.




Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



(b)    On the Effective Date, each Tenth Amendment Term Lender with an Existing
Term Loan (such Tenth Amendment Term Lender, an “Existing Term Lender”) shall
cease to be a “Lender” or a “Term Lender” under the Amended Credit Agreement
solely with respect to its Existing Term Loans, and all accrued and unpaid fees
and other amounts payable under the Credit Agreement for the account of each
Existing Term Lender in respect of its Existing Term Loan shall be due and
payable on such date; provided that the provisions of Article 3 and Sections
10.04 and 10.05 of the Credit Agreement shall continue to inure to the benefit
of each Existing Term Lender after the Effective Date.


(c)    On the Effective Date:


(i)    each Tenth Amendment Term Lender, severally and not jointly, shall make a
Tenth Amendment Term Loan to the New Borrower in accordance with this Section
1(c) and Section 2.01 of the Credit Agreement by delivering to the
Administrative Agent immediately available funds (or through exchanging its
Existing Term Loan for a Tenth Amendment Term Loan, subject to the terms of the
cashless settlement letter of even date herewith) in an amount equal to its
Tenth Amendment Term Loan Commitment;


(ii)    the Net Cash Proceeds from the Tenth Amendment Term Loans shall be
applied to prepay Existing Term Loans (other than any Existing Term Loans
subject to a cashless settlement), and the New Borrower shall direct the
Administrative Agent to so apply such Net Cash Proceeds; and


(iii)    the Borrower shall deliver funds to the Administrative Agent in an
amount equal to the sum of (A) all accrued and unpaid interest on the aggregate
principal amount of Existing Term Loans refinanced with the Tenth Amendment Term
Loans plus (B) any other amounts payable in respect of such Existing Term Loans
under the Loan Documents as of the Effective Date, including any amounts owing
pursuant to Article 3 of the Credit Agreement.


(d)    The Tenth Amendment Term Loans made on the Effective Date pursuant to
Section 1(c) shall constitute Eurodollar Loans having an initial Interest Period
ending on October 21, 2019. The Tenth Amendment Term Lenders hereby consent to
such Interest Period, notwithstanding anything to the contrary in Section 2.02
of the Amended Credit Agreement.


SECTION 2.    Amendments. Subject to the satisfaction (or waiver by the
Administrative Agent) of the conditions precedent set forth in Section 4:


(a)    The Credit Agreement is hereby amended to delete the struck text
(indicated textually in the same manner as the following example: struck text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the Amended
Credit Agreement attached as Annex A-1 hereto, and certain amended exhibits and
schedules thereto as set forth Annex A-2 hereto.


(b)    The Domestic Guaranty is hereby amended to delete the struck text
(indicated textually in the same manner as the following example: struck text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the Amended
Domestic Guaranty attached as Annex B hereto.


(c)    The Foreign Guaranty is hereby amended to delete the struck text
(indicated textually in the same manner as the following example: struck text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the Amended
Foreign Guaranty attached as Annex C hereto.




Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



SECTION 3.    Reference to and Effect on the Loan Documents.


(a)    On and after the Effective Date, each reference in the Credit Agreement
or any Subject Guaranty to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement or such Subject Guaranty, and each
reference in the other Loan Documents to “the Credit Agreement”, any Subject
Guaranty, “thereunder”, “thereof” or words of like import referring to the
“Credit Agreement” or such Subject Guaranty, shall mean and be a reference to
the Credit Agreement or such Subject Guaranty, as amended by this Amendment. For
the avoidance of doubt, this Amendment shall also constitute a Loan Document
under the Credit Agreement, as amended by this Amendment.


(b)    The Credit Agreement and the Subject Guaranties, as specifically amended
by this Amendment, and the other Loan Documents are, and shall continue to be,
in full force and effect, and are hereby in all respects ratified and confirmed.


(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, any Subject Guaranty or any other Loan Document, nor shall it
constitute a waiver of any provision of the Credit Agreement, any Subject
Guaranty or any Loan Document.


SECTION 4.    Conditions of Effectiveness for Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or waived by the Administrative Agent):


(a)     The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrowers, the Parent, the other Guarantors and the
Required Lenders, including (without duplication) all Tenth Amendment Term
Lenders and Revolving Credit Lenders, on or prior to 12:00 p.m., New York City
time on September 20, 2019 (the “Consent Deadline”);


(b)    The Administrative Agent shall have received a certificate of the New
Borrower dated as of the Effective Date signed on behalf of the New Borrower by
a Responsible Officer of the New Borrower, certifying on behalf of the New
Borrower that:


(i) immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, the representations and warranties set forth
in Article 5 of the Credit Agreement (as amended by this Amendment) and in the
other Loan Documents are true and correct in all material respects as of the
Effective Date, with the same effect as though made on and as of such date,
except (A) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (B) that for purposes of this Section
3(b), the representations and warranties contained in Sections 5.05(a) and
5.05(b) of the Credit Agreement (as amended by this Amendment) shall be deemed
to refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and 6.01(b) of the Credit Agreement (as amended by this Amendment) and,
in the case of the financial statements furnished pursuant to Section 6.01(b) of
the Credit Agreement (as amended by this Amendment), the representations
contained in Section 5.05(a) of the Credit Agreement (as amended by this
Amendment), as modified by this clause (B), shall be qualified by the statement
that such financial statements are subject to the absence of footnotes and
year-end audit adjustments, (C) to the extent that such representations and
warranties contain a materiality qualification, such representations and
warranties shall be accurate in all respects and (D) to the extent a limited
waiver of compliance with such representations and warranties was granted
pursuant to Section 10 of this Amendment; and




Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



(ii)    each of the Specified Representations (as defined below) shall be true
and correct in all material respects as of the Effective Date. “Specified
Representations” means the representations and warranties of the Loan Parties
set forth in the Patriot Act Representation (as defined below), the Sanctions
Representation (as defined below) and the Anti-Corruption Representation (as
defined below). For purposes of this clause (ii), the following terms shall have
the meanings given to them below:


“Patriot Act Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that, to the extent applicable, each of
the Parent and its Subsidiaries is in compliance in all material respects with
the Patriot Act and any enabling legislation or executive order relating
thereto;


“Sanctions Representation” means the representation and warranty to the
Administrative Agent by the Parent that no part of the proceeds of any Credit
Extension will be used, directly or indirectly, for any purpose which would
violate applicable Sanctions.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;


“Sanction” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority; and


“Anti-Corruption Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that no part of the proceeds of any
Credit Extension will be used, directly or indirectly, for any purpose which
would breach the US Foreign Corrupt Practices Act of 1977 (as amended).


(c)     Immediately prior to and after giving effect to the Effective Date, no
Default or Event of Default has occurred and is continuing;


(d)    The Administrative Agent shall have received such certificates or
resolutions or incumbency certificates of the Loan Parties as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment;


(e)    The Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is validly existing and in good standing in its
jurisdiction of organization (to the extent such concept exists in such
jurisdiction);


(f)    To the extent invoiced at least three Business Days prior to the
Effective Date, all reasonable and documented fees and out-of-pocket expenses
payable to the Administrative Agent shall have been paid to the extent due and
payable in accordance with Section 7 of this Amendment and Section 10.04 of the
Credit Agreement;


(g)    all amounts payable pursuant to each fee letter entered into by the New
Borrower and the other parties thereto in connection with this Amendment shall
have been paid as provided therein;


(h)     At least 3 Business Days prior to the Effective Date, the New Borrower,
to the extent it qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, shall have


Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



delivered, to each Lender that so requests, a Beneficial Ownership Certification
to such Lender. For purposes of this clause (h), the following terms shall have
the meanings given to them below:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


(i)     The Administrative Agent shall have received a customary legal opinion,
addressed to the Administrative Agent and the Lenders, in form, scope and
substance reasonably acceptable to the Administrative Agent from each of (A)
Foley Hoag LLP, counsel to the Loan Parties, and (B) each special foreign
counsel referred to in Schedule A hereto; and


(j)     the Administrative Agent shall have received reasonably satisfactory
evidence that, prior to or substantially contemporaneously with the
effectiveness of this Amendment, the 2030 Senior Notes shall have been or shall
be issued in an aggregate principal amount of not less $450 million, and that
the Net Cash Proceeds thereof shall have been or shall be applied to prepay the
Existing Term Loans in accordance with Section 2.05(b) of the Amended Credit
Agreement; and


(h)     The Administrative Agent shall have received each of the deliverables
set forth in Schedule B hereto.


SECTION 5.    Representations and Warranties. Each of the Parent and the
Original Borrowers and the New Borrower hereby represents and warrants to the
Administrative Agent that:


(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and
(b)    this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).


SECTION 6.    [Reserved]


SECTION 7.    Costs and Expenses. The Borrowers agree that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the Attorney Costs of one counsel for all Lenders and the
Administrative Agent (which shall be Shearman & Sterling LLP)), are expenses
that the Borrowers are required to pay or reimburse pursuant to Section 10.04 of
the Credit Agreement.


SECTION 8.    Execution in Counterparts. This Amendment may be executed in one
or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed


Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



counterpart of this Amendment.


SECTION 9.    Governing Law and Waiver of Right of Trial by Jury. This Amendment
is subject to the provisions of Sections 10.17 and 10.18 of the Credit Agreement
relating to governing law, waiver of right to submission to jurisdiction, venue
and waiver of trial by jury, the provisions which are by this reference
incorporated herein in full.


SECTION 10.    Limited Waiver and Consent. The Administrative Agent and the
Lenders party hereto hereby agree to waive the compliance by each of Sensata
Technologies Bulgaria EOOD, ST Schrader Holding Company UK Limited, Sensata
Technologies, B.V., Sensata Technologies Holding Company Mexico, B.V., ST August
Lux Company S.à r.l., ST August Lux Intermediate Holdco S.à r.l., August Lux
Holding Company, August Brazil Holding Company, August LuxUK Holding Company and
Sensata Technologies Japan Limited (collectively, the “Subject Guarantors”) with
all covenants and/or representations and warranties in the Loan Documents
relating to the effectiveness or perfection of any security interest under, or
enforceability of, any Collateral Document governed by Bulgarian, Luxembourg,
Belgian or Japanese law, or in the case of Sensata Technologies B.V. and Sensata
Technologies Holding Company Mexico only, New York law, as applicable, on the
Effective Date and for a period of 90 days after the Effective Date (as such
time period may be extended in the reasonable discretion of the Administrative
Agent), provided that the foregoing waiver shall only waive compliance with (i)
requirements in respect of any change to the Secured Obligations pursuant to
this Amendment (including, but not limited to, in connection with the Borrower
Assignment and Assumption) and (ii) enforceability requirements relating to
enforceability in respect of such change to the Secured Obligations.  During
this 90-day period (as such time period may be extended in the reasonable
discretion of the Administrative Agent) the Borrowers and the Parent will
procure that the Subject Guarantors amend or enter into such Collateral
Documents to reflect the amendments hereunder and will take all requisite
actions as shall be set forth in the Guarantor Affirmation below and on Schedule
C hereto to ensure that each Subject Guarantor has granted in favor of the
Administrative Agent for the benefit of the Secured Parties, a valid and, to the
extent required under the Collateral Documents to which it is a party, perfected
security interest in its Collateral, as defined in such Collateral Documents.


SECTION 11.     Guarantor Affirmation. The New Borrower and each Guarantor party
hereto hereby (a) acknowledges and consents to this Amendment; (b) subject to
Section 10 above and Section 10.25(b) of the Amended Credit Agreement, ratifies
and confirms all of its respective obligations and liabilities under the Loan
Documents (as amended by this Amendment or contemplated by this Amendment to be
amended) to which it is a party and ratifies and confirms that such obligations
and liabilities remain in full force and effect and extend to and continue in
effect with respect to, and continue to guarantee and secure, as applicable, the
obligations of the New Borrower under the Amended Credit Agreement, including,
as applicable, as provided in the documents detailed in Schedule B; (c) subject
to Section 10 above and Section 10.25(b) of the Amended Credit Agreement,
acknowledges and confirms that the liens and security interests granted by it
pursuant to the Collateral Documents to which it is a party are and continue to
be valid and perfected (if and to the extent required to be perfected under the
Collateral Documents to which it is a party) liens and security interests in the
Collateral (subject only to Liens permitted under the Loan Documents) that
secure all of the obligations of such Guarantor under the Loan Documents (as
amended by this Amendment or contemplated by this Amendment to be amended) to
which it is a party to the same extent that such liens and security interests in
the Collateral were valid and perfected (if and to the extent required to be
perfected under the Collateral Documents to which it is a party) immediately
prior to giving effect to the execution and delivery of this Amendment,
including, as applicable, as provided in the documents detailed in Schedule B;
(d) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees, or agents) on or prior to the date
hereof; (e) acknowledges, affirms, and agrees that such Guarantor does not have
any defense, claim, cause of action, counterclaim, offset or


Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------



right of recoupment of any kind or nature against any of its obligations,
indebtedness or liabilities to the Administrative Agent or any Lender on or
prior to the date hereof and (f) subject to Section 10.25(b) of the Amended
Credit Agreement, acknowledges and agrees to the assignment by the Original
Borrowers of their rights and obligations as borrowers under the Credit
Agreement and each other Loan Documents to the New Borrower and the assumption
by the New Borrower of the rights and obligations of the Original Borrowers as
borrowers under the Credit Agreement and each other Loan Document.


SECTION 12.    Continuing Obligations. Subject to Section 10.25(b) of the
Amended Credit Agreement and the terms of this Amendment, the Obligations
existing immediately prior to the Effective Date shall, to the extent
outstanding immediately following the Effective Date, comprise Obligations under
the Amended Credit Agreement and each other Loan Document, and neither this
Amendment nor the transactions contemplated in connection herewith (including,
without limitation, the Borrower Assignment and Assumption) shall constitute a
novation or termination of such Obligations, and the Collateral, to the extent
not released as contemplated under Section 10.25(b) of the Amended Credit
Agreement, shall continue to secure, support and otherwise benefit the
Obligations of the Loan Parties under the Amended Credit Agreement and each
other Loan Document.


SECTION 13.    Dutch Security Confirmation. Without prejudice to the foregoing,
each Loan Party hereby, in respect of any security documents to which it is a
party and pursuant to which a security interest is created or purported to be
created governed by Dutch law (each a “Dutch Security Document”), irrevocably
and unconditionally agrees and confirms (vaststellen), within the meaning of
Article 7:900 of the Dutch Civil Code that (i) the security rights created by it
and constituted by such Dutch Security Document are not affected by any
amendment of, or waiver under, the Credit Agreement or any other Loan Documents
as contemplated by this Amendment, (ii) the security rights created by it and
constituted by such Dutch Security Document will secure the obligations of each
Pledgor (as defined in each Dutch Security Document) under or in connection with
the Loan Documents contemplated to be secured by such Dutch Security Document,
including without limitation under or pursuant to the Parallel Obligations (as
defined in each Dutch Security Document), as amended by this Amendment, and
(iii) the Principal Obligations (as defined in each Dutch Security Document)
will include (but not be limited to) all present and future obligations of any
Pledgor (as defined in the Dutch Security Documents) towards the Secured Parties
under the Amended Credit Agreement and the other Loan Documents contemplated to
be secured by such Dutch Security Document, including without limitation all
present and future obligations of any of the Pledgors (as defined in the Dutch
Security Documents) under or in connection with its Parallel Obligations
contemplated to be secured by such Dutch Security Document, and all Secured
Obligations contemplated to be secured by each Dutch Security Document are
secured and will continue to be secured by the security created by such Dutch
Security Document. This Section 13 is governed by and shall be construed in
accordance with Dutch law.


SECTION 14.    Acknowledgement of Release of Guarantors. The parties hereto
acknowledge and agree to the terms of Section 10.25(b) of the Amended Credit
Agreement relating to the release of the Guarantors identified therein from
their obligations under the Loan Documents on the terms described therein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Amendment No. 10 to Credit Agreement
NYDOCS01/1760799.14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment No. 10 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


SENSATA TECHNOLOGIES B.V.,
as Original BV Borrower and as a Guarantor




By: /s/ Gerrit H. Ensing_____________________
Name: Gerrit H. Ensing
Title: Director




SENSATA TECHNOLOGIES FINANCE
COMPANY, LLC,
as Original US Borrower


By: /s/ Jeffrey Cote _______________________
Name: Jeffrey Cote
Title: Manager


SENSATA TECHNOLOGIES, INC.,
as New Borrower


By: /s/ Jeffrey Cote _______________________
Name: Jeffrey Cote
Title: Chief Operating Officer




SENSATA TECHNOLOGIES
INTERMEDIATE HOLDING B.V.,
as Parent and as a Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Director




--------------------------------------------------------------------------------



KAVLICO CORPORATION,
CRYDOM, INC.,
NEWALL ELECTRONICS, INC.,
BEI NORTH AMERICA LLC,
CUSTOM SENSORS & TECHNOLOGIES US
CORPORATION,
CUSTOM SENSORS & TECHNOLOGIES US LLC,
CUSTOM SENSORS & TECHNOLOGIES, INC.,
each as Guarantor


By: /s/ Jeffrey Cote _______________________
Name: Jeffrey Cote
Title: Vice President




STI HOLDCO, INC.,
SENSATA TECHNOLOGIES BULGARIA EOOD,
each as Guarantor


By: /s/ Jeffrey Cote _______________________
Name: Jeffrey Cote
Title: Director




--------------------------------------------------------------------------------



SENSATA TECHNOLOGIES US, LLC,
as Guarantor


By: Sensata Technologies UK Financing Co. plc, as its sole member




By: /s/ Claire Beddow ___________________________
Name: Claire Beddow
Title: Director




SENSATA TECHNOLOGIES US II, LLC,
as Guarantor


By: Sensata Technologies US, LLC, as its sole member


By: Sensata Technologies UK Financing Co. plc, as its sole member




By: /s/ Claire Beddow ___________________________
Name: Claire Beddow
Title: Director




--------------------------------------------------------------------------------



Signed by Jeffrey Cote (name of director)
for and on behalf of                        /s/ Jeffrey Cote
____________________
CUSTOM SENSORS & TECHNOLOGIES NEWCO LTD.,    Director
as Guarantor






Signed by Jeffrey Cote (name of director)
for and on behalf of                        /s/ Jeffrey Cote
____________________
ST SCHRADER HOLDING COMPANY UK LIMITED,    Director
as Guarantor




--------------------------------------------------------------------------------



Signed by Claire Beddow (name of director)
for and on behalf of                        /s/ Claire Beddow _________________
SENSATA TECHNOLOGIES UK FINANCING CO. PLC,    Director
as Guarantor




--------------------------------------------------------------------------------



SENSATA TECHNOLOGIES JAPAN LIMITED,
as Guarantor


By: /s/ Song Changhwan_________________________
Name: Song Changhwan
Title: Representative Director




--------------------------------------------------------------------------------



SENSATA TECHNOLOGIES HOLDING COMPANY
MEXICO B.V.,
SENSATA TECHNOLOGIES US
COÖPERATIEF U.A.,




each as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Director




--------------------------------------------------------------------------------



CDI NETHERLANDS B.V.,
as Guarantor


By: /s/ Paul Chawla ______________________
Name: Paul Chawla
Title: Director




--------------------------------------------------------------------------------



SENSATA TECHNOLOGIES HOLLAND B.V.,
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Director




--------------------------------------------------------------------------------



SENSATA TECHNOLOGIES BERMUDA LTD.,
as Guarantor


By: /s/ Melissa Mong ____________________________
Name: Melissa Mong
Title: Director




--------------------------------------------------------------------------------



Signed by Steven Beringhause (name of director)
for and on behalf of                        /s/ Steven Beringhause _____________
AUGUST UK HOLDCO LIMITED,                Director
as Guarantor




--------------------------------------------------------------------------------



ST AUGUST LUX COMPANY S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 192229
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Manager (Class A)








ST AUGUST LUX INTERMEDIATE HOLDO S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 192214
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Manager (Class A)








AUGUST LUX HOLDING COMPANY, S.À R.L.
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 167704
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Manager (Class A)




--------------------------------------------------------------------------------



AUGUST BRAZIL HOLDING COMPANY, S.À R.L.
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 168084
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Manager (Class A)








AUGUST LUXUK HOLDING COMPANY, S.À R.L.
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 167757
as Guarantor


By: /s/ Gerrit H. Ensing ___________________
Name: Gerrit H. Ensing
Title: Manager (Class A)




--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent




By: /s/ Andrew Earls _____________________
Name: Andrew Earls
Title: Authorized Signatory






--------------------------------------------------------------------------------




LENDERS' SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT






--------------------------------------------------------------------------------




Annex A-1


Amended Credit Agreement Schedules and Exhibits







--------------------------------------------------------------------------------




[Different first page setting changed from off in original to on in modified.].
EXECUTION VERSION


 __________________________________________


CONFORMED CREDIT AGREEMENT
Dated as of May 12, 2011
(as amended by Amendment No. 1 to Credit Agreement, dated as of December 6,
2012, Amendment No. 2 to Credit Agreement, dated as of December 11, 2013,
Amendment No. 3 to Credit Agreement, dated as of October 14, 2014, Amendment No.
4 to Credit Agreement, dated as of November 4, 2014, Amendment No. 5 to Credit
Agreement, dated as of March 26, 2015, Amendment No. 6 to Credit Agreement,
dated as of May 11, 2015, Amendment No. 7 to Credit Agreement, dated as of
September 29, 2015, Amendment No. 8 to Credit Agreement, dated as of November 7,
2017 and, Amendment No. 9 to Credit Agreement, dated as of March 27, 2019 and
Amendment No. 10 to Credit Agreement, dated as of September 20, 2019)
among
SENSATA TECHNOLOGIES B.V.
as Original BV Borrower
 
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC
as Original US Borrower
 
SENSATA TECHNOLOGIES, INC.
as Borrower
 
SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V.
as Parent
 
MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent
 
THE INITIAL L/C ISSUER AND INITIAL SWING LINE LENDER NAMED HEREIN
As Initial L/C Issuer and Initial Swing Line Lender
 
THE OTHER LENDERS PARTY HERETO
 
 __________________________________________
 
MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYS CAPITALBANK PLC
as Joint Lead Arrangers
 
 __________________________________________
 
MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYS CAPITALBANK PLC
GOLDMAN SACHS BANK USA
BMO CAPITAL MARKETS*
RBC CAPITAL MARKETS+
as Joint Bookrunners
 
 __________________________________________
 
BARCLAYS CAPITALBANK PLC
as Syndication Agent
 
 __________________________________________


* BMO Capital Markets is a trade name for the Bank of Montreal
+ RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates


[Different first page setting changed from off in original to on in modified.].
NYDOCS02/1189919.201/1760806.13




--------------------------------------------------------------------------------



[Different first page setting changed from off in original to on in modified.].




GOLDMAN SACHS BANK USA
BANK OF MONTREAL
ROYAL BANK OF CANADA
MIZUHO CORPORATE BANK, LTD.
RAYMOND JAMES BANK, FSB
CRÉDIT INDUSTRIEL ET COMMERCIAL
as Co-Documentation Agents


 __________________________________________




[Different first page setting changed from off in original to on in modified.].




Credit Agreement
NYDOCS01/1760806.13

--------------------------------------------------------------------------------




[Different first page setting changed from off in original to on in modified.].
EXECUTION VERSION
TABLE OF CONTENTS
PAGE
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Other Interpretive Provisions
5863
SECTION 1.03.
Accounting Terms
5863
SECTION 1.04.
Rounding
5964
SECTION 1.05.
References to Agreements and Laws
5964
SECTION 1.06.
Times of Day
5965
SECTION 1.07.
Timing of Payment or Performance
5965
SECTION 1.08.
Currency Equivalents Generally
5965
SECTION 1.09.
Certain Calculations
6065
SECTION 1.10.
Delaware LLC Divisions
66
SECTION 1.11.
Effect of a Benchmark Transition Event
66
SECTION 1.12.
Limited Condition Transactions
67

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01.
The Loans
6068
SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
6269
SECTION 2.03.
Letters of Credit
6371
SECTION 2.04.
Swing Line Loans
7280
SECTION 2.05.
Prepayments
7683
SECTION 2.06.
Termination or Reduction of Revolving Credit Commitments
8995
SECTION 2.07.
Repayment of Loans
8996
SECTION 2.08.
Interest
9097
SECTION 2.09.
Fees
9197
SECTION 2.10.
Computation of Interest and Fees
9198
SECTION 2.11.
Evidence of Indebtedness
9298
SECTION 2.12.
Payments Generally
9399
SECTION 2.13.
Sharing of Payments
95101
SECTION 2.14.
Increase in Commitments
95102
SECTION 2.15.
[Intentionally omitted]
97104
SECTION 2.16.
Currency Equivalents
98104
SECTION 2.17.
Refinancing Amendments
98105
SECTION 2.18.
Extensions of Loans and Commitments
99105










--------------------------------------------------------------------------------



ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
SECTION 3.01.
Taxes
101108
SECTION 3.02.
Illegality
104110
SECTION 3.03.
Inability to Determine Rates
105110
SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
105111
SECTION 3.05.
Funding Losses
107112
SECTION 3.06.
Matters Applicable to Requests for Compensation
107113
SECTION 3.07.
Replacement of Lenders Under Certain Circumstances
108114
SECTION 3.08.
Survival
109115

ARTICLE 4
CONDITIONS PRECEDENT
SECTION 4.01.
Conditions Precedent to Initial Credit Extension
110115
SECTION 4.02.
Conditions to All Credit Extensions After the Closing Date


112117

ARTICLE 5
REPRESENATIONS AND WARRANTIES
SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws
113118
SECTION 5.02.
Authorization; No Contravention
113119
SECTION 5.03.
Governmental Authorization; Other Consents
113119
SECTION 5.04.
Binding Effect
114119


SECTION 5.05.
Financial Statements; No Material Adverse Effect
114119
SECTION 5.06.
Litigation
114120


SECTION 5.07.
Ownership of Property; Liens
115120
SECTION 5.08.
Environmental Compliance
115121
SECTION 5.09.
Taxes
116122
SECTION 5.10.
ERISA Compliance
117122
SECTION 5.11.
Subsidiaries; Equity Interests
117123
SECTION 5.12.
Margin Regulations; Investment Company Act
117123
SECTION 5.13.
Disclosure
118123
SECTION 5.14.
Intellectual Property, Licenses, Etc
118124
SECTION 5.15.
Solvency
118124
SECTION 5.16.
Perfection, Mortgages, Etc
118124
SECTION 5.17.
Compliance with Laws Generally
119125


SECTION 5.18.
Labor Matters
119125


SECTION 5.19.
EEA Financial Institution
119125
SECTION 5.20.
Beneficial Ownership
125






--------------------------------------------------------------------------------



ARTICLE 6
AFFIRMATIVE COVENANTS
SECTION 6.01.
Financial Statements
119125
SECTION 6.02.
Certificates; Other Information
120126
SECTION 6.03.
Notices
122128
SECTION 6.04.
Payment of Obligations
123129


SECTION 6.05.
Preservation of Existence, Etc
123129


SECTION 6.06.
Maintenance of Properties
123129


SECTION 6.07.
Maintenance of Insurance
123129


SECTION 6.08.
Compliance with Laws
123129


SECTION 6.09.
Books and Records
124129


SECTION 6.10.
Inspection Rights
124130


SECTION 6.11.
Use of Proceeds
124130


SECTION 6.12.
Covenant to Guarantee Obligations and Give Security
125130


SECTION 6.13.
Compliance with Environmental Laws
127133


SECTION 6.14.
Further Assurances
127133


SECTION 6.15.
Designation of Subsidiaries
128134


SECTION 6.16.
Maintenance of Ratings
128134
SECTION 6.17.
Junior Financing Documentation
128134
SECTION 6.18.
Certain Tax Matters
128[Reserved] 134
SECTION 6.19.
Post-Closing Covenant
129134
SECTION 6.20.
Post-Fifth Amendment Effective Date Covenant
129135
SECTION 6.21.
Post-Sixth Amendment Effective Date Covenant
129135
SECTION 6.22.
Post- Seventh Amendment Effective Date Covenant
129135
SECTION 6.23.
Post-Tenth Amendment Effective Date Covenant
135

ARTICLE 7
NEGATIVE COVENANTS
SECTION 7.01.
Liens
130136
SECTION 7.02
Investments
133139
SECTION 7.03.
Indebtedness
137143


SECTION 7.04.
Fundamental Changes
140146
SECTION 7.05.
Dispositions
141147
SECTION 7.06.
Restricted Payments
143149


SECTION 7.07.
Change in Nature of Business
146152
SECTION 7.08.
Transactions with Affiliates
147152
SECTION 7.09.
Burdensome Agreements
147153
SECTION 7.10.
Holding Company
148154
SECTION 7.11.
Senior Secured Net Leverage Ratio
149154
SECTION 7.12.
Amendments of Certain Documents
149155
SECTION 7.13.
Accounting Changes
149155
SECTION 7.14.
Prepayments, Etc. of Subordinated Indebtedness
149155
SECTION 7.15.
Designated Senior Debt
150155


SECTION 7.177.16.
Partnership, Etc
151155








--------------------------------------------------------------------------------



ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
SECTION 8.01.
Events of Default
151155
SECTION 8.02.
Remedies Upon Event of Default
154158
SECTION 8.03
Application of Funds
155159
SECTION 8.04.
Permitted Holders' Right to Cure
156

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS
SECTION 9.01.
Authorization and Action
157160
SECTION 9.02
Agents’ Reliance, Etc
158161
SECTION 9.03.
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman Sachs Bank USA,
Bank of Montreal, Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond
James Bank, FSB and Crédit Industriel et Commercial and Affiliates
158162
SECTION 9.04.
Lender Credit Decision
159162
SECTION 9.05.
Indemnification
159163
SECTION 9.06.
Successor Agents
160164


SECTION 9.07.
Other Agents; Arrangers and Managers
161165

ARTICLE 10
MISCELLANEOUS
SECTION 10.01.
Amendments, Etc
161165
161165
161165


SECTION 10.02.
Notices and Other Communications; Facsimile Copies
164167
SECTION 10.03.
No Waiver; Cumulative Remedies
165168
SECTION 10.04.
Attorney Costs, Expenses and Taxes
165168
SECTION 10.05.
Indemnification by the BorrowersBorrower
165169
SECTION 10.06.
Payments Set Aside
167170
SECTION 10.07.
Successors and Assigns
167170
SECTION 10.08.
Confidentiality
172175
SECTION 10.09.
Setoff
173175
SECTION 10.10.
Interest Rate Limitation
174176
SECTION 10.11.
Counterparts
174176
SECTION 10.12.
Integration
174176
SECTION 10.13.
Survival of Representations and Warranties
174177
SECTION 10.14.
Severability
175177
SECTION 10.15.
Tax Forms
175177
SECTION 10.16.
Process Agent
177179






--------------------------------------------------------------------------------



SECTION 10.17.
GOVERNING LAW
177180
SECTION 10.18.
WAIVER OF RIGHT TO TRIAL BY JURY
178180
SECTION 10.19.
Binding Effect
178180
SECTION 10.20.
USA Patriot Act Notice
178181
SECTION 10.21.
Supplemental Obligations
178181
SECTION 10.22.
Affiliate Activities
179182
SECTION 10.23.
No Advisory or Fiduciary Responsibility
180182
SECTION 10.24.
Judgment Currency
180183
SECTION 10.25.
Release of Guarantors
181183
SECTION 10.26.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
181184


SIGNATURES
 
S-1
SECTION 10.27.
Lender Representations
185
SECTION 10.28.
Acknowledgement Regarding Any Supported QFCs
186
SECTION 10.29.
Assignment of Original Borrowers
186



SCHEDULES
I
Guarantors

II
Foreign Security Agreements

III
Dutch Security Documents

1.01
Permitted Reorganization

2.01
Commitments

5.06
Disclosed Litigation

5.07(c)
Material Real Properties Pledged as Collateral

5.10(b)
Material ERISA Claims, Actions, Suits, or Action by Governmental Authority

5.10(c)
ERISA Events or Material Liabilities

5.11
Subsidiaries

5.14
IP Rights

7.01(b)
Existing Liens

7.02(f)
Existing Investments

7.03(c)(i)
Existing Indebtedness

7.05(t)
Permitted Dispositions

7.08
Transactions with Affiliates

7.09
Burdensome Agreements

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

B-1
Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)






--------------------------------------------------------------------------------



B-2
Form of U.S. Tax Certificate (For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

B-3
Form of U.S. Tax Certificate (For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

B-4
Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

C-1
Term Note

C-2
Revolving Credit Note

C-3
Swing Line Note

D
Compliance Certificate

E
Assignment and Assumption

F-1
Domestic Guaranty

F-2
Foreign Guaranty

F-3
BV Guaranty

G
Domestic Security Agreement

H-1
Kirkland & Ellis LLP Opinion

H-2
Loyens Loeff and Van Doorne Opinions

I
Administrative Questionnaire

J
Discount Range Prepayment Notice

K
Discount Range Prepayment Offer

L
Specified Discount Prepayment Notice

M
Specified Discount Prepayment Response

N
Solicited Discounted Prepayment Notice

O
Acceptance and Prepayment Notice

P
Solicited Discounted Prepayment Offer

Q
Solvency Certificate








--------------------------------------------------------------------------------






EXECUTION VERSION


CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 12, 2011
among SENSATA TECHNOLOGIES B.V., a besloten vennootschap organized under the
laws of the Netherlands (the “Original BV Borrower” or “STBV”), SENSATA
TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company (the
“Original US Borrower” and, together with the Original BV Borrower, the
“Original Borrowers”), SENSATA TECHNOLOGIES, INC., a Delaware corporation, (the
“Borrower”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a besloten
vennootschap organized under the laws of the Netherlands (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, each a “Lender”), the Initial L/C Issuer, the Initial Swing Line
Lender and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.
PRELIMINARY STATEMENTS
The Original Borrowers have requested that (a) the Term Lenders make Term Loans
to the Original Borrowers in an aggregate principal amount of $1,100,000,000 to
(i) consummate the repayments contemplated by the Transactions (as defined
herein on the Closing Date) and (ii) pay the fees, costs and expenses incurred
in connection with the Transactions (as defined herein on the Closing Date), and
(b) from time to time, the Revolving Credit Lenders lend to the Original
Borrowers and the L/C Issuer issue Letters of Credit for the account of the
Original Borrowers and the Restricted Subsidiaries under an up to
$250,000,000420,000,000 Revolving Credit Facility.
As of the Tenth Amendment Effective Date, the Original Borrowers will assign all
of their rights and obligations as borrowers under the Loan Documents to the
Borrower, and the Borrower will assume all of the rights and obligations of the
Original Borrowers as borrowers under the Loan Documents, and as a result the
Original Borrowers shall cease to be borrowers under this Agreement and the
Borrower shall succeed the Original Borrowers as the borrower hereunder.
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2023 Senior Notes” means the $500,000,000 4.875% senior notes due 2023, issued
by STBV.


Credit Agreement
NYDOCS01/1760806.13



--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“2024 Senior Notes” means the $400,000,000 5.625% senior notes due 2024, issued
by STBV.
“2025 Senior Notes” means the $700,000,000 5.000% senior notes due 2025, issued
by STBV.
“2026 Senior Notes” means the $750,000,000 6.250% senior notes due 2026, issued
by Sensata Technologies UK Financing Co. plc.
“2030 Senior Notes” means the $450,000,000 4.375% senior notes due 2030, issued
by the Borrower.
“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(3).
“Acceptance and Prepayment Notice” means a notice of any Loan Party’s or any
Subsidiary of a Loan Party’s acceptance of the Acceptable Discount in
substantially the form of Exhibit O.
“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).
“Accepting Lender” has the meaning specified in Section 2.05(b)(viviii).
“Additional Commitments Effective Date” has the meaning specified in Section
2.14(b).
“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Loans
pursuant to Section 2.14.
“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Commitments.
“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.
“Additional Term Commitments” means the commitments of the Additional Term
Lenders to make Additional Term Loans pursuant to Section 2.14.
“Additional Term Lenders” means the lenders providing the Additional Term Loans.
“Additional Term Loans” means any loans made in respect of any additional Term
Commitments that shall have been added pursuant to Section 2.14.
“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of (a)
with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding amount of such revolving borrowings
for the four fiscal quarters most recently


Credit Agreement
NYDOCS01/1760806.13
2

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




ended on or prior to such dayTest Period (or, if fewer than four full fiscal
quarters have elapsed since the Closing Date, for the period commencing on the
Closing Date and ending on the last day of the fiscal quarter most recently
ended on or prior to such day) plus (b) with respect to all other Consolidated
Funded Indebtedness, the outstanding amount thereof on such day.
“Administrative Agent” means Morgan Stanley in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the BorrowersBorrower, the Lenders and the L/C Issuers.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit I.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that portfolio
companies of the Sponsor that are not Subsidiaries of the Parent shall be deemed
not to be Affiliates of any Loan Party. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.
“Affiliated Debt Fund” shall mean any Affiliate of Bain Capital Partners, LLC
that is a bona fide debt fund or an investment vehicle that in engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business.
“Affiliated Lender” means, at any time, any Lender that is the Sponsor or
Affiliates controlled directly or indirectly by the Sponsor (other than the
Borrowers or any of their respective Subsidiaries) at such time.
“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject.
“Applicable Rate” means a percentage per annum equal to:


Credit Agreement
NYDOCS01/1760806.13
3

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(a)    with respect to Term Loans (i) for Eurodollar Rate Loans, 1.75% and (ii)
for Base Rate Loans, 0.75%;
(b)    with respect to the Revolving Credit Loans, Revolving Credit Commitments
and Letter of Credit fees, (i) until receipt by the Administrative Agent of a
Compliance Certificate pursuant to Section 6.02(b) with respect to the fiscal
quarters ending March 31, 2019 and June 30, 2019 (A) for Eurodollar Rate Loans
and for EURIBOR Loans, 1.25%, (B) for Base Rate Loans, 0.25%, (C) for Letter of
Credit fees, 1.125% and (D) for Revolving Credit Commitment Fees, 0.25% and (ii)
thereafter, the following percentages per annum, based upon the Senior Secured
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing Level
Senior Secured Net Leverage Ratio
Eurodollar Rate, EURIBOR
Letter of Credit Fees
Base Rate
Revolving Credit Commitment Fee Rate
 
 
 
 
 
 
1
≥ 1.5:1.0
1.50%
1.375%
0.50%
0.25%
 
 
 
 
 
 
2
< 1.5:1.0 but ≥ 0.75:1.0
1.25%
1.125%
0.25%
0.25%
 
 
 
 
 
 
3
< 0.75:1.0
1.00%
0.875%
0.00%
0.125%



Any increase or decrease in the Applicable Rate set forth in subsection (b)
above resulting from a change in the Senior Secured Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
at the option of the Administrative Agent or the Required Lenders, pricing level
1 shall apply, (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to but excluding the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply); and
(c)    with respect to any Additional Term Loans (other than Third Amendment
Third Amendment Term Loans) or Additional Revolving Credit Commitments (other
than Fifth Amendment Revolving Commitments), such amounts as may be agreed to by
the applicable Borrower, the Administrative Agent and the Additional Term
Lenders or Additional Revolving Credit Lenders, as the case may be.


Credit Agreement
NYDOCS01/1760806.13
4

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents.”
“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means Morgan Stanley Senior Funding, Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC, each in its capacity as a
joint lead arranger and joint bookrunner for the Facilities, and Goldman Sachs
Bank USA, BMO Capital Markets (trade name of the Bank of Montreal) and RBC
Capital Markets (brand name for Royal Bank of Canada and its affiliates), each
in its capacity as a joint bookrunner for the Facilities.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and out-of-pocket disbursements of any law firm or other
external counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the BorrowersBorrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Loan Prepayment pursuant to Section 2.05(a)(iv); provided that
the BorrowersBorrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the
BorrowersBorrower nor any of theirits Affiliates may act as the Auction Agent.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Amount” means, at any time (the “Reference Date”) and, in each case,
without duplication, the sum of:
(a)    the Initial Amount; plus


Credit Agreement
NYDOCS01/1760806.13
5

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    Excess Cash Flow Not Otherwise Applied with respect to any fiscal year of
the Borrower Parties ending during the period following the Tenth Amendment
Effective Date through and including the Reference Date; plus
(c)    the amount of any capital contributions or cash and Cash Equivalent
proceeds from Equity Issuances (or issuances of debt securities converted or
convertible into or exchanged or exchangeable for Qualified Equity Interests)
received by the Borrower Parties during the period following the ClosingTenth
Amendment Effective Date through and including the Reference Date; plus
(d)    the aggregate amount of all cash dividends and other cash distributions
received by the Borrower Parties from any Unrestricted Subsidiaries during the
period following the ClosingTenth Amendment Effective Date through and including
the Reference Date; plus
(e)    the aggregate amount of all cash interest, returns of principal, cash
repayments and similar payments received by the Borrower Parties from any
Unrestricted Subsidiaries during the period following the ClosingTenth Amendment
Effective Date through and including the Reference Date in respect of loans or
advances made by the Borrower Parties to such Unrestricted Subsidiaries; plus
(f)    to the extent not required to be applied to prepay Loans in accordance
with Section 2.05(b)(i), the aggregate amount of all cash proceeds received by
the Borrower Parties in connection with (x) the sale, transfer or other
disposition of its direct or indirect ownership interest (including Equity
Interests) in any Unrestricted Subsidiary or (y) the sale, transfer or other
disposition of any assets of any Unrestricted Subsidiary, in each case, during
the period following the ClosingTenth Amendment Effective Date through and
including the Reference Date; plus
(g)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, sale proceeds,
repayments, income and similar amounts) actually received by any Borrower Party
in respect of any Investments pursuant to Section 7.02; provided, that in no
case shall such amount exceed the amount of such Investment made using the
Available Amount pursuant to Section 7.02(m), in each case, during the period
following the Tenth Amendment Effective Date through and including the Reference
Date; plus
(h)    the fair market value of any Unrestricted Subsidiaries which are
re-designated as Restricted Subsidiaries or merged, liquidated, consolidated or
amalgamated into any Borrower Party during the period following the Tenth
Amendment Effective Date through and including the Reference Date; minus
(i)    the aggregate amount of any Investments made pursuant to Section 7.02,
any Restricted Payment made pursuant to Section 7.06, and any prepayments of
Permitted Subordinated Indebtedness made pursuant to Section 7.14 and any
Capital Expenditures made pursuant to Section 7.16 during the period following
the


Credit Agreement
NYDOCS01/1760806.13
6

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




ClosingTenth Amendment Effective Date and ending on the Reference Date, in each
case to the extent funded from the Available Amount.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(i)    the rate of interest published by the Wall Street Journal, from time to
time, as the “prime rate”;
(ii)    ½ of 1% per annum above the Federal Funds Rate;
(iii)    the Eurodollar Rate for a one month interest period as determined on
such day, plus 1.0%; and
(iv)    in the case of Base Rate Loans that are Term Loans, if greater than the
rate determined by the Administrative Agent pursuant to the foregoing clauses
(i) - (iii), 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Rate” has the meaning specified in the definition of “Eurodollar
Rate”.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Benchmark
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Benchmark Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Benchmark Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for


Credit Agreement
NYDOCS01/1760806.13
7

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Benchmark Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent reasonably decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Benchmark Rate:
(1)
in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Benchmark Rate permanently or indefinitely ceases to provide the Benchmark
Rate; or

(2)
in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Benchmark Rate:
(1)
a public statement or publication of information by or on behalf of the
administrator of the Benchmark Rate announcing that such administrator has
ceased or will cease to provide the Benchmark Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Benchmark Rate;

(2)
a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Benchmark
Rate, a resolution authority with jurisdiction over the administrator for the
Benchmark Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark Rate, which states that the
administrator of the Benchmark Rate has ceased or will cease to provide the
Benchmark Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Benchmark Rate; or



Credit Agreement
NYDOCS01/1760806.13
8

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(3)
a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark Rate announcing that the Benchmark Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Benchmark
Rate and solely to the extent that the Benchmark Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Benchmark Rate for all purposes hereunder in
accordance with Section 1.11 and (y) ending at the time that a Benchmark
Replacement has replaced the Benchmark Rate for all purposes hereunder pursuant
to Section 1.11.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the
Internal Revenue Code) the assets of any such “employee benefit plan” or “plan”.
“Bilateral Providers” has the meaning specified in the Domestic Security
Agreement.
“Borrower” means the BV Borrower or the US Borrower, as the context may require,
and “Borrowers” means, collectively, the BV Borrower and the US Borrower.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means Sensata Technologies, Inc.
“Borrower Materials” has the meaning specified in Section 6.02.


Credit Agreement
NYDOCS01/1760806.13
9

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Borrower Offer of Specified Discount Prepayment” means the offer by the
BorrowersBorrower to make a voluntary prepayment of Loans at a specified
discount to par pursuant to Section 2.05(a)(iv)(B).
“Borrower Parties” means the collective reference to the BV Borrower, the US
BorrowerSTBV and the Restricted Subsidiaries, and “Borrower Party” means any one
of them.
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the BorrowersBorrower of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(iv)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the BorrowersBorrower of offers for, and the subsequent acceptance, if any,
by a Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) when used in relation to any Borrower, the state where the
Administrative Agent’s Office and the L/C Issuer’s Office are located and (b)
when used in relation to the BV Borrower, the Netherlands, and if such day
relates to any interest rate settings as to a Eurodollar Rate Loan or EURIBOR
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan or EURIBOR Loan,
means any such day on which dealings in deposits in Dollars or Euros, as the
case may be, are conducted by and between banks in the London interbank
eurodollar or Euro market, as the case may be.
“BV Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“BV Guaranty” means thethat Guaranty made by the Original BV Borrower in favor
of the Secured Parties, substantially in the form of Exhibit F-3, in respect of
the Obligations of the Original US Borrower (in its capacity as a Borrower under
the Loan Documents).  
“CapEx Pull-Forward Amount” has the meaning specified in Section 7.16(b).
“Capital Expenditures” means, as of any date for the applicable period then
ended, all additions to plant, property and equipment and other capital
expenditures of the Borrower Parties on a consolidated basis for such period
that are required to be set forth in the consolidated statement of cash flows,
as determined in accordance with GAAP; provided that Capital Expenditures shall
not include any such expenditures which constitute any of the following, without
duplication: (a) a Permitted Acquisition, (b) capital expenditures relating to
the construction or acquisition of any property which has been transferred to a
Person other than a Borrower Party pursuant to a sale-leaseback transaction
permitted under Section 7.05(f), (c) to the extent permitted by this Agreement,
a reinvestment of the Net Cash Proceeds of any


Credit Agreement
NYDOCS01/1760806.13
10

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Disposition in accordance with Section 2.05(b)(i) or Casualty Event, (d)
expenditures of any capital contributions or cash and cash equivalent proceeds
from Equity Issuances (or issuances of debt securities converted or convertible
into or exchanged or exchangeable for Qualified Equity Interests) received by
any Borrower Party, (e) expenditures of proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made or committed to be made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Borrower Parties within 12 months of
receipt of such proceeds (and if so committed to be made, made no later than 180
days after the end of such 12-month period), (f) interest capitalized during
such period, (g) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party (excluding any
Borrower Party) and for which no Borrower Party has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period), (h) the book value of any asset owned by such Person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired, (i) the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (i) used, worn out, obsolete or surplus equipment traded in at
the time of such purchase and (ii) the proceeds of a concurrent sale of used,
worn out, obsolete or surplus equipment, in each case, in the ordinary course of
business, (j) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (k) any
such expenditures which constitute replacement and maintenance programs charged
to current results, or (l) any expenditures which are contractually required to
be reimbursed to any Borrower Party, in cash, by a third party (including
landlords) during such period of calculation.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee;
provided, however, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrowers, be accounted for as an operating lease and not as a
Capitalized Lease..
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.


Credit Agreement
NYDOCS01/1760806.13
11

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the BV BorrowerSTBV or any of its Restricted Subsidiaries free
and clear of all Liens (other than Liens permitted pursuant to any Loan
Document):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States, any state, commonwealth or territory of the United
States or any agency or instrumentality thereof, having (i) one of the three
highest ratings from either Moody’s or S&P and (ii) maturities of not more than
one year from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (B) has combined capital and surplus of at least $250,000,000
(any such bank in the foregoing clauses (i) or (ii) being an “Approved Domestic
Bank”), in each case with maturities of not more than one year from the date of
acquisition thereof;
(c)    commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;
(d)    repurchase agreements entered into by any Person with a bank or trust
company or recognized securities dealer (including any of the Lenders), in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States;
(e)    Investments, classified in accordance with GAAP as current assets of the
BV BorrowerSTBV or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000, and the portfolios of which are limited such that 95% of such
investments are of the character, quality and maturity described in clauses (a),
(b), (c), and (d) of this definition;
(f)    solely with respect to the Original BV Borrower and any of its Foreign
SubsidiarySubsidiaries, Dollar or non-Dollar denominated (i) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Person maintains its chief executive office and principal place of business, and
whose short-term commercial paper


Credit Agreement
NYDOCS01/1760806.13
12

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”) and maturing within one year of the date of acquisition and (ii)
equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank; and
(g)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United
Kingdom, the Netherlands or any member nation of the European Union whose legal
tender is the euro and which are denominated in Pounds Sterling, Euros or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporationscompanies for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction, having (i) one of the three highest ratings from
either Moody’s or S&P and (ii) maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United Kingdom, the Netherlands or any such member nation of the European Union
is pledged in support thereof.
“Cash Management Obligations” means obligations owed by any Loan Partythe
Borrower or any other Subsidiary of the STBV to any Lender or any Affiliate of a
Lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds or in respect of any credit card or similar services
designated by the BV Borrower as constituting Cash Management Obligations.
“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower Parties, as set forth on the balance
sheet of the BV BorrowerSTBV and its consolidated Subsidiaries (it being
understood that such amount shall exclude in any event any cash or Cash
Equivalents identified on such balance sheet as “restricted” (other than cash or
Cash Equivalents restricted in favor of the Secured Parties (but exclusive of
any such cash or Cash Equivalents used to Cash Collateralize any Letter of
Credit pursuant to this Agreement))).
“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
“Change of Control” means the earliest to occur of the Permitted Holders ceasing
to have the power, directly or indirectly, to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
directors of the BV Borrower; provided that the


Credit Agreement
NYDOCS01/1760806.13
13

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




occurrence of the foregoing event shall not be deemed a Change of Control if (i)
no “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and excluding the Permitted Holders), shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act of 1934),
directly or indirectly, of more than the greater of (x) thirty-five percent
(35%) of the outstanding voting securities having ordinary voting power of the
Ultimate Parent and (y) the percentage of the then outstanding voting securities
having ordinary voting power of the Ultimate Parent owned, directly or
indirectly, beneficially by the Permitted Holders, and (ii) during any period of
twelve (12) consecutive months, the board of directors of the Ultimate Parent
shall consist of a majority of the Continuing Directors; or (b) any “Change of
Control” (or any comparable term) in any document pertaining to any Junior
Financing with an aggregate outstanding principal amount in excess of the
Threshold Amount.
“Change of Control” means the occurrence of any of the following:
(a)    the sale, lease, transfer or other conveyance, in a single transaction or
a series of related transactions, of all or substantially all of the assets of
STBV and its Subsidiaries, taken as a whole, to any Person; or
(b)    STBV or the Borrower, as applicable, becomes aware of (by way of a report
or any other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote,
written notice or otherwise) the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership, directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of the Borrower or STBV or any entity
of which the Borrower or STBV is a Subsidiary; provided that so long as STBV or
the Borrower, as applicable, is a Subsidiary of the Ultimate Parent, no Person
or group shall be deemed to be or become a beneficial owner, directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
STBV or the Borrower or any entity of which the Borrower or STBV is a
Subsidiary, as applicable, unless such Person or group shall be or become,
directly or indirectly, a beneficial owner of more than 50% of the total voting
power of the Voting Stock of Ultimate Parent.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or, (c) all requests, rules, guidelines, requirements, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities pursuant to Basel III, in each case
regardless of the date enacted, adopted or issued or (d) compliance by a Lender
with any guideline, request or directive issued or made after the date hereof by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law). It is understood and agreed that the Dodd-Frank
Wall Street


Credit Agreement
NYDOCS01/1760806.13
14

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Reform and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Laws in
connection therewith, all guidelines and directives in connection therewith and
any compliance by a Lender with any request or directive relating thereto,
shall, for the purposes of this Agreement, be deemed to be adopted subsequent to
the date hereof.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term Lenders, Additional Revolving Credit Lenders,
Additional Term Lenders, Extending Revolving Credit Lenders or Extending Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Term Commitments, Additional
Revolving Credit Commitments, Additional Term Commitments or Extended Revolving
Credit Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Term Loans, Additional Revolving Credit Loans,
Additional Term Loans, Extended Revolving Credit Loans or Extended Term Loans.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.
“Closing Date Security Agreements” means, collectively, the Domestic Security
Agreement, the Dutch Security Documents, the Intellectual Property Security
Agreements and each other Collateral Document executed and delivered pursuant to
Section 4.01, each in form and substance reasonably acceptable to the
Administrative Agent, to secure the Secured Obligations of each Loan Party under
its respective Loan Documents.
“Closing Date Term Loans” has the meaning specified in Section 2.01(a).
“Code” means the US Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” means Goldman Sachs Bank USA, Bank of Montreal, Royal
Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond James Bank, FSB and Crédit
Industriel et Commercial, each in its capacity as a co-documentation agent under
this Agreement.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or under the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties.
“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
collateral agent under any of the Loan Documents, or any successor
administrative agent.
“Collateral Documents” means, collectively, the Domestic Security Agreement,
each Foreign Security Agreement, each Intellectual Property Security Agreement,
the Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements, security


Credit Agreement
NYDOCS01/1760806.13
15

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12.
“Committed Currency” means, in the case of Dollar Letters of Credit, Dollars, in
the case of Euro Letters of Credit, Euros and, in the case of Sterling Letters
of Credit, Sterling.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other (other
than a conversion of a Eurodollar Rate Loan to a Base Rate Loan), or (d) a
continuation of Eurodollar Rate Loans or EURIBOR Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are paid or payable in cash with
respect to such period.
“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,
(i)    total interest expense and to the extent not reflected in such total
interest expense, the costs of surety bonds in connection with any financing
activity and any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk in the ordinary
course of business, net of interest income and gains on such hedging
obligations,
(ii)    income, withholding, franchise and similar taxes and any tax
distributions made pursuant to Section 7.06(e)(i) and Section 7.06(e)(iii) and
foreign withholding taxes paid or accrued during such period,


Credit Agreement
NYDOCS01/1760806.13
16

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(iii)    total depreciation and amortization expense (including non-cash
amortization of debt discount or deferred financing costs),
(iv)    letter of credit fees,
(v)    fees (including Securitization Fees), costs and expenses incurred in
connection with the Transactions or, to the extent permitted hereunder, any
Investment permitted under Section 7.02, Disposition permitted under Section
7.05, Equity Issuance, Debt Issuance, recapitalization or reorganization (in
each case, whether or not consummated) and any synergies and, cost savings and
business optimization expense savings as certified by any Responsible Officer of
anythe Borrower as having been realized or determined in good faith to be
reasonably anticipated to be realizable within 1824 months following such
transaction,
(vi)    to the extent actually reimbursed or reimbursable, expenses incurred to
the extent covered by indemnification provisions in any agreement in connection
with the Transactions or a Permitted Acquisition,
(vii)    to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption,
(viii)    [intentionally omitted],
(ix)    any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with the Transactions
or any Investment permitted under Section 7.02,
(x)    non-cash losses from Joint Ventures and non-cash minority interest
reductions,
(xi)    fees and expenses in connection with exchanges or refinancings or
payments permitted by Section 7.14,
(xii)    (A) non-recurring charges with respect to compensation changes, stay
bonuses paid to existing management, employee severance, relocation costs and
curtailments or modifications to pension or post-retirement employee benefit
plans, (B) (x) extraordinary, unusual or non-recurring cash charges in an
aggregate amount under this clause (B) not to exceed $25,000,000 in any fiscal
year, plus (y) extraordinary, unusual or non-recurring cash charges as
reasonably approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and (C) cash charges paid in connection with
litigation related to product liability for (x) the matters listed on Schedule
5.06 and (y) any other such litigation matters in an aggregate amount not to
exceed $10,000,000 in any fiscal year,
(xiii)    all Specified Equity Contributions with respect to such
period[intentionally omitted],


Credit Agreement
NYDOCS01/1760806.13
17

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(xiv)    all other non-cash charges, losses or expenses,
(xv)    expenses and indemnities paid to directors;
minus
(ax)    an amount which, in the determination of Consolidated Net Income for
such period, has been included for non-cash income during such period (other
than with respect to cash actually received), minus
(by)    all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(xiv) above in such
period or in a previous period (other than to the extent the amount thereof is
within the basketadd-back provided for in clause (b)(xii)(B)), plus/minus
(c)    to the extent the amount thereof is greater than the amount permitted to
be added to Consolidated Net Income pursuant to the basket in clause (b)(xii)(B)
above, the amount of extraordinary, unusual or non-recurring cash charges in
excess of such permitted amount that have been excluded in the determination of
Consolidated Net Income for such period, plus/minus
(dz)    unrealized losses/gains in respect of Swap Contracts (including, for
purposes of this clause (f), any “Swap Contracts” under the Existing Credit
Agreement that remain in effect after the Closing Date) and other embedded
derivatives or similar contracts incurred in the ordinary course of business
that require the same accounting treatment as Swap Contracts,
provided, there shall be excluded in determining Consolidated EBITDA currency
translation gains or losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts entered into to
hedge against currency exchange risk in the ordinary course of business), all as
determined in accordance with GAAP.
“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,
(a)    all obligations of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,
(c)    all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than accrued
expenses and trade debt incurred in the ordinary course of business) which would
appear in the liabilities section of the balance sheet of such Person,


Credit Agreement
NYDOCS01/1760806.13
18

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(d)    all Consolidated Funded Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed,
(e)    all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,
(f)    the implied principal component of all obligations of such Person under
Capitalized Leases,
(g)    all drafts drawn (to the extent unreimbursed) under standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person,
(h)    unless the holder thereof is a Loan Party or, if the issuer thereof is a
Subsidiary of the BV BorrowerSTBV which is not a Loan Party, any other
Subsidiary of the BV BorrowerSTBV, all Disqualified Equity Interests convertible
into Indebtedness and issued by such Person from and after the date on which
they are so converted, and
(i)    the Consolidated Funded Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Consolidated Funded Indebtedness is recourse to such Person.
Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of the applicable Person, (B) any earn-out obligation that
appears in the liabilities section of the balance sheet of the applicable Person
to the extent (1) such Person is indemnified for the payment thereof by a
solvent Person reasonably acceptable to the Administrative Agent or (2) amounts
to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements or employee equity plan related to which there is a
liability on the balance sheet or (D) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions and (ii) the amount of
Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be. For all purposes
hereof, the Consolidated Funded Indebtedness of any Person shall not include any
obligations under or in respect of Securitization Financings.
“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (i) the
sum of interest expense for such period (including the interest component under
Capitalized Leases, but excluding, to the extent included in interest expense,
(t) Securitization Fees, (u) fees and expenses associated with the consummation
of the Transactions, (v) annual agency fees paid to the Administrative Agent,
(w) costs associated with obtaining Swap Contracts, (x) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated), (y) pay-in-kind interest expense or
other noncash interest expense (including as a result of the effects of purchase
accounting) and (z) amortization or write-down of any deferred financing fees)
exceeds (ii) interest income for such period, in each case as determined in


Credit Agreement
NYDOCS01/1760806.13
19

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




accordance with GAAP, to the extent the same are paid or payable (or received or
receivable) in cash with respect to such period.
“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (i) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition and other restructuring costs and litigation settlements or losses),
(ii) the cumulative effect of a change in accounting principle(s) during such
period, (iii) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the sale or other disposition of any Equity Interests of any
Person), (iv) (A) the income of (1) any Subsidiary (other than a Loan Party) to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not at the time permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary or its stockholders (which has not been legally waived) and (2) any
Joint Venture and any Unrestricted Subsidiary, except in each case to the extent
of the amount of dividends or other distributions actually paid in cash to such
Person or one of its Subsidiaries by such Subsidiary, Joint Venture or
Unrestricted Subsidiary during such period and (B) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary of such Person or is
merged into or consolidated with such Person or any Subsidiary of such Person or
the date that such other Person’s assets are acquired by such Person or any
Subsidiary of such Person, (v) non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other
equity-incentive programs, (vi) any net after-tax income or loss (less all fees
and expenses or charges relating thereto) attributable to the early
extinguishment of Indebtedness, (vii) the effect of any non-cash items resulting
from any amortization, write-up, write-down or write-off of assets (including
intangible assets, goodwill and deferred financing costs) in connection with the
Transactions, any Investment permitted under Section 7.02, any Permitted
Acquisition or any merger, consolidation or similar transaction not prohibited
by this Agreement (other than any such non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) and (viii) any
reductions in respect of dividends on, or accretion of, preferred Equity
Interests; and provided further that Consolidated Net Income for any such period
shall be decreased by the amount of any equity of the BV BorrowerSTBV in a net
loss of any Person for such period to the extent the BV BorrowerSTBV has funded
such net loss.
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness made during such period (including the implied
principal component of payments made on Capitalized Leases during such period)
as determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent financial statements delivered
pursuant to Section 6.01(a).


Credit Agreement
NYDOCS01/1760806.13
20

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Continuing Directors” shall mean the directors (or managers) of the Ultimate
Parent on the ClosingTenth Amendment Effective Date, and each other director (or
manager), if, in each case, such other directors’ (or managers’) nomination for
election to the board of directors (or board of managers) of the Ultimate Parent
is recommendedeither approved or ratified prior to such election by a majority
of the then Continuing Directors or such other director (or manager) receives
the indirect vote of the Permitted Holders in his or her election by the
stockholders of the Ultimate Parent.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Controls Business” means the assets and operations of the BV BorrowerSTBV and
its Restricted Subsidiaries related to the manufacture, marketing or sale of
controls.
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.28.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Loans or
Commitments (including any successive Credit Agreement Refinancing Indebtedness,
any Other Loans and Other Commitments, any Additional Revolving Credit
Commitments, Additional Revolving Credit Loans, Additional Term Commitments and
Additional Term Loans and any Loans and Commitments which have been extended
pursuant to Section 2.18) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt except by an amount equal to (x) interest
(including interest paid-in-kind or otherwise compounding the principal amount
of such Indebtedness) and premium (including tender premium) plus (y) upfront
fees and OID plus (z) other fees and expenses or other amounts paid, in each
case with respect to such exchanging, extending, renewing, replacing or
refinancing Indebtedness, (ii) such Indebtedness has a maturity equal to or
later than, and a Weighted Average Life to Maturity equal to or greater than,
the Refinanced Debt at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as the
result of prepayment of any applicable Indebtedness), (iii) the material terms
(taken as a whole) of such refinancing, refunding, extending, renewing or
replacing Indebtedness contains covenants and events of


Credit Agreement
NYDOCS01/1760806.13
21

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




default which, taken as a whole, are determined in good faith by a Responsible
Officer anyof the Borrower to be consistent with the then-current market for
similar issuances of Indebtedness, and (iv) such Refinanced Debt (other than any
contingent obligations not then due and owing) shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Right” has the meaning specified in Section 8.04.
“Current Assets” means, at any time, the consolidated current assets (other than
cash, deferred income taxes and Cash Equivalents) of the Borrower Parties.
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower Parties at such time, but excluding, without duplication, (a)
the current portion of any long-term Indebtedness and (b) outstanding Revolving
Credit Loans, Swing Line Loans and L/C Obligations, (c) deferred income taxes
and (d) any liability in respect of net obligations of such Person in respect of
Swap Contracts related solely to interest rate protection entered into in the
ordinary course of business.
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Declining Lender” has the meaning specified in Section 2.05(b)(viviii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurodollar Rate Loan or a EURIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws, and if there is no applicable
interest rate, then at the rate applicable to the Term Loans bearing interest at
the Base Rate plus the Applicable Rate applicable to Base Rate Loans plus 2.0%
per annum.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


Credit Agreement
NYDOCS01/1760806.13
22

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, unless the subject of a good
faith dispute (or a good faith dispute that is subsequently cured), (c) has
notified the BorrowersBorrower or any other Loan Party in writing that it does
not intend or expect to comply with any of its funding obligations under this
Agreement, (d) has failed, within two (2) Business Days after request by
Borrowersthe Borrower or any other Loan Party, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations to fund prospective Loans and participations in
then outstanding Letters of Credit and Swing Line Loans under this Agreement,
(e) has been adjudicated by a Governmental Authority with regulatory authority
over such Person to be insolvent or become the subject of a bankruptcy or
insolvency proceeding or (f) has become subject of a Bail-in Action.”
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware LLC Division means the statutory division of any Delaware LLC into two
or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Disclosed Litigation” has the meaning specified in Section 5.06.
“Discount Prepayment Accepting Lender” has the meaning assigned to such
termspecified in Section 2.05(a)(iv)(B)(2).
“Discount Range” has the meaning assigned to such termspecified in Section
2.05(a)(iv)(C)(1).
“Discount Range Prepayment Amount” has the meaning assigned to such
termspecified in Section 2.05(a)(iv)(C)(1).


“Discount Range Prepayment Notice” means a written notice of athe Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(iv)(C) substantially in the form of Exhibit J.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.


Credit Agreement
NYDOCS01/1760806.13
23

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Discount Range Prepayment Response Date” has the meaning assigned to such
termspecified in Section 2.05(a)(iv)(C)(1).
“Discount Range Proration” has the meaning assigned to such termspecified in
Section 2.05(a)(iv)(C)(3).
“Discounted Loan Prepayment” has the meaning assigned to such termspecified in
Section 2.05(a)(iv)(A).
“Discounted Prepayment Determination Date” has the meaning assigned to such
termspecified in Section 2.05(a)(iv)(D)(3).
“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable, in accordance with Section
2.05(a)(iv)(B), Section 2.05(a)(iv)(C) or Section 2.05(a)(iv)(D), respectively,
unless a different period is agreed to between the BorrowersBorrower and the
Auction Agent acting in their reasonable discretion.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case of clauses (a) through (d) above, prior to the
date that is ninety-one (91) days after the Maturity Date of the Term Loan
Facility.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Amount” means, at any time:
(a)    with respect to any Loan denominated in Dollars (including, with respect
to any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);


Credit Agreement
NYDOCS01/1760806.13
24

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    with respect to any Euro Loan or Sterling Loan, the principal amount
thereof then outstanding in Euros or Sterling, as applicable, converted to
Dollars in accordance with Section 1.08 and Section 2.16(a); and
(c)    with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in
Euros or Sterling, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.16(ba).
“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.
“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the
BorrowersBorrower pursuant to Section 2.01(b), (b) purchase participations in
L/C Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders shall be $420,000,000 on the
Seventh Amendment Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
“Dollar Revolving Credit Exposure” means, as to each Revolving Credit Lender,
the sum of the outstanding principal amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and
the Swing Line Obligations at such time.
“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.
“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Domestic Guarantors” means, collectively, (i) the Domestic Subsidiaries listed
as such on Schedule I, as such schedule is amended pursuant to the Tenth
Amendment, that, as of the ClosingTenth Amendment Effective Date, have
Guaranteed the Obligations of the BV Borrower (in its capacity as a Borrower
under the Loan Documents) pursuant to the Domestic Guaranty and (ii) each other
Restricted Subsidiary of STBV that is a Domestic Subsidiary of the BV Borrower
that shall be required to become a Domestic Guarantor pursuant to Section 6.12;
the “Domestic Guarantors” shall not include any Domestic Subsidiary from time to
time released as a Domestic Guarantor pursuant to the Loan Documents.


Credit Agreement
NYDOCS01/1760806.13
25

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Domestic Guaranty” means the Domestic Guaranty made by the Domestic Guarantors
in favor of the Secured Parties, substantially in the form of Exhibit F-1, as
amended pursuant to the Tenth Amendment, together with each other guaranty and
guaranty supplement of any Domestic Subsidiary of STBV in respect of the
Obligations of the BV Borrower delivered pursuant to Section 6.12.
“Domestic Security Agreement” means the Domestic Security Agreement among the
Original US Borrower, the Domestic Guarantors, the Additional Grantors named
therein and the Administrative Agent, dated as of the Closing Date and
substantially in the form of Exhibit G, as amended pursuant to the Tenth
Amendment, together with each related security agreement supplement executed and
delivered pursuant to Section 6.12.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Dutch Borrowers” means the BV Borrower and any other Person that is
incorporated in The Netherlands to whom a Loan is made available and “Dutch
Borrower” means any one of them.
“Dutch Security Documents” means, collectively, the Collateral Documents set
forth on Schedule III (as such schedule may be modified from time to time at the
sole and reasonable discretion of the Administrative Agent to reflect changes
mutually agreed to between the BorrowersBorrower and the Administrative Agent)
and each Security Agreement executed and delivered pursuant to Section 4.01,
Section 6.12 and Section 6.14, each in form and substance reasonably acceptable
to the Administrative Agent, to secure the Obligations of the Loan Parties under
this Agreement and the other Loan Documents.
“Early Opt-in Election” means the occurrence of:
(1)
(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 1.11, are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the Benchmark
Rate, and

(2)
(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established


Credit Agreement
NYDOCS01/1760806.13
26

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eighth Amendment” means that certain Amendment No. 8 to Credit Agreement, dated
as of November 7, 2017, among the Original BV Borrower, the Original US
Borrower, the Parent, Morgan Stanley Senior Funding, Inc., as administrative
agent, Morgan Stanley Senior Funding, Inc., as sole lead arranger and
bookrunner, and certain Lenders party thereto.
“Eighth Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Eighth Amendment have been satisfied or waived by
the Administrative Agent.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and (iii)
unless an Event of Default has occurred and is continuing under Section 8.01(a),
Section 8.01(f) or Section 8.01(g)(i), the relevant Borrower (each such approval
not to be unreasonably withheld or delayed).
“Eligible Equity Proceeds” means the Net Cash Proceeds received by the Ultimate
Parent from any sale or issuance of any Equity Interests (other than
Disqualified Equity Interests) of the Ultimate Parent to the extent such Net
Cash Proceeds are directly or indirectly contributed to, and actually received
by, the BV BorrowerSTBV (or, if only a portion thereof is so contributed and
received, to the extent of such portion) r.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (whether or not subject to ERISA) which is sponsored, maintained
or contributed to by, or required to be contributed by, the Company, any of its
subsidiaries or its ERISA Affiliates and is subject to Section 401(a) of the
Code.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, legally-binding agreements or governmental restrictions relating to
pollution, the protection of the environment or the management, disposal or
release of any hazardous materials, substances or wastes into the environment,
including those related to air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the BorrowersBorrower, any other Loan Party or any
of their respective Subsidiaries arising from, resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure


Credit Agreement
NYDOCS01/1760806.13
27

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the any Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by anythe Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by anythe Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is, or is
expected to be, in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums not yet due or premiums due but not yet delinquent
under Section 4007 of ERISA, upon anythe Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


Credit Agreement
NYDOCS01/1760806.13
28

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Euro” or “€” means the single currency of Participating Member States of the
European Union.
“Euro Letter of Credit” means a Letter of Credit denominated in Euros.
“Euro Loan” means a Loan that is a EURIBOR Loan and that is made in Euros
pursuant to the applicable Committed Loan Notice.
“Euro Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Euro Revolving Credit Loans of the same type and having the same Interest Period
made by each of the Euro Revolving Credit Lenders pursuant to Section 2.01(b).
“Euro Revolving Credit Commitment” means, as to each Euro Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, opposite
such Lender’s name on Schedule 2.01 under the caption “Euro Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Dollar Amount of Euro
Revolving Credit Commitments of all Euro Revolving Credit Lenders shall be
$420,000,000 on the Seventh Amendment Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
“Euro Revolving Credit Exposure” means, as to each Euro Revolving Credit Lender,
the sum of the outstanding principal amount of such Euro Revolving Credit
Lender’s Euro Revolving Credit Loans and its Pro Rata Share of the L/C
Obligations at such time.
“Euro Revolving Credit Facility” means, at any time, the aggregate Dollar Amount
of the Euro Revolving Credit Commitments at such time. The Euro Revolving Credit
Facility is part of, not in addition to, the Revolving Credit Facility.
“Euro Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Euro Revolving Credit Lender” means, at any time, any Lender that has a Euro
Revolving Credit Commitment at such time.
“Euro Sublimit” means an amount equal to the lesser of (a) $420,000,000 and (b)
the aggregate Dollar Amount of the Euro Revolving Credit Commitments. The Euro
Sublimit is part of, not in addition to, the Revolving Credit Facility.
“EURIBOR” means, in relation to any Interest Period commencing on the Closing
Date:
(i)    the applicable Screen Rate; or
(ii)    (if no Screen Rate is available for such Interest Period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the


Credit Agreement
NYDOCS01/1760806.13
29

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Administrative Agent at its request quoted by the Reference Banks to leading
banks in the European Interbank Market,
as of 11.00 A.M. (Central European time) on the Rate Fixing Day for the offering
of deposits in Euro for a period comparable to such Interest Period.
“EURIBOR Loan” means a Loan that bears interest by reference to EURIBOR.
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan:
(a)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate by reference to a page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period (such rate, the “Benchmark Rate”),
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period,
(b)    if the rate referenced in the preceding clause (a) is not available, the
rate per annum determined by the Administrative Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in immediately available funds in the approximate amount of the Eurodollar Rate
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or
(c)    in the case of Eurodollar Rate Loans that are Term Loans, if greater than
the rate determined by the Administrative Agent pursuant to the foregoing
clauses (a) and (b), 0.00%.
“Eurodollar Rate Loan” means a Loan, whether denominated in Dollars or Sterling,
that bears interest at a rate based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, with respect to any fiscal year of the Borrower
Parties on a consolidated basis, an amount equal to (a) Consolidated EBITDA of
the Borrower Parties for such period minus (b) without duplication,
(i)    Capital Expenditures made in cash to the extent not financed with the
proceeds of long-term Indebtedness, Equity Issuances or other proceeds of a
financing transaction that would not be included in Consolidated EBITDA,
(ii)    Consolidated Interest Charges,


Credit Agreement
NYDOCS01/1760806.13
30

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(iii)    Consolidated Cash Taxes paid, including cash payments for Federal,
state and other income tax liabilities incurred prior to the Closing Date,
(iv)    Consolidated Scheduled Funded Debt Payments,
(v)    Restricted Payments made by the Borrower Parties to the extent that such
Restricted Payments are permitted to be made hereunder,
(vi)    the aggregate principal amount of any long-term Indebtedness voluntarily
prepaid (other than (A) prepayments of long-term Indebtedness financed by
incurring other long-term Indebtedness, (B) prepayments of Term Loans pursuant
to Section 2.05(a) and (C) prepayments of Revolving Credit Loans pursuant to
Section 2.05(a)); provided that (1) such prepayments are otherwise permitted
hereunder and (2) if such Indebtedness consists of a revolving line of credit,
the commitments under such line of credit are permanently reduced by the amount
of such prepayment,
(vii)    letter of credit fees and annual agency fees,
(viii)    proceeds received by the Borrower Parties from insurance claims with
respect to casualty events, business interruption or product recalls which
reimburse prior business expenses to the extent such expenses were added to
Consolidated Net Income in determining Consolidated EBITDA,
(ix)    all extraordinary or, unusual or non-recurring cash charges,
(x)    cash payments made in satisfaction of non-current liabilities (other than
Indebtedness),
(xi)    (x) cash fees, costs and expenses incurred in connection with the
Transactions (as defined herein on the Closing Date) and not paid with the
proceeds of the Loans or the Senior Notes (as defined herein on the Closing
Date), or, to the extent permitted hereunder, any Investment permitted under
Section 7.02, Disposition permitted under Section 7.05, Equity Issuance or Debt
Issuance (whether or not consummated) and not paid with the proceeds of any
financing transaction and, (y) Securitization Fees, and (z) any synergies, cost
savings and business optimization expense savings added in the determination of
Consolidated EBITDA pursuant to clause (v) of the definition thereof,
(xii)    fees and expenses in connection with the exchanges or refinancings or
payments permitted by Section 7.14,
(xiii)    to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, cash indemnity payments received pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition or any other Investment permitted hereunder (or in any similar
agreement related to any other acquisition consummated prior to the Closing
Date),


Credit Agreement
NYDOCS01/1760806.13
31

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(xiv)    non-recurring cash charges to the extent included in determining
Consolidated EBITDA[reserved],
(xv)    cash expenses incurred in connection with deferred compensation
arrangements in connection with any Permitted Acquisition or any other
Investment Permitted hereunder,
(xvi)    cash used to consummate a Permitted Acquisition or any other Investment
permitted hereunder to the extent not financed with the proceeds of long-term
Indebtedness, Equity Issuances or other proceeds from a financing transaction
that would not be included in Consolidated EBITDA,
(xvii)    to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations for such period,
(xviii)    to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, Eligible Equity Proceeds,
(xix)    cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated EBITDA or Consolidated Interest
Charges, and
(xx)    to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than mandatory prepayments of
Term Loans pursuant to Section 2,05(b)(i)), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith (in
the case of this clause (b)(xx) and the foregoing clauses (b)(i) through (xix),
to the extent made, paid, incurred or for, as the case may be, such fiscal
year),
(b)    minus increases in working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year) or plus decreases in working capital for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), excluding
changes in working capital resulting from any Permitted Acquisition or
Disposition permitted hereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the U.S. Securities and Exchange Commission promulgated
thereunder.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the BorrowersBorrower, or,
in the absence of such agreement, the Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange


Credit Agreement
NYDOCS01/1760806.13
32

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




operations in respect of such currency are then being conducted, at or about
10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later.
“Excluded Subsidiary” means (a) any Subsidiary to the extent that such
Subsidiary is prohibited by applicable local Laws from taking any action set
forth under Section 6.12(a), (b) any Subsidiary organized under the laws of the
People’s Republic of China, (c) Schrader Electronics Limited so long as it does
not guarantee or otherwise provide credit support for any Indebtedness in excess
of the Threshold Amount of any other Person, or (d) any Securitization
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, and any Taxes similar to any of the foregoing,
in each case, (i) imposed as a result of such Lender being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.04(e)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 10.15 and (d) any
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain credit agreement dated as of
April 27, 2006 among the Original BV Borrower, the Original US Borrower, the
Parent, the lenders party thereto and Morgan Stanley Senior Funding, Inc. as
administrative agent.
“Existing Indebtedness” means Indebtedness existing on the Closing Date.


Credit Agreement
NYDOCS01/1760806.13
33

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Existing Letters of Credit” means all “Letters of Credit” under the Existing
Credit Agreement issued and outstanding immediately prior to the effectiveness
of this Agreement.
“Existing Senior Notes” means the $450,000,000 aggregate principal amount of the
Original BV Borrower’s 8.0% senior notes due 2014 issued in a public offering or
in a Rule 144A or other private placement pursuant to the Existing Senior Note
Indenture.
“Existing Senior Note Indenture” means the Indenture dated as of April 27, 2006,
pursuant to which the Existing Senior Notes were issued.
“Existing Senior Subordinated Notes” means the €245,000,000 aggregate principal
amount of the Original BV Borrower’s 9.0% senior subordinated notes due 2016
issued in a public offering or in a Rule 144A or other private placement
pursuant to the Existing Senior Subordinated Note Indenture.
“Existing Senior Subordinated Note Indenture” means the Indenture dated as of
April 27, 2006, pursuant to which the Existing Senior Subordinated Notes were
issued.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.18(a).
“Extended Revolving Credit Loans” means Loans made under the Extended Revolving
Credit Commitments.
“Extended Term Loans” has the meaning specified in Section 2.18(a).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.18(a).
“Extending Term Lender” has the meaning specified in Section 2.18(a).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.
“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any successor version that is substantively comparable) and
the United States Treasury Regulations or published guidance with respect
thereto. and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal


Credit Agreement
NYDOCS01/1760806.13
34

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fifth Amendment” means that certain Amendment No. 5 to Credit Agreement, dated
as of March 26, 2015, among the Original BV Borrower, the Original US Borrower,
the Parent, the other Guarantors party thereto, Morgan Stanley Senior Funding,
Inc., as the Administrative Agent, the L/C Issuer and certain Revolving Credit
Lenders party thereto.
“Fifth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Fifth Amendment have been satisfied or waived by
the Administrative Agent.
“Fifth Amendment Revolving Commitments” has the meaning given in the recitals to
the Fifth Amendment.
“First Amendment” means that certain Amendment No. 1 to Credit Agreement, dated
as of December 6, 2012, among the Original BV Borrower, the Original US
Borrower, the Parent, the other Guarantors party thereto, Morgan Stanley Senior
Funding, Inc. and Barclays Bank PLC, as joint lead arrangers and bookrunners,
Barclays Bank PLC, as syndication agent, the Administrative Agent and certain
Lenders party thereto.
“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the First Amendment have been satisfied or waived by
the Administrative Agent.
“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.
“Foreign Guarantor” means, collectively, (i) the BV Borrower, in its capacity as
a Guarantor of the Obligations of the US Borrower (in its capacity as a Borrower
under the Loan Documents) and (ii) each otherSTBV, (ii) each Restricted
Subsidiary that is a Foreign Subsidiary of the BV BorrowerSTBV listed as such on
Schedule I, as amended pursuant to the Tenth Amendment, that, as of the
ClosingTenth Amendment Effective Date, has Guaranteed the Obligations of the BV
Borrower (in its capacity as a Borrower under the Loan Documents) pursuant to
the Foreign Guaranty and (iii) each other Restricted Subsidiary of STBV that is
a Foreign Subsidiary of the BV Borrower that shall be required to become a
Foreign Guarantor pursuant to Section 6.12; the “Foreign Guarantors” shall not
include any other Foreign Subsidiary from time released as a Foreign Guarantor
pursuant to the Loan Documents.


Credit Agreement
NYDOCS01/1760806.13
35

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Foreign Guaranty” means the Foreign Guaranty made by the Foreign Guarantors
(other than the BV Borrower) in favor of the Secured Parties, substantially in
the form of Exhibit F-2, as amended pursuant to the Tenth Amendment, together
with each other guaranty or guaranty supplement in respect of the Obligations of
the BV Borrower delivered pursuant to Section 6.12.
“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
ýU.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Person, a ýLender that is resident or organized under the laws of a
jurisdiction other than that in which such ýBorrower is resident for tax
purposes. For purposes of this definition, the United States, each State
ýthereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.ý
“Foreign Security Agreements” means, collectively, the Collateral Documents set
forth on Schedule II (as modified pursuant to the Tenth Amendment and as such
schedule may otherwise be modified from time to time at the sole and reasonable
discretion of the Administrative Agent to reflect changes mutually agreed to
between the BorrowersBorrower and the Administrative Agent) and each Security
Agreement executed and delivered pursuant to Section 4.01, Section 6.12 and
Section 6.14, each in form and substance reasonably acceptable to the
Administrative Agent, to secure the Obligations of each Foreign Guarantor under
its respective Guaranty.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the BV Borrower
which is not a Domestic Subsidiary.
“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement, dated
as of November 4, 2014, among the Original BV Borrower, the Original US
Borrower, the Parent, the other Guarantors party thereto, Morgan Stanley Senior
Funding, Inc., as the Administrative Agent, and certain Lenders party thereto.
“Fourth Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agent.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, the treatment of, and
all computations with respect to, leases contained in this Agreement may, in the
sole discretion of the BorrowersBorrower, be treated, and performed, in
accordance with GAAP as in effect on the


Credit Agreement
NYDOCS01/1760806.13
36

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Closing Date. Notwithstanding the foregoing, at any time after adoption of IFRS
by the Ultimate Parent for its financial statements and reports for all
financial reporting purposes, the BV Borrower may elect to apply IFRS for all
purposes of this Agreement and the other Loan Documents, in lieu of United
States GAAP, and, upon any such election, references herein or in any other Loan
Document to GAAP shall be construed to mean IFRS as in effect from time to time;
provided that (1) any such election once made shall be irrevocable (and shall
only be made once), (2) all financial statements and reports required to be
provided after such election pursuant to this Agreement shall be prepared on the
basis of IFRS and (3) from and after such election, all ratios, computations and
other determinations (A) based on GAAP contained in this Agreement shall be
computed in conformity with IFRS and (B) in this Agreement that require the
application of GAAP for periods that include fiscal quarters ended prior to the
BV Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP; provided further that in the event of any
such election by the BV Borrower, any Senior Secured Net Leverage Ratio and
Total Leverage Ratio thresholds in this Agreement may be recalibrated to reflect
the election to implement IFRS so long as (1) such recalibration is limited to
changes in the calculation of such thresholds due to the effect of differences
between GAAP and IFRS, (2) the recalibrated Senior Secured Net Leverage Ratio
and Total Leverage Ratios shall be mutually agreed between the Administrative
Agent and the BV Borrower, unless the Required Lenders have given notice of
their objection to such recalibration within five (5) Business Days of receiving
notice thereof, and (3) any such recalibration shall be done in a manner such
that after giving effect to such recalibration, the recalibrated Senior Secured
Net Leverage Ratio and Total Leverage Ratio thresholds shall be consistent with
the intention of the respective Senior Secured Net Leverage Ratio and Total
Leverage Ratio thresholds calculated under GAAP and set forth in this Agreement
on the Closing Date. The BV Borrower shall give notice of any election to the
Administrative Agent with 15 days of such election. For the avoidance of doubt,
solely making an election (without any other action) referred to in this
definition will not be treated as an incurrence of Indebtedness.
“General Incremental Availability” has the meaning Specified in Section 2.14(a).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other


Credit Agreement
NYDOCS01/1760806.13
37

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided, however, if such obligation has not been
assumed, the amount of such Guarantee shall be the lesser of the primary
obligations so secured or the value of the assets to which a Lien has attached;
and provided further that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations, including, but not limited to,
those in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantor Affirmation” has the meaning given to such term in Section 12 of the
Sixth Amendment.
“Guarantors” means, collectively, (i) in the case of the Obligations of the US
Borrower in its capacity as a Borrower under the Loan Documents, the BV Borrower
and (ii) in the case of the Obligations of the BV Borrower in its capacity as a
Borrower under the Loan DocumentsGuarantor Coverage Event” means any time that
either (a) the Consolidated EBITDA of the Loan Parties (excluding, for the
avoidance of doubt, any portion of their Consolidated EBITDA contributed solely
by Restricted Subsidiaries that are not Loan Parties) is less than 75% of the
Consolidated EBITDA of the Borrower Parties (excluding any Consolidated EBITDA
contributed by Excluded Subsidiaries), determined in each case for the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.01, or (b) the total assets of the Loan Parties
(calculated on an unconsolidated basis and excluding all intra-group items and
investments in Subsidiaries that are not Loan Parties) is less than 75% of the
Consolidated Total Assets of the Borrower Parties (excluding any assets of any
Excluded Subsidiary), determined in each case as of the end of the most recent
fiscal year for which financial statements have been delivered pursuant to
Section 6.01(a).
“Guarantors” means, collectively, the Parent, each Domestic Guarantor and
Foreign Guarantor.
“Guaranty” means, collectively, the Domestic Guaranty, the BV Guaranty and the
Foreign Guaranty.


Credit Agreement
NYDOCS01/1760806.13
38

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Hazardous Materials” means all substances, materials or wastes classified or
regulated pursuant to any Environmental Law as hazardous, toxic explosive or
radioactive or as pollutants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials and polychlorinated biphenyls.
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time of entering into a Secured Hedge Agreement, in its capacity as a party
to a Secured Hedge Agreement.
“Historical Financial Statements” means the audited consolidated balance sheet
of the BV BorrowerSTBV and its Subsidiaries as of December 31, 2010, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flows for the Original BV Borrower and its Subsidiaries for the fiscal year
ended December 31, 2010.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Identified Participating Lenders” has the meaning specified in Section
2.05(a)(iv)(C)(3).
“Identified Qualifying Lender” has the meaning specified in Section
2.05(a)(iv)(D)(3).
“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable or accrued expenses
in the ordinary course of business and (ii) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


Credit Agreement
NYDOCS01/1760806.13
39

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;
(h)    all Synthetic Indebtedness of such Person; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Amount” means an amount equal to the sum of $100,000,000 plus the
“Available Amount” determined as of immediately prior to the Tenth Amendment
Effective Date.
“Initial L/C Issuer” means the bank or other financial institution listed on the
signature pages hereof as the Initial L/C Issuer.
“Initial Lenders” means, at any date, collectively, the Lenders party to this
Agreement on the Closing Date, each in its capacity as, and so long as it is, a
“Lender” hereunder.
“Initial Swing Line Lender” means the bank or other financial institution listed
on the signature pages hereof as the Initial Swing Line Lender.
“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Domestic Security Agreement), referred to in
and substantially in the forms attached to the Domestic Security Agreement
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the applicable Security Agreement.


Credit Agreement
NYDOCS01/1760806.13
40

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan or a EURIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan or any EURIBOR Loan,
the period commencing on the date such Eurodollar Rate Loan or EURIBOR Loan, as
applicable, is disbursed or converted to or continued as a Eurodollar Rate Loan
or EURIBOR Loan, as the case may be, and ending on the date one week, one, two,
three or six months thereafter, or if available to all relevant Lenders, nine or
twelve months thereafter, as selected by the relevant Borrower in its Committed
Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (i) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
“Investment Pull-Forward Amount” has the meaning specified in Section 7.02(m).
“IP Rights” has the meaning set forth in Section 5.14.


Credit Agreement
NYDOCS01/1760806.13
41

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“IRS” means the United States Internal Revenue Service.
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the BV BorrowerSTBV or any of its Restricted Subsidiaries and (b)
any Person in whom the BV BorrowerSTBV or any of its Restricted Subsidiaries
beneficially owns any Equity Interest that is not a Subsidiary.
“Judgment Currency” has the meaning set forth in Section 10.24.
“Judgment Currency Conversion Date” has the meaning set forth in Section 10.24.
“Junior Financing” has the meaning specified in Section 7.14.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).
“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means the Initial L/C Issuer in its capacity as issuer of Letters
of Credit hereunder and each other Lender reasonably acceptable to both the
Administrative Agent and the BV Borrower that has entered into a letter of
credit issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. Each
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer, in which case the term L/C Issuer
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. In the event that there is more than one L/C Issuer at any time,
references herein and in the other Loan Documents to the L/C Issuer shall be
deemed to refer to the L/C Issuer in respect of the applicable Letter of Credit
or to all L/C Issuers, as the context requires. On the Third Amendment Effective
Date, Barclays Bank PLC


Credit Agreement
NYDOCS01/1760806.13
42

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




shall be deemed to be an L/C Issuer under this Agreement with respect to the
Letters of Credit identified on Schedule 1 of the Third Amendment that lists
Barclays Bank PLC as issuer.
“L/C Issuer’s Office” means the L/C Issuer’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
L/C Issuer may from time to time notify in writing to the BorrowersBorrower, the
Lenders and the Administrative Agent.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.
“LCT Election” has the meaning specified in Section 1.12.
“LCT Test Date” has the meaning specified in Section 1.12.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the BorrowersBorrower
and the Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is the scheduled Maturity
Date then in effect for the Revolving Credit Facility.
“Letter of Credit Sublimit” means $75,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Transaction” means any acquisition or similar Investment
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.


Credit Agreement
NYDOCS01/1760806.13
43

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Loan” means an extension of credit by a Lender to athe Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents and (e) each Letter of Credit
Application.
“Loan Parties” means, collectively, eachthe Borrower and each Guarantor.
“Management Shareholders” means the members of management of the BV Borrower,
its direct or indirect parent company or its Subsidiaries who are investors,
directly or indirectly, in the Ultimate Parent.
“Mandatory Cost” means the rate per annum notified by any Lender to the
Administrative Agent to be the cost to the Lender of compliance with all reserve
asset, liquidity or cash margin requirements of the Bank of England, the
Financial Services Authority or the European Central Bank.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, financial condition or results of operations of the BV
Borrower and itsSTBV and the Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their obligations under any Loan Document or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.
“Material Foreign Subsidiary” means, at any time, any Foreign Subsidiary that
(a) contributed 20.0% or more of the Consolidated EBITDA of the BV Borrower for
the period of four fiscal quartersSTBV for the Test Period most recently ended
on or prior to the date of determination, (b) had consolidated assets
representing 20.0% or more of the total consolidated assets of the BV
BorrowerSTBV on the last day of the most recent fiscal quarterTest Period ended
on or prior to the date of determination or (c) owns any Material Intellectual
Property or any Material Real Property. Notwithstanding the foregoing, any
Foreign Subsidiary that (a) contributed less than 1.0% of the Consolidated
EBITDA of the BV Borrower for the period of four fiscal quartersSTBV for the
Test Period most recently ended on or prior to the date of determination or (b)
had consolidated assets representing less than 1.0% of the total consolidated
assets of the BV BorrowerSTBV on the last day of the most recent fiscal
quarterTest Period ended on or prior to the date of determination shall not in
any event be considered a Material Foreign Subsidiary. Notwithstanding anything
in the foregoing to the contrary, any Foreign Subsidiary organized under the
laws of the People’s Republic of China (or any political subdivision thereof)
shall not be deemed to be a Material Foreign Subsidiary or be required to be
designated as a Material Foreign Subsidiary under any of the provisions of this
definition.
“Material Intellectual Property” means any IP Rights that are material to the
operation of the business of the BV BorrowerSTBV and the Restricted
Subsidiaries, taken as a whole.
“Material Real Property” means fee owned real property (a) of any Loan Party
with a value in excess of $100,000,000 or (b) where manufacturing operations
that are material to the operation of the business of the BV BorrowerSTBV and
the Restricted Subsidiaries, taken as a


Credit Agreement
NYDOCS01/1760806.13
44

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




whole, are conducted. Notwithstanding the foregoing or anything to the contrary
herein, (1) in determining whether a Foreign Subsidiary is a Material Foreign
Subsidiary, solely clause (b) of this definition shall apply and (2) clause (a)
of this definition shall apply solely to any Restricted Subsidiary that is a
Loan Party pursuant to Section 6.12.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, March
27, 2024, and (b) with respect to the Term Loan Facility, for Sixth Amendment
Term Loans, October 14, 2021 and, for Tenth Amendment Term Loans, September 20,
2026.
“Maximum Rate” has the meaning specified in Section 10.10.
“Minimum Extension Condition” has the meaning specified in Section 2.18(b).
“MNPI” has the meaning assigned to such termspecified in Section 2.05(a)(iv)(F).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.
“Mortgage” means any deed of trust, trust deed, mortgages or other comparable
instrument covering the Material Real Property required to be mortgaged pursuant
to this Agreement in form and substance reasonably acceptable to the
Administrative Agent executed and delivered pursuant to Section 6.12.
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, and subject to ERISA, to which anythe Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the BV BorrowerSTBV or
any of its Restricted Subsidiaries (other than in connection with the Permitted
Reorganization) or any Casualty Event, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the BV BorrowerSTBV
or any of its Restricted Subsidiaries) over (ii) the sum of (A) the principal
amount of any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the BV
BorrowerSTBV or such Restricted Subsidiary in connection with


Credit Agreement
NYDOCS01/1760806.13
45

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




such Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable in connection therewith by the BV BorrowerSTBV or such Restricted
Subsidiary and attributable to such Disposition or Casualty Event (including, in
respect of any proceeds received in connection with a Disposition or Casualty
Event of any asset of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower
that is its most direct parent companyParty, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower Party) and (D) any reserve for adjustment
in respect of (1) the sale price of such asset or assets established in
accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by the BV BorrowerSTBV or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the BV BorrowerSTBV or any
of its Restricted Subsidiaries in respect of any such Disposition or Casualty
Event and (ii) upon the reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any reserve described in
clause (D) above or, if such liabilities have not been satisfied in cash and
such reserve not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such proceeds shall
exceed $20,000,000 and (y) no proceeds shall constitute Net Cash Proceeds under
this clause (a) in any fiscal year until the aggregate amount of all such
proceeds in such fiscal year shall exceed $40,000,000 (and thereafter only
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and
(b)    with respect to the incurrence or issuance of any Indebtedness by the BV
BorrowerSTBV or any of its Restricted Subsidiaries, the excess, if any, of (i)
the sum of the cash received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions, costs and
other out-of-pocket expenses (including attorneys’ fees) and other customary
expenses, incurred by the BV BorrowerSTBV or such Restricted Subsidiary in
connection with such incurrence or issuance (including, in the case of
Indebtedness of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower
that is its most direct parent companyParty, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower Party).
“Ninth Amendment” means that certain Amendment No. 9 to Credit Agreement, dated
as of March 27, 2019, among the Original BV Borrower, the Original US Borrower,
the Parent, the other Guarantors party thereto, Morgan Stanley Senior Funding,
Inc., as Administrative Agent, the L/C Issuer and the Swingline Lender, and the
Revolving Credit Lenders party thereto.


Credit Agreement
NYDOCS01/1760806.13
46

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Ninth Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Ninth Amendment have been satisfied or waived by
the Administrative Agent.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-US Lender” has the meaning specified in Section 10.15(a)(i).
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), (b) was
not previously included in a calculation of “Consolidated EBITDA” pursuant to
clause (b)(xiii) of the definition thereof and (c) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligation Currency” has the meaning specified in Section 10.24.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, or any Secured Hedge Obligations or
Cash Management Obligations, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(1).
“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(1).
“Original BV Borrower” has the meaning specified in the introductory paragraph
to this Agreement.


Credit Agreement
NYDOCS01/1760806.13
47

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Original US Borrower” has the meaning specified in the introductory paragraph
to this Agreement.
“Original Borrowers” means, collectively, the Original US Borrower and Original
BV Borrower.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result ýof a present or former connection between the Lender and the
jurisdiction imposing such Tax ýý(other than connections arising from Lender
having executed, delivered, become a party to, ýperformed its obligations under,
received payments under, received or perfected a security interest ýunder,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or ýassigned an interest in any Loan or Loan Document)ý.
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.
“Other Taxes” has the meaning specified in Section 3.01(b).means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment or the sale of a participation.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any


Credit Agreement
NYDOCS01/1760806.13
48

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Parent” has the meaning specified in the introductory paragraph to this
Agreement.
“Participant” has the meaning specified in Section 10.07(d).
“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.
“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(2).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by anythe Borrower
or any ERISA Affiliate or to which anythe Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Capital Expenditure Amount” shall have the meaning specified in
Section 7.15.
“Permitted Encumbrances” shall mean any encumbrances permitted under any
Mortgage.
“Permitted Holders” means the Sponsor and the Management Shareholders.
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the BorrowersBorrower Parties or any Restricted Subsidiary in the
form of one or more series of secured notes or secured loans, in each case,
secured by liens having priority junior to the Liens granted by the Loan Parties
pursuant to the Loan Documents; provided that (i) such Indebtedness is secured
by the Collateral on a junior priority basis with the Obligations and, unless
otherwise agreed to by the Administrative Agent in its reasonable discretion, is
not secured by any property or assets of any Loan Party other than the
Collateral, (ii) such Indebtedness complies with the proviso in the definition
of Credit Agreement Refinancing Indebtedness, and (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Secured
Refinancing Debt incurred by the BorrowersBorrower Parties, then the


Credit Agreement
NYDOCS01/1760806.13
49

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Borrowersrelevant Borrower Parties, the Collateral Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Second
Lien Intercreditor Agreement. Permitted Junior Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Other Investment” has the meaning specified in Section 7.02(m).
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the BorrowersBorrower Parties in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and, unless otherwise agreed to by the
Administrative Agent in its reasonable discretion, is not secured by any
property or assets of the Loan Parties other than the Collateral, (ii) such
Indebtedness complies with the proviso in the definition of Credit Agreement
Refinancing Indebtedness and (iii) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of a First Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the BorrowersBorrower Parties, then the Borrowersrelevant Borrower
Parties, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement. Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms and conditions (including, if applicable, as to
collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) such modification, refinancing,
refunding, renewal or extension is incurred by the Person or Persons who are the
obligors on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are permitted under Section
7.03 or as are or become Loan Parties in accordance with Section 6.12 and with
respect to subordinated Indebtedness the obligations of such obligors shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in


Credit Agreement
NYDOCS01/1760806.13
50

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




documentation governing the Indebtedness, taken as a whole and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.
“Permitted Reorganization” means the reorganization of the BV Borrower and its
Subsidiaries described on Schedule 1.01 hereto.
“Permitted Subordinated Indebtedness” means any Indebtedness of aincurred by the
Borrower Parties that is expressly subordinated to the prior payment in full in
cash of the Obligations (other than contingent indemnification obligations) on
terms and conditions reasonably satisfactory to the Administrative Agent.
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the BorrowersBorrower Parties in the form of one or more series of unsecured
notes or loans; provided that (i) such Indebtedness is not secured by any
property or assets of the Loan Parties and (ii) such Indebtedness complies with
the proviso to the definition of Credit Agreement Refinancing Indebtedness.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the applicable Security Agreement.
“Pledged Equity” has the meaning specified in the applicable Security Agreement.
“Prepayment Percentage” means the applicable percentage based on the Senior
Secured Net Leverage Ratio set forth below for each item set forth below:
Level
Indebtedness
Level I
> 1.5:1.0
100%
Level II
< 1.5:1.0 but > 
1.0:1.0
50%
Level III< 1.0:1.0
0%



Level
Excess Cash Flow
(with respect to prepayments made pursuant to Section 2.05(b) in respect of any
fiscal year ended on or before December 31, 2016)
Level I
> 1.5:1.0
25%
Level II
< 1.5:1.0
0%





Credit Agreement
NYDOCS01/1760806.13
51

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Level
Excess Cash Flow
(with respect to prepayments made pursuant to Section 2.05(b) in respect of any
fiscal year ending on or after December 31, 2017))
Level I
> 2.25:1.0
25%
Level II
< 2.25:1.0
0%



Any increase or decrease in the Prepayment Percentage resulting from a change in
the Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Required Lenders Level I shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
but excluding the date on which such Compliance Certificate is so delivered (and
thereafter the Level otherwise determined in accordance with this definition
shall apply) and (y) as of the first Business Day after an Event of Default
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Level otherwise determined in accordance with this definition
shall apply).
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the Senior Secured Net Leverage Ratio in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement for the Senior
Secured Net Leverage Ratio: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction,” shall be included and (ii) in the
case of a Disposition of all or substantially all of the assets of or all of the
Equity Interests of any Restricted Subsidiary of the BV BorrowerSTBV or any
division or product line of the BV BorrowerSTBV or any of its Restricted
Subsidiaries, shall be excluded, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the BV BorrowerSTBV or any of its Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments may be applied
to the Senior Secured Net Leverage Ratio solely to the extent that such
adjustments


Credit Agreement
NYDOCS01/1760806.13
52

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




are consistent with the definition of Consolidated EBITDA and give effect to
events that are (x) directly attributable to such transaction, (y) expected to
have a continuing impact on the BV BorrowerSTBV and its Restricted Subsidiaries
and (z) factually supportable or based on the reasonable good faith of the
Responsible Officer executing the Compliance Certificate.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of such Lender’s Term Loans under such Facility) at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities (or in the case of any Term Loan Facility
under which Term Loans have been made, the Outstanding Amount of all Term Loans
under such Facility) at such time; provided that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 10.28.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (i) the BV
BorrowerSTBV or applicable Subsidiary shall have determined in good faith that
such Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the BV BorrowerSTBV or such Subsidiary and the Securitization
Subsidiary, (ii) all sales of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the BV BorrowerSTBV or such Subsidiary) and (iii) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the BV BorrowerSTBV or such Subsidiary) and may
include Standard Securitization Undertakings. The grant of a security interest
in any Securitization Assets of the BV BorrowerSTBV or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure the Secured
Obligations and any Credit Agreement Refinancing Indebtedness shall not be
deemed a Qualified Securitization Financing.
“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(3).


Credit Agreement
NYDOCS01/1760806.13
53

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Rate Fixing Day” means the day which market practice in the European Interbank
Market treats as the rate fixing day for obtaining deposits in Euro which shall
be (i) one Business Days prior to the date of the proposed Borrowing with
respect to the initial Interest Period and (ii) two Business Days prior to the
first day of any other Interest Period.
“Ratio Incremental Availability” has the meaning Specified in Section 2.14(a).
“Reconciliation Report” has the meaning specified in Section 6.01(d).
“Reference Bank” means each of the Arrangers.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the
BorrowersBorrower executed by each of (a) the BorrowersBorrower, (b) the
Administrative Agent and (c) each lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.17.
“Register” has the meaning set forth in Section 10.07(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
notes issued in a dollar-for-dollar exchange therefor pursuant to an exchange
offer registered with the SEC.
“Released Guarantor” has the meaning set forth in Section 10.25(b).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Event” means (i) any prepayment or repayment of Third Amendment Term
Loans with the proceeds of, or any conversion of all or any portion of the Third
Amendment Term Loans into, any new or replacement indebtedness bearing interest
with an “effective yield” (which, for such purposes only, shall (x) be deemed to
take account of interest rate benchmark floors, recurring fees and all other
upfront or similar fees (subject to following clause (y)) or original issue
discount (amortized over the shorter of (A) the weighted average life of such
new or replacement indebtedness and (B) four years) and (y) exclude any
structuring, commitment and arranger fees or other similar fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of Term Loans) less than the “effective yield”
applicable to the Third Amendment Term Loans subject to such event (as such
comparative yields are determined by the Administrative Agent); provided that in
no event shall any prepayment or repayment of Third Amendment Term Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the “effective yield” applicable to
the Third Amendment Term Loans (it being understood that


Credit Agreement
NYDOCS01/1760806.13
54

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




any prepayment premium with respect to a Repricing Event shall apply to any
required assignment by a non-consenting Lender pursuant to Section 3.07(a)(z)).
“Repricing Transaction” means the incurrence by the BorrowersSTBV or any of
their Restricted Subsidiaries of any Indebtedness (including, without
limitation, any new or additional term loans under this Agreement (including
Term Loans constituting Other Loans), whether incurred directly or by way of the
conversion of Term Loans into a new tranche of replacement term loans under this
Agreement), but excluding Indebtedness incurred in connection with a Change of
Control, that is broadly marketed or syndicated to banks and other institutional
investors in financings similar to the facilities provided for in this Agreement
(i) having an “effective” yield for the respective Type of such Indebtedness
that is less than the “effective” yield for Term Loans of the respective Type
(with the comparative determinations to be made in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, floors, upfront or similar
fees or “original issue discount,” in each case, shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, but excluding
the effect of any arrangement, structuring, syndication, commitment or other
fees payable in connection therewith that are not shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, and without
taking into account any fluctuations in the Eurodollar Rate or EURIBOR, as
applicable) and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Term Loans. Any such determination by the Administrative Agent as
contemplated by preceding sentence shall be conclusive and binding on all
Lenders holding Term Loans.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50% of the sum of the (a) aggregate principal amount
outstanding under the Revolving Credit Facility (with the aggregate outstanding
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
aggregate principal amount outstanding under the Revolving Credit Loans held or


Credit Agreement
NYDOCS01/1760806.13
55

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of any BV BorrowerSTBV or any
Foreign Subsidiary, any duly appointed authorized signatory or any director or
managing member of such Person and, as to any document delivered on the Closing
Date, any secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Original BV Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the stockholders, partners or members (or
the equivalent Persons thereof) of the Original BV Borrower or any Restricted
Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the BV BorrowerSTBV other than
an Unrestricted Subsidiary.
“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing, a Euro
Revolving Credit Borrowing or a Sterling Revolving Credit Borrowing.
“Revolving Credit Commitment” means a Dollar Revolving Credit Commitment, a Euro
Revolving Credit Commitment or a Sterling Revolving Credit Commitment, in each
case including, for the avoidance of doubt, each Fifth Amendment Revolving
Commitment and each Seventh Amendment Revolving Credit Commitment.
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.
“Revolving Credit Exposure” means, with respect to each Revolving Credit Lender,
the sum such Revolving Credit Lender’s Dollar Revolving Credit Exposure, Euro
Revolving Credit Exposure and Sterling Revolving Credit Exposure.
“Revolving Credit Facility” means, at any time, the aggregate Dollar Amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.


Credit Agreement
NYDOCS01/1760806.13
56

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Revolving Credit Lender” means, at any time, the collective reference to the
Dollar Revolving Credit Lenders, the Euro Revolving Credit Lenders and the
Sterling Revolving Credit Lenders.
“Revolving Credit Loan” means the collective reference to the Dollar Revolving
Credit Loans, the Euro Revolving Credit Loans and the Sterling Revolving Credit
Loans, in each case including, for the avoidance of doubt, any Loans made
pursuant to the Fifth Amendment Revolving Commitments and the Seventh Amendment
Revolving Commitments.
“Revolving Credit Note” means a promissory note of athe Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, as amended by the Tenth Amendment, evidencing the aggregate
indebtedness of suchthe Borrower to such Revolving Credit Lender resulting from
the Revolving Credit Loans made by such Revolving Credit Lender to suchthe
Borrower.
“Rollover Amount” has the meaning specified in Section 7.15(b).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of December 11, 2013, among the Original BV Borrower, the Original US
Borrower, the Parent, the other Guarantors party thereto, Morgan Stanley Senior
Funding, Inc., as sole lead arranger and bookrunner and as the Administrative
Agent, and certain Lenders party thereto.
“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agent.
“Second Amendment Term Loans” has the meaning specified in Section 2.01(a).
“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.
“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party and any Hedge Bank.


Credit Agreement
NYDOCS01/1760806.13
57

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Secured Hedge Obligations” means any obligation (other than Excluded Swap
Obligations) arising under a Secured Hedge Agreement.
“Secured Obligations” has the meaning specified in the Domestic Security
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
Affiliates of the Lenders in the case of Cash Management Obligations, the Hedge
Banks, the Bilateral Providers and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article 9.
“Securitization Assets” means any accounts receivable or other revenue streams
subject to a Qualified Securitization Financing.
“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with any Qualified Securitization
Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the BV BorrowerSTBV or any of its Subsidiaries pursuant
to which the BV BorrowerSTBV or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Securitization Subsidiary (in the case of a transfer
by the BV BorrowerSTBV or any of its Subsidiaries) and (b) any other Person (in
the case of a transfer by a Securitization Subsidiary), or may grant a security
interest in, any Securitization Assets (whether now existing or arising in the
future) of the BV BorrowerSTBV or any of its Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
Securitization Assets, all contracts and all guarantees or other obligations in
respect of such Securitization Assets, proceeds of such Securitization Assets
and other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving Securitization Assets and any Swap
Contracts entered into by the BV BorrowerSTBV or any such Subsidiary in
connection with such Securitization Assets.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary of the Company (or another
Person) formed for the purposes of engaging in one or more Qualified
Securitization Financings and other activities reasonably related thereto.
“Security Agreement” means, collectively, the Domestic Security Agreement, the
Dutch Security Documents, the Foreign Security Agreements, the Intellectual
Property Security Agreements and each other Collateral Document executed and
delivered pursuant to Section 4.01, Section 6.12 and Section 6.14, each in form
and substance reasonably acceptable to the


Credit Agreement
NYDOCS01/1760806.13
58

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Administrative Agent, to secure the Obligations of each Loan Party under its
respective Loan Documents.
“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.
“Senior Notes” means, collectively, the $700,000,000 6.50%2023 Senior Notes due
2019, the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes and
the 2030 Senior Notes.
“Senior Note Documents” means the Senior Notes, the Senior Note
IndentureIndentures, and all other documents executed and delivered with respect
to any of the Senior Notes or the Senior Note IndentureIndentures.
“Senior Note IndentureIndentures” means, collectively, (i) the indenture dated
as of May 12, 2011April 17, 2013, pursuant to which the 2023 Senior Notes were
issued, (ii) the indenture dated as of October 14, 2014, pursuant to which the
2024 Senior Notes were issued, (iii) the indenture dated as of March 26, 2015,
pursuant to which the 2025 Senior Notes were issued, (iv) the indenture dated as
of November 27, 2015, pursuant to which the 2026 Senior Notes were issued and
(v) the indenture dated as of the Tenth Amendment Effective Date, pursuant to
which the 2030 Senior Notes were issued.
“Senior Notes Financing Obligations” means any Indebtedness obligations of STBV
or any of its Restricted Subsidiaries in respect of any Senior Notes or any
other similar unsecured debt financing in an aggregate principal amount greater
than the Threshold Amount in the form of senior notes issued by any Loan Party.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” means, with respect to the Borrower Parties
on a consolidated basis, as of the end of any fiscal quarter of the BV Borrower
for the four (4) fiscal quarter periodSTBV for the Test Period ending on such
date, the ratio of (a) Adjusted Consolidated Funded Indebtedness of the Borrower
Parties, excluding any Indebtedness consisting of obligations under or in
respect of Securitization Financings or that is secured by a lien that is
subordinated to the Facilities or that is unsecured or expressly subordinated in
right of payment to the Facilities (net of Cash on Hand) on the last day of such
period to (b) Consolidated EBITDA of the Borrower Parties for such period.
“Seventh Amendment” means that certain Amendment No. 7 to Credit Agreement,
dated as of September 29, 2015, among the Original BV Borrower, the Original US
Borrower, the Parent, the other Guarantors party thereto, Morgan Stanley Senior
Funding, Inc., as the Administrative Agent and each Revolving Credit Lender
party thereto.


Credit Agreement
NYDOCS01/1760806.13
59

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Seventh Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Seventh Amendment have been satisfied or waived by
the Administrative Agent.
“Seventh Amendment Revolving Commitments” has the meaning given in the recitals
to the Seventh Amendment.
“Shareholders Agreement” means, collectively, (i) the First Amended and Restated
Securityholders Agreement, dated as of March 8, 2010, by and among Sensata
Investment Company S.C.A., Sensata Technologies Holding N.V., Sensata Management
Company S.A., certain funds managed by Bain Capital Partners, LLC or its
Affiliates (as defined therein) party thereto, Asia Opportunity Fund II, L.P.
and AOF II Employee Co-Invest Fund, L.P., as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
(ii) the First Amended and Restated Investors Right Agreement, dated as of March
8, 2010, by and among Sensata Investment Company S.C.A., Sensata Technologies
Holding N.V., Sensata Management Company S.A., certain funds managed by Bain
Capital Partners, LLC or its Affiliates (as defined therein) party thereto and
the other Securityholders (as defined therein) from time to time party thereto ,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement, dated
as of May 11, 2015, among the Original BV Borrower, the Original US Borrower,
the Parent, Morgan Stanley Senior Funding, Inc., as administrative agent, Morgan
Stanley Senior Funding, Inc. and Barclays Bank PLC, as joint lead arrangers and
joint bookrunners, and certain Lenders party thereto.
“Sixth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Sixth Amendment have been satisfied or waived by
the Administrative Agent.
“Sixth Amendment Term Loans” has the meaning given to such term in the recitals
of the Sixth Amendment.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website
“Solicited Discounted Prepayment Notice” means a written notice of any Loan
Party or any Subsidiary of a Loan Party of Solicited Discounted Prepayment
Offers made pursuant to Section 2.03(a)(iv)(D) substantially in the form of
Exhibit N.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(1).


Credit Agreement
NYDOCS01/1760806.13
60

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(1).
“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(iv)(D)(3).
“Solvent” and “Solvency” mean, with respect to any Person or group of Persons
taken together as a consolidated group on any date of determination, that on
such date (a) the fair value of the property of such Person or group is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person or group, (b) the present fair salable value of the
assets of such Person or group is not less than the amount that will be required
to pay the probable liability of such Person or group on its debts as they
become absolute and matured, (c) such Person or group does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
or group’s ability to generally pay such debts and liabilities as they mature
and (d) such Person or group is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s or
group’s property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Asset Sale” has the meaning specified in Section 2.05(b)(ivvi).
“Specified Discount” has the meaning specified in Section 2.05(a)(iv)(B)(1).
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit L.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(1).
“Specified Discount Proration” has the meaning specified in Section
2.05(a)(iv)(B)(3).
“Specified Equity Contribution” has the meaning specified in Section 8.04.
“Specified Event of Default” means any Event of Default under Section 8.01(a),
(f) or (g).


Credit Agreement
NYDOCS01/1760806.13
61

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Specified Junior Financing Obligations” means any obligations of any
BorrowerSTBV or any of itits Restricted Subsidiaries in respect of any Junior
Financing having an aggregate principal amount of more than the Threshold
Amount.
“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of the BV BorrowerSTBV or any of its Restricted
Subsidiaries, (b) Permitted Acquisition, (c) designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a
Restricted Subsidiary, in each case in accordance with Section 6.15 or (d) the
proposed incurrence of Indebtedness or making of a Restricted Payment in respect
of which compliance with the Senior Secured Net Leverage Ratio is by the terms
of this Agreement required to be calculated on a Pro Forma Basis.
“Sponsor” means, collectively, Bain Capital Fund VIII, L.P. and/or its
Affiliates (including, as applicable, related funds, general partners thereof
and limited partners thereof, but solely to the extent any such limited partners
are directly or indirectly participating as investors pursuant to a side-by-side
investing arrangement, but not including, however, any portfolio company of any
of the foregoing).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the BV BorrowerSTBV or any Subsidiary
of the BV BorrowerSTBV which the BV BorrowerSTBV or such Subsidiary has
determined in good faith to be customary in a Securitization Financing,
including, without limitation, those relating to the servicing of the assets of
a Securitization Subsidiary, it being understood that any Securitization
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Sterling Letter of Credit” means a Letter of Credit denominated in Sterling.
“Sterling Loan” means a Loan that is a Eurodollar Rate Loan and is made in
Sterling pursuant to the applicable Committed Loan Notice.
“Sterling Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Sterling Revolving Credit Loans of the same type and having the
same Interest Period made by each of the Sterling Revolving Credit Lenders
pursuant to Section 2.01(b).
“Sterling Revolving Credit Commitment” means, as to each Sterling Revolving
Credit Lender, its obligation to (a) make Sterling Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Dollar Amount of Sterling
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Dollar Amount of Sterling Revolving Credit Commitments of all Sterling Revolving
Credit Lenders shall be


Credit Agreement
NYDOCS01/1760806.13
62

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




$420,000,000 on the Ninth Amendment Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
“Sterling Revolving Credit Exposure” means, as to each Sterling Revolving Credit
Lender, the sum of the outstanding principal amount of such Sterling Revolving
Credit Lender’s Sterling Revolving Credit Loans and its Pro Rata Share of the
L/C Obligations at such time.
“Sterling Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Sterling Revolving Credit Commitments at such time. The Sterling
Revolving Credit Facility is part of, not in addition to, the Revolving Credit
Facility.
“Sterling Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Sterling Revolving Credit Lender” means, at any time, any Lender that has a
Sterling Revolving Credit Commitment at such time.
“Sterling Sublimit” means an amount equal to the lesser of (a) $420,000,000 and
(b) the aggregate Dollar Amount of the Sterling Revolving Credit Commitments.
The Sterling Sublimit is part of, not in addition to, the Revolving Credit
Facility.
“Subsequent Transaction” has the meaning specified in Section 1.11.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the BV BorrowerSTBV.
“Supported QFC” has the meaning specified in Section 10.28.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any


Credit Agreement
NYDOCS01/1760806.13
63

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means the Initial Swing Line Lender in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note of anythe Borrower payable to the
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C hereto, as amended by the Tenth Amendment, evidencing the aggregate
indebtedness of suchthe Borrower to such Swing Line Lender resulting from the
Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means $75,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC, as syndication agent under this Agreement.
“Synthetic Indebtedness” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.


Credit Agreement
NYDOCS01/1760806.13
64

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Target” has the meaning specified in the preliminary statements to this
Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenth Amendment” means that certain Amendment No. 10 to Credit Agreement, dated
as of September 20, 2019, among the Borrower, the Parent, the other Guarantors
party thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, the
L/C Issuer and the Swingline Lender, and the Lenders party thereto.
“Tenth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Tenth Amendment have been satisfied or waived by
the Administrative Agent.
“Tenth Amendment Term Commitment” means, as to each Lender, its obligation to
make a Tenth Amendment Term Loan to the Borrower pursuant to Section 2.01(a) in
an aggregate amount not to exceed the amount set forth for such Lender in the
Tenth Amendment. On the Tenth Amendment Effective Date, $463,041,096.90 of Tenth
Amendment Term Commitments are available to the Borrower.
“TaxesTenth Amendment Term Loans” has the meaning specifiedgiven to such term in
Section 3.012.01(a).
“Term Borrowing” means, as of a borrowing consisting of simultaneous Term Loans
of the same Type (if applicable) and, in the case of Eurodollar Rate Loans
having the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a).
“Term Commitment” means, as to each Lender, its obligation to make a Term Loan
to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments as of the Closing Date is $1,100,000,000. On the
Second Amendment Effective Date, an additional $100,000,000 of Term Commitment
is available to the Borrowers. On the Third Amendment Effective Date, an
additional $600,000,000 of Third Amendment Term Commitments is available to the
Borrowers.of the Tenth Amendment Effective Date, a Tenth Amendment Term
Commitment.
“Term Lender” means, at any time, any Lender that has a Term Commitment or holds
a Term Loan at such time.
“Term Loan Facility” means the Term Loans or the Additional Term Loans, as the
context may require.
“Term Loans” has the meaning specified in Section 2.01(a).


Credit Agreement
NYDOCS01/1760806.13
65

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Term Note” means a promissory note of anythe Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, as amended by the Tenth Amendment, evidencing the aggregate indebtedness
of suchthe Borrower to such Term Lender resulting from the Term Loans made by
such Term Lender.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Original BV Borrower ending on or prior
to such date.
“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of October 14, 2014, among the Original BV Borrower, the Original US
Borrower, the Parent, the other Guarantors party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent, Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc., Royal Bank of Canada and Goldman Sachs Bank USA, as joint lead
arrangers and joint bookrunners, and certain Lenders party thereto.
“Third Amendment Effective Date” has the meaning given to such term in Section 7
of the Third Amendment.
“Third Amendment Term Commitments” has the meaning given in the recitals of the
Third Amendment.
“Third Amendment Term Loans” has the meaning specified in Section 2.01(a).
“Threshold Amount” means $50,000,000.
“Total Leverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of the Original BV
Borrower for the four (4) fiscal quarter periodTest Period ending on such date,
the ratio of (a) Adjusted Consolidated Funded Indebtedness (net of Cash on Hand)
of the Borrower Parties on the last day of such period to (b) Consolidated
EBITDA of the Borrower Parties for such period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, and, in the case of each Borrowerthe Original Borrowers, the
making of the initial Borrowings hereunder, (b) the execution, delivery and
performance by the Loan Parties of the Senior Note Documents (as defined herein
on the Closing Date) to which they are a party and, in the case of the Original
BV Borrower, the issuance of the Senior Notes (as defined herein on the Closing
Date), (c) the repayment on the Closing Date of the loans outstanding under the
Existing Credit Agreement and of the Existing Senior Notes and Existing Senior
Subordinated Notes with the proceeds of the Loans made on the Closing Date and
the Senior Notes, (d (as defined herein on the Closing Date), (d) the execution,
delivery and performance of the Tenth Amendment and all Loan Documents entered


Credit Agreement
NYDOCS01/1760806.13
66

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




into in connection therewith and the repayment of the Sixth Amendment Term Loans
with the proceeds of the Tenth Amendment Term Loans, (e) the consummation of any
other transactions in connection with the foregoing, and (ef) the payment of the
fees and expenses incurred in connection with any of the foregoing.
“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
“Ultimate Parent” means Sensata Technologies Holding N.V.plc and any successor
or assign thereof (including any such successor or assign pursuant to a change
of the Ultimate Parent’s jurisdiction of organization from the Netherlands to
the United Kingdom orto another jurisdiction).
“Ultimate Parent Entity” means each of Sensata Technologies Coop Holding B.V.
and Sensata Technologies Holding Coöperatief U.AIntermediate UK Limited and
Sensata Technologies Intermediate Holding B.V., and any successor or assign
thereof, and including any other intermediate holding company that is a
Subsidiary of the Ultimate Parent and a direct or indirect parent company of the
Parent.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the BorrowersBorrower
on the assumption that each Appropriate Lender has made its Pro Rata Share of
the applicable Borrowing available to the Administrative Agent and (ii) with
respect to which a corresponding amount shall not in fact have been made
available to the Administrative Agent by any such Lender, (b) with respect to
the Swing Line Lender, the aggregate amount, if any, of participations in
respect of any outstanding Swing Line Loan that shall not have been funded by
the Appropriate Lenders in accordance with Section 2.04(c) and (c) with respect
to the L/C Issuer, the aggregate amount of L/C Borrowings.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.
“United States” and “US” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the BV BorrowerSTBV designated
by the board of directors of the BV BorrowerSTBV as an Unrestricted Subsidiary
pursuant to Section 6.15 subsequent to the date hereof.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.


Credit Agreement
NYDOCS01/1760806.13
67

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“US BorrowerU.S. Special Resolution Regimes” has the meaning specified in the
introductory paragraph to this AgreementSection 10.28.
“Voting Stock” means, as to any Person, the Equity Interests of such Person that
are at the time ordinarily entitled to vote in the election of the board of
directors (or board of managers) of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Other Interpretive Provisions
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    Any definition of or reference to any Loan Document or any other
agreement, instrument or document herein shall be construed as referring to such
Loan Document or other agreement, instrument or document as from time to time
amended, amended and restated,


Credit Agreement
NYDOCS01/1760806.13
68

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




supplemented or otherwise modified (including pursuant to any permitted
refinancing, extension, renewal, replacement, restructuring or increase (in each
case, whether pursuant to one or more agreements or with different lenders or
different agents), but subject to any restrictions on such amendments,
supplements or modifications set forth herein).
(f)    Any reference to a Person shall be construed to include such Person’s
successors and permitted assigns.
SECTION 1.03.    Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, except as
otherwise specifically prescribed herein. All financial ratios calculated
pursuant to Section 7.11 shall be calculated in a manner consistent with that
used in preparing the Historical Financial Statements for the fiscal year ended
December 31, 2010, except as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the BV Borrower or
the Required Lenders shall so request, the Administrative Agent and the BV
Borrower shall negotiate in good faith to amend such ratio to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders and BorrowersBorrower); provided that, until so amended,
(i) such ratio shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the BV Borrower shall provide to the Administrative
Agent and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio
made before and after giving effect to such change in GAAP.
(c)    Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement shall,
following any Specified Transaction, be calculated on a Pro Forma Basis. In
addition, the financial ratios and related definitions set forth in the Loan
Documents shall be computed to exclude the application of ASC 480, ASC 815, ASC
805, and ASC 718 (to the extent these pronouncements under ASC 718 result in
recording an equity award as a liability on the consolidated balance sheet of
the BV BorrowerSTBV and its Restricted Subsidiaries in the circumstance where,
but for the application of the pronouncements, such award would have been
classified as equity).
(d)    Notwithstanding any provision to the contrary herein or in any other Loan
Document, all leases of any Person that are or would be characterized as
operating leases in accordance with GAAP immediately prior to December 31, 2018
(whether or not such operating leases were in effect on such date) shall, in the
sole discretion of the Borrower, continue to be accounted for as operating
leases (and not as Capitalized Leases) for all purposes of this Agreement and
the other Loan Documents, including for the purposes of determining compliance
with any financial covenants and of all other pertinent financial and accounting
determinations, regardless of any change in GAAP (pursuant to ASC 842 or
otherwise) following the date that would otherwise require such leases to be
recharacterized as Capitalized Leases.


Credit Agreement
NYDOCS01/1760806.13
69

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




SECTION 1.04.    Rounding. Any financial ratios required to be maintained by
anythe Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
SECTION 1.05.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
SECTION 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07.    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
SECTION 1.08.    Currency Equivalents Generally. (a) Any amount specified in
this Agreement (other than in Articles 2, 9 and 10 or as set forth in paragraph
(b) of this Section) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Reuters World Currency Page for the applicable currency at 11:00 a.m. (London
time) on such day (or, in the event such rate does not appear on any Reuters
World Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the relevant Borrower, or, in the absence of such agreement, such rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later); provided that the determinationin determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.


Credit Agreement
NYDOCS01/1760806.13
70

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    For purposes of determining compliance under Sections 7.02, 7.05, 7.06,
and 7.11 and 7.15, any amount in a currency other than Dollars will be converted
to Dollars based on the average Exchange Rate for such currency for the most
recent twelve-month period immediately prior to the date of determination
determined in a manner consistent with that used in calculating EBITDA for the
applicable period; provided, however, that the foregoing shall not be deemed to
apply to the determination of any amount of Indebtedness. For purposes of
determining compliance with Section 7.11, the Dollar Amount of each Euro Loan
and Sterling Loan and the equivalent in Dollars of any other Indebtedness
denominated in a currency other than Dollars will reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar Amount of such Euro Loan or Sterling Loan
(as applicable) or the Dollar equivalent of such other Indebtedness.
SECTION 1.09.    Certain Calculations. Notwithstanding anything to the contrary
herein, from the Closing Date until the first delivery of financial statements
pursuant to Section 6.01, the calculation of the Senior Secured Net Leverage
Ratio for any purpose hereunder shall be determined as of the date of the then
most recent financial statements internally available to the BV BorrowerSTBV as
of such date of determination, subject to all pro forma adjustments, if any,
required in accordance with and as set forth in the applicable provision
pursuant to which such Senior Secured Net Leverage Ratio is so calculated.
SECTION 1.10.    Delaware LLC Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 1.11.    Effect of a Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Benchmark Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Benchmark Rate with a
Benchmark Replacement pursuant to this Section 1.11 will occur prior to the
applicable Benchmark Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to


Credit Agreement
NYDOCS01/1760806.13
71

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




make, in consultation with the Borrower, Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
1.11, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 1.11.
(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon the Eurodollar Rate will not be used in any determination of the Base Rate.
SECTION 1.12.    Limited Condition Transactions. Notwithstanding anything to the
contrary in this Agreement, in connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:
(a)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including any ratio;
(b)    testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA); or
(c)    determining other compliance with this Agreement, including (i) the
accuracy of any representation or warranty (other than customary “specified
representations” and in the case of any Permitted Acquisition that is a Limited
Condition Transaction, those representations of any applicable seller or target
company included in the relevant acquisition agreement for such Limited
Condition Transaction that are material to the interests of the interests of the
Lenders and only to the extent the relevant acquirer has the right to terminate
its obligations under such acquisition agreement as a result of the inaccuracy
of such representation (which representations for the avoidance of doubt, shall
be required to be accurate as of the date of the consummation of any Limited
Condition Acquisition)) or (ii) whether any Default or Event of Default (other
than a Specified Event of Default, the absence of which, for the avoidance of
doubt, shall be required


Credit Agreement
NYDOCS01/1760806.13
72

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




on the date of any Limited Condition Transaction) has occurred, is continuing or
would result therefrom or other compliance requirement;
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder (the “LCT Test Date”) shall be made at the time of (or, in the case of
any calculation of any financial ratio or test, at the time of the most recently
ended Test Period) either (x) the execution of the definitive agreement with
respect to such Limited Condition Transaction, (y) the public announcement of an
intention to make an offer in respect of the target of such Limited Condition
Transaction or (z) the consummation of such Limited Condition Transaction, and
if, for the Limited Condition Transaction (and the other transactions to be
entered into in connection therewith), the Borrower or the Person subject to
such Limited Condition Transaction would have been permitted to take such action
on the LCT Test Date in compliance with such ratio, test, basket or other
compliance requirement (after giving effect to such Limited Condition
Transaction on a Pro Forma Basis), such ratio, test, basket or other compliance
requirement shall be deemed to have been complied with on the date such action
or transaction is actually taken. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA of STBV or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Restricted Payments, any Permitted Acquisition or permitted
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement, public announcement or irrevocable notice for such Limited Condition
Transaction is terminated, revoked or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of the use of proceeds thereof) have been consummated.
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01.    The Loans. (a) The Term Borrowing. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make to the BV
Borrower or the US Borrower (as directed by the BV Borrower) (i) a single Dollar
loanLoan on the ClosingTenth Amendment Effective Date (each, a “Closing
DateTenth Amendment Term Loan” and, collectively, the “Closing DateTenth
Amendment Term Loans”) in an amount equal to such


Credit Agreement
NYDOCS01/1760806.13
73

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Lender’s Term Commitment as of the Closing Date, (ii) a single Dollar loan on
the Second Amendment Effective Date (each, a “Second Amendment Term Loan” and,
collectively, the “Second Amendment Term Loans”) in an amount equal to such
Lender’s Term Commitment as of the Second Amendment Effective Date and (iii) a
single Dollar loan on the Third Amendment Effective Date (each, a “Third
Amendment Term Loan” and, collectively, the “Third Amendment Term Loans”) in an
amount equal to such Lender’s Third Amendment Term Commitment as of the
ThirdTenth Amendment Term Commitments as of the Tenth Amendment Effective Date.
The Closing Date Term Loans, the SecondSixth Amendment Term Loans and, except in
related provisions of this Agreement where “Third the Tenth Amendment Term
Loans” are separately referenced, the Third Amendment Term Loans are for
purposes of this Agreement, each, a “Term Loan” and, collectively, the “Term
Loans”; provided that, and from and after the SixthTenth Amendment Effective
Date, all references to a “Term Loan” or to “Term Loans” shall be deemed to
refer to Sixth Amendment Term Loans or Tenth Amendment Term Loans, as
applicable.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to anythe Borrower as elected by suchthe Borrower
pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from
time to time, on any Business Day until the Maturity Date during the Revolving
Credit Commitment Period, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment, (ii)
each Euro Revolving Credit Lender severally agrees to make loans denominated in
Euros to anythe Borrower as elected by suchthe Borrower pursuant to Section 2.02
(each such loan, an “Euro Revolving Credit Loan”) from time to time, on any
Business Day until the Maturity Date, in an aggregate Dollar Amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment and (iii) each Sterling Revolving Credit Lender severally agrees to
make loans denominated in Sterling to anythe Borrower as elected by suchthe
Borrower pursuant to Section 2.02 (each such loan, an “Sterling Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the aggregate Dollar Amount of the Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Dollar Amount of the Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans, shall not exceed such Lender’s Revolving Credit
Commitment, (ii) the aggregate Dollar Amount of Euro Revolving Credit Loans and
L/C Obligations in respect of Euro Letters of Credit shall not exceed the Euro
Sublimit and (iii) the aggregate Dollar Amount of Sterling Revolving Credit
Loans and L/C Obligations in respect of Sterling Letters of Credit shall not
exceed the Sterling Sublimit. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, eachthe
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Dollar Revolving Credit Loans may be Base
Rate Loans or Eurodollar Loans, Euro Revolving Credit Loans must be EURIBOR
Loans, and Sterling


Credit Agreement
NYDOCS01/1760806.13
74

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Revolving Credit Loans must be Eurodollar Rate Loans, in each case as further
provided herein; provided that all Dollar Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type
made to the same Borrower.
SECTION 2.02.    Borrowings, Conversions and Continuations of Loans. (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Dollar Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans and EURIBOR Loans shall be made upon the
relevant Borrower’s irrevocable (except as provided in Section 3.02, Section
3.03 and Section 3.04 herein) notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent (x) with respect to any Borrowing on any of the Closing Date, the Second
Amendment Effective Date or the Third Amendment Effective Date, not later than
12:00 p.m. (noon) one (1) Business Day before the Closing Date, the Second
Amendment Effective Date or the Third Amendment Effective Date, as applicable
and (y) with respect to any Borrowing after the Closing Date, (i) not later than
12:00 p.m. (noon) three (3) Business Days prior to the requested date of any
Borrowing of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, (ii) not later than
12:00 p.m. (noon) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans and (iii) not later than 12:00 p.m. (noon) three
(3) Business Days prior to the requested date of any Borrowing of Euro Revolving
Credit Loans or any continuation of EURIBOR Loans and (iv) not later than 12:00
p.m. (noon) three (3) Business Day before the requested date of any Borrowing of
Sterling Revolving Credit Loans. Each telephonic notice by athe Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of suchthe Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans and EURIBOR Loans shall
be in a minimum principal amount of $2,000,000 or a whole multiple of $500,000
in excess thereof (or comparable amounts determined by the Administrative Agent
in the case of Euro Loans and Sterling Loans). Except as provided in Section
2.03(c)(i) and Section 2.04(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the relevant Borrower is requesting a Term
Borrowing, a Dollar Revolving Credit Borrowing, a Euro Revolving Credit
Borrowing, a Sterling Revolving Credit Borrowing, a conversion of Term Loans or
Dollar Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans or EURIBOR Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Dollar Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the account of the
relevant Borrower to be credited with the proceeds of such Borrowing. If, with
respect to Loans denominated in Dollars the relevant Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Dollar Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the relevant Borrower requests a Borrowing
of, conversion to, or


Credit Agreement
NYDOCS01/1760806.13
75

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




continuation of Eurodollar Rate Loans, or a Borrowing of or continuation of
EURIBOR Loans, in any such Committed Loan Notice, but fails to specify an
Interest Period (or fails to give a timely notice requesting a continuation of
EURIBOR Loans denominated in Euros), it will be deemed to have specified an
Interest Period of one (1) month. If no currency is specified, the requested
Borrowing shall be in Dollars.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. (noon) on the Business Day specified in
the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (or, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the relevant Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by suchthe Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan or EURIBOR
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan or EURIBOR Loan unless the relevant Borrower pays
the amount due, if any, under Section 3.05 in connection therewith. During the
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Rate Loans.
(d)    The Administrative Agent shall promptly notify the relevant Borrower and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans or EURIBOR Loans upon determination of such interest
rate. The determination of the Eurodollar Rate and EURIBOR by the Administrative
Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
relevant Borrower and the Appropriate Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the determination of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


Credit Agreement
NYDOCS01/1760806.13
76

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




SECTION 2.03.    Letters of Credit. (a) The Letter of Credit Commitment. (i)
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the other Revolving Credit Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars, Euros or Sterling for the
account of the BorrowersBorrower (or any Restricted Subsidiary so long as athe
Borrower is a joint and several co-applicant, and references to a “Borrower” in
this Section 2.03 shall be deemed to include reference to such Restricted
Subsidiary) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the relevant Borrower; provided that
the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if, as of the date of such L/C Credit Extension, (w) the
aggregate Dollar Amount of Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Lender’s Dollar Amount of Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans, would exceed such
Lender’s Revolving Credit Commitment, (x) the Dollar Amount of Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit, (y)
the aggregate Dollar Amount of Euro Revolving Credit Loans and L/C Obligations
in respect of Euro Letters of Credit would exceed the Euro Sublimit or (z) the
aggregate Dollar Amount of Sterling Revolving Credit Loans and L/C Obligations
in respect of Sterling Letters of Credit would exceed the Sterling Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
relevant Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly suchthe Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof; provided
that to the extent any Existing Letter of Credit was issued by a Person that is
not a party to this Agreement, the obligations of the BorrowersBorrower to the
L/C Issuer under this Section 2.03 in respect of such Existing Letter of Credit
shall instead be obligations of the BorrowersBorrower to such Person, and such
Person shall be entitled to all the rights, remedies and protections set forth
in this Agreement and the other Loan Documents in respect of such Existing
Letter of Credit as though it were the L/C Issuer.
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the


Credit Agreement
NYDOCS01/1760806.13
77

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which, in each case,
the L/C Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit, prior to giving effect to any automatic renewal, would occur more
than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or
(D)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer.
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    In the case where any Revolving Credit Lender is at any time a
Defaulting Lender, the Defaulting Lender’s Pro Rata Share of the L/C Obligations
will be reallocated among all Revolving Credit Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Pro Rata Shares) but only
to the extent the total Revolving Credit Exposure of all Revolving Credit
Lenders that are not Defaulting Lenders plus such Defaulting Lender’s Pro Rata
Share of the L/C Obligations and any Swing Line Loans, in each case, except to
the extent Cash Collateralized, does not exceed the aggregate Revolving Credit
Commitments (excluding the Revolving Credit Commitment of any Defaulting Lender
except to the extent of any outstanding Revolving Credit Loans of such
Defaulting Lender) in which case the Revolving Credit Commitments of all
Defaulting Lenders shall be deemed to be zero (except to the extent Cash
Collateral has been posted by such Defaulting Lender in respect of any portion
of such Defaulting Lender’s L/C Obligations or participations in Swing Line
Loans) for purposes of any determination of the Revolving Credit Lenders’
respective Pro Rata Shares of L/C Obligations (including for purposes of all fee
calculations hereunder).
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the relevant Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of suchthe Borrower. Such Letter of Credit Application must be received by the
L/C Issuer and the Administrative Agent not later than 1:00 p.m. at least ten
(10) days, or such shorter period as mutually agreed, prior to the proposed
issuance date or date of amendment, as the case may be, or such later date and
time as the L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably


Credit Agreement
NYDOCS01/1760806.13
78

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the currency in which the
requested Letter of Credit will denominated; and (H) such other matters as the
L/C Issuer may reasonably request. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the relevant Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer an
unfunded risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
(iii)    If the relevant Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, no Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Revolving Credit Lender or
anythe Borrower


Credit Agreement
NYDOCS01/1760806.13
79

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




that one or more of the applicable conditions specified in Section 4.03 is not
then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the relevant Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. (noon) on the Business
Day immediately following any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the relevant Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing, which amount shall be payable in the Committed Currency in which such
Letter of Credit was issued. If anythe Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the Dollar Amount thereof in the case of Euros
or Sterling) (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Pro Rata Share thereof. In such event, the relevant Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(a)
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender (including the Lender acting as the L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the relevant
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the relevant
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment


Credit Agreement
NYDOCS01/1760806.13
80

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, anythe Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the relevant Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the relevant Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. (i) If, at any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
currency as the Letter of Credit issued by such L/C Issuer.


Credit Agreement
NYDOCS01/1760806.13
81

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of eachthe Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit issued for its account
and to repay each L/C Borrowing relating to any Letter of Credit issued for its
account shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or the applicable other Borrower or applicable Restricted
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of suchthe Borrower in respect of
such Letter of Credit; or


Credit Agreement
NYDOCS01/1760806.13
82

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, suchthe Borrower;
provided that the foregoing shall not excuse the L/C Issuer from liability to
suchthe Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by suchthe Borrower
to the extent permitted by applicable Law) suffered by suchthe Borrower that are
determined by a nonappealable judgment of a court of competent jurisdiction to
have been caused by the L/C Issuer’s gross negligence, bad faith or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.] Each The Borrower shall
promptly examine a copy of each Letter of Credit issued for its account and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with suchthe Borrower’s instructions or other irregularity,
suchthe Borrower will promptly notify the L/C Issuer. EachThe Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and eachthe Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.
EachThe Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude
suchthe Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at Law or under any other agreement. None of the L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, each
relevantthe Borrower may have a claim against the L/C Issuer, and the L/C Issuer
may be liable to suchthe Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by suchthe
Borrower which suchthe Borrower proves were caused by the L/C Issuer’s willful
misconduct, bad faith or gross negligence or the L/C Issuer’s willful or grossly
negligent or bad faith failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or


Credit Agreement
NYDOCS01/1760806.13
83

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the relevant
Borrower shall promptly Cash Collateralize (x) in the case of clause (i), 100%
and (y) in the case of clause (ii), 102%, in each case, the then Outstanding
Amount of all L/C Obligations (such Outstanding Amount to be determined as of
the date of such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be) or, in the case of clause (ii), provide a back to back letter of
credit in a face amount at least equal to 102% of the then undrawn amount of
such Letter of Credit from an issuer and in form and substance reasonably
satisfactory to the L/C Issuer in its reasonable discretion. Any Letter of
Credit that is so Cash Collateralized or in respect of which such a back-to-back
letter of credit shall have been issued shall be deemed no longer outstanding
for purposes of this Agreement. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Cash
Collateral shall be maintained in deposit accounts designated by the
Administrative Agent and which is under the sole dominion and control of the
Administrative Agent and shall be deposited in an interest-bearing account. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or claims of the depositary bank arising by operation of
law or that the total amount of such funds is less than the amount required by
the first sentence of this clause (g), the relevant Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts designated by
the Administrative Agent as aforesaid, an amount equal to the excess of (x) 100%
or 102%, as applicable, of such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer. To the extent the amount of any
Cash Collateral exceeds 100% or 102%, as applicable, of the then Outstanding
Amount of such L/C Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the relevant Borrower.
(h)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the relevant Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most


Credit Agreement
NYDOCS01/1760806.13
84

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. EachThe Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued for the
account of suchthe Borrower equal to (A) the Applicable Rate minus 0.125% or
such other fronting fee that is charged with respect to such Letter of Credit,
multiplied by (B) the daily maximum amount then available to be drawn under such
Letter of Credit. Such letter of credit fees shall be computed on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
(less 0.125% or such other fronting fee that is charged with respect to such
Letter of Credit) separately for each period during such quarter that such
Applicable Rate was in effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. EachThe Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued for the
account of suchthe Borrower equal to 0.125% per annum of the daily maximum
amount then available to be drawn under such Letter of Credit. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, eachthe Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees not related to the fronting fee and standard costs and charges are due and
payable within five (5) Business Days of written demand by the L/C Issuer
setting forth in reasonable detail such costs and charges and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash


Credit Agreement
NYDOCS01/1760806.13
85

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Collateralize any such Letter of Credit in accordance with Section 2.03(g). If,
for any reason, such Cash Collateral is not provided or the reallocation does
not occur, the Revolving Credit Lenders under the maturing tranche shall
continue to be responsible for their participating interests in the Letters of
Credit. Except to the extent of reallocations of participations pursuant to
clause (i) of the second preceding sentence, the occurrence of a maturity date
with respect to a given tranche of Revolving Credit Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Revolving Credit Lenders in any Letter of Credit issued before such maturity
date. Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches.
SECTION 2.04.    Swing Line Loans. (a) The Swing Line. (i) Subject to the terms
and conditions set forth herein, the Swing Line Lender agrees to make loans
(each such loan, a “Swing Line Loan”) to eachthe Borrower from time to time on
any Business Day (other than the Closing Date) during the Revolving Credit
Commitment Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided that after giving effect to any
Swing Line Loan, the aggregate Dollar Amount of the Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Dollar Amount of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment; provided
further that neither Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the BorrowersBorrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line
Loans shall only be denominated in Dollars. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender
an unfunded risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.
(ii)    Notwithstanding the foregoing, if at any time any Revolving Credit
Lender is a Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the
Swing Line Loans will be reallocated among all Revolving Credit Lenders that are
not Defaulting Lenders (pro rata in accordance with their respective Pro Rata
Shares) but only to the extent the total Revolving Credit Exposure of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and any L/C Obligations, in each
case, except to the extent Cash Collateralized, does not exceed the aggregate
Revolving Credit Commitments (excluding the Revolving Credit Commitment of any
Defaulting Lender except to the extent of any outstanding Revolving Credit Loans
of such Defaulting Lender), in which case the Revolving Credit Commitments of
all Defaulting Lenders shall be deemed to be zero (except to the extent Cash
Collateral has been posted by such Defaulting Lender in respect of any portion
of such Defaulting Lender’s participations in Swing Line Loans or L/C
Obligations) for purposes of any determination of the Revolving Credit Lenders’


Credit Agreement
NYDOCS01/1760806.13
86

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




respective Pro Rata Shares of the Swing Line Loans (including for purposes of
all fee calculations hereunder).
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
relevant Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000 (ii) the requested borrowing
date, which shall be a Business Day and (iii) the account of the relevant
Borrower to be credited with the proceeds of such Swing Line Borrowing. Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the relevant Borrower.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the relevant Borrower
(each of which hereby irrevocably authorizes the Swing Line Lender to so request
on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Each such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the relevant Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the relevant Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


Credit Agreement
NYDOCS01/1760806.13
87

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in such Swing Line Loan and each such
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, anythe
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by athe Borrower of a Committed Loan Notice). No such funding of
risk participations shall relieve or otherwise impair the obligation of the
relevant Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same currency as such Swing Line Loan funded by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds


Credit Agreement
NYDOCS01/1760806.13
88

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the relevant Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The relevant Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Credit Commitments which will remain
in effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swingline Loans shall not be so
required to be repaid in full on such earliest maturity date.
SECTION 2.05.    Prepayments. (a) Optional. (i) AnyThe Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans made to such Borrower, in each case, in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (noon) (1) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans or EURIBOR Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans or
EURIBOR Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof (or comparable amounts determined by the
Administrative Agent in the case of Euro Loans and Sterling Loans) or, if less,
the entire principal amount thereof then outstanding; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by athe Borrower, suchthe Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan or EURIBOR Loan shall be accompanied by all accrued interest thereon,


Credit Agreement
NYDOCS01/1760806.13
89

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Euro Loans shall be made in Euros
and each prepayment of principal of, and interest on, Sterling Loans shall be
made in Sterling. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied among the Facilities to such Class(es) in such amounts and, in
the case of the Term Loan Facility, in such order of maturity, as the relevant
Borrower may direct in its sole discretion. Each prepayment made by athe
Borrower in respect of a particular Facility shall be paid to the Administrative
Agent for the account of (and to be promptly disbursed to) the Appropriate
Lenders in accordance with their respective Pro Rata Shares provided, that
notwithstanding the foregoing or anything else in this Agreement to the
contrary, payments and prepayments of principal and interest in respect of the
Term Loans made on the Eighth Amendment Effective Date in connection with the
replacement of Non-Consenting Lenders pursuant to Section 3.07 hereof may be
applied on a non-pro rata basis.
(ii)    EitherThe Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. (noon) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by eitherthe Borrower, suchthe Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
any relevantthe Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or Section 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all or a portion of the Facilities, which refinancing shall not
be consummated or shall otherwise be delayed.
(iv)    Notwithstanding anything in this Agreement (including but not limited to
Sections 2.07 and 2.13 (which provisions shall not be applicable to this Section
2.05(a)(iv)) or in any other Loan Document to the contrary, so long as (x) no
Event of Default has occurred and is continuing and (y) no proceeds of Loans
under the Revolving Credit Facility are used for this purpose, the Loan Parties
and their Subsidiaries may prepay the outstanding Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
acquisition by the BorrowersBorrower) (or the Loan Parties or any of their
Subsidiaries may purchase such outstanding Loans and immediately cancel them) on
the following basis:
(A)    Any Loan Party or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(iv).


Credit Agreement
NYDOCS01/1760806.13
90

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(B)    (1) Any Loan Party or any of its Subsidiaries may from time to time offer
to make a Discounted Loan Prepayment by providing the Auction Agent notice in
the form of a Specified Discount Prepayment Notice; provided that (I) any such
offer shall be made available, at the sole discretion of the Loan Party or such
Subsidiary, to (x) each Lender and/or (y) each Lender with respect to any Class
of Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three Business Days upon notice by the Loan
Party or the Subsidiary to the Auction Agent) (the “Specified Discount
Prepayment Response Date”).
(2)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Loan Party or Subsidiary will make a prepayment of outstanding Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender on
the Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all


Credit Agreement
NYDOCS01/1760806.13
91

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with such Loan Party or such Subsidiary and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Loan
Party or Subsidiary of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to the Loan Party or Subsidiary shall be due and payable by such Loan Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(C)    (1) Any Loan Party or any of its Subsidiaries may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Loan Party
or such Subsidiary, to (x) each Lender and/or (y) each Lender with respect to
any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant tranche of Loans willing to be prepaid by such Loan Party or such
Subsidiary (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
any Loan Party or any of its Subsidiaries shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and


Credit Agreement
NYDOCS01/1760806.13
92

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (which date may be extended for a period not exceeding three
Business Days upon notice by the Loan Party or Subsidiary to the Auction Agent)
(the “Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify one or more (but no more
than three for any Lender) discounts to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Loans of the applicable tranche or tranches and
the maximum aggregate principal amount and tranches of such Lender’s Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Loans at
any discount to their par value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Loan Party or such Subsidiary and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant Loan
Party or Subsidiary agrees to accept on the Discount Range Prepayment Response
Date all Discount Range Prepayment Offers received by Auction Agent within the
Discount Range by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Loan Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Loans equal to
its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).
(3)    If there is at least one Participating Lender, the relevant Loan Party or
Subsidiary will prepay the respective outstanding Loans of each Participating
Lender on the Discounted Prepayment Effective Date in the aggregate principal
amount and of the tranches specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount;


Credit Agreement
NYDOCS01/1760806.13
93

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Loan Party or such
Subsidiary and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Loan Party or Subsidiary of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Loan Party or Subsidiary and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Loan Party or Subsidiary shall be due and
payable by such Loan Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).
(D)    (1) Any Loan Party or any of its Subsidiaries may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with notice in the form of a Solicited Discounted Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of such
Loan Party or such Subsidiary, to (x) each Lender and/or (y) each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate amount of the Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Loans the Loan
Party or Subsidiary is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by any Loan Party or any of its Subsidiaries shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The


Credit Agreement
NYDOCS01/1760806.13
94

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third Business
Day after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three Business Days upon notice by the Loan
Party or Subsidiary to the Auction Agent) (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x)
be irrevocable, (y) remain outstanding until the Acceptance Date, and (z)
specify both one or more (but no more than three) discounts to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.
(2)    The Auction Agent shall promptly provide the relevant Loan Party or
Subsidiary with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date. Such Loan Party or
such Subsidiary shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Loan Party or Subsidiary in its sole discretion (the “Acceptable Discount”), if
any. If the Loan Party or Subsidiary elects, in its sole discretion, to accept
any Offered Discount as the Acceptable Discount, in no event later than by the
third Business Day after the date of receipt by such Loan Party or such
Subsidiary from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Loan Party or Subsidiary may submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the Loan Party or Subsidiary by the Acceptance Date, such Loan Party or such
Subsidiary shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Loan Party
or such Subsidiary and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of


Credit Agreement
NYDOCS01/1760806.13
95

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Loan
Party or Subsidiary at the Acceptable Discount in accordance with this Section
2.05(a)(iv)(D). If the Loan Party or Subsidiary elects to accept any Acceptable
Discount, then the Loan Party or Subsidiary agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Loan Party or Subsidiary may prepay outstanding Loans pursuant to
this subsection (D) to each Qualifying Lender in the aggregate principal amount
and of the tranches specified in such Lender’s Solicited Discounted Prepayment
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Loan Party or
such Subsidiary and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Loan Party or
Subsidiary of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the tranches to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Loan Party
or such Subsidiary and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to such Loan
Party or such Subsidiary shall be due and payable by such Loan Party or such
Subsidiary on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).


Credit Agreement
NYDOCS01/1760806.13
96

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(E)    In connection with any Discounted Loan Prepayment, the Loan Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary and
documented fees and out-of-pocket expenses from a Loan Party or Subsidiary in
connection therewith.
(F)    If any Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Loan Party or Subsidiary shall prepay such Loans on the Discounted
Prepayment Effective Date without premium or penalty. The relevant Loan Party or
Subsidiary shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 1:00 p.m. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant tranche of Loans on a
pro-rata basis across such installments. The Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a)(iv) shall
be paid to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, and shall be applied to the relevant Loans of
such Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. In connection with each
prepayment pursuant to this Section 2.05(a)(iv), each relevant Loan Party shall
represent and warrant as of the date of any such prepayment pursuant to this
Section 2.05(a)(iv) that such Loan Party has no material non-public information
(“MNPI”) with respect to any Loan Party that both (x) has not been disclosed to
the applicable Lenders (other than because any such Lender does not wish to
receive MNPI with respect to any Loan Party) prior to such date and (y) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to accept any prepayment pursuant to this Section
2.05(a)(iv).
(G)    To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Loans or Commitments otherwise permitted by the terms hereof) shall
be consummated pursuant to procedures consistent with the provisions in this
Section 2.05(a)(iv) or as otherwise established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the BorrowersBorrower.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(iv), to the extent the Administrative Agent is
the Auction Agent, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to


Credit Agreement
NYDOCS01/1760806.13
97

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.
(I)    Each of the Loan Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section
2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(iv) as well as
activities of the Auction Agent.
(J)    Each Loan Party and any of its Subsidiaries shall have the right, by
written notice to the Auction Agent, to revoke or modify its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date.
(K)    Any failure by such Loan Party or such Subsidiary to make any prepayment
to a Lender, pursuant to this Section 2.05(a)(iv) shall not constitute a Default
or Event of Default under Section 8.01 or otherwise.
(L)    To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this Section
2.05(a)(iv), the Auction Agent will work with the Administrative Agent (and the
Administrative Agent will cooperate with the Auction Agent) in order to procure
the delivery of such notices and/or the communication of such information to the
applicable Lenders.
(M)    Nothing in this Section 2.05(a)(iv) shall require the Loan Parties or any
of their Subsidiaries to undertake any Discounted Loan Prepayment.
(v) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the six month anniversary of the Second Amendment Effective
Date, the Borrowers agree to pay to the Administrative Agent, for the ratable
account of each Lender with outstanding Term Loans which are repaid or prepaid
pursuant to such Repricing Transaction, a fee in an amount equal to 1.00% of the
aggregate principal amount of all Term Loans prepaid (or converted) in
connection with such Repricing Transaction. Such fees shall be due and payable
upon the date of the effectiveness of such Repricing Transaction.


Credit Agreement
NYDOCS01/1760806.13
98

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(vi) At the time of the effectiveness of any Repricing Event that is consummated
prior to the six month anniversary of the Third Amendment Effective Date, the
Borrowers agree to pay to the Administrative Agent, for the ratable account of
each Lender with outstanding Third Amendment Term Loans which are repaid or
prepaid pursuant to such Repricing Event, a fee in an amount equal to 1.00% of
the aggregate principal amount of all Third Amendment Term Loans prepaid (or
converted) in connection with such Repricing Event. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Event.
(vii) At the time of the effectiveness of any Repricing Event that is
consummated prior to the 12-month anniversary of the Sixth Amendment Effective
Date, the Borrowers agree to pay to the Administrative Agent, for the ratable
account of each Lender with outstanding Term Loans which are repaid or prepaid
pursuant to such Repricing Event, a fee in an amount equal to 1.00% of the
aggregate principal amount of all Term Loans prepaid (or converted) in
connection with such Repricing Event. Such fees shall be due and payable upon
the date of the effectiveness of such Repricing Event.
(iv)    (viii) At the time of the effectiveness of any Repricing Transaction
that is consummated prior to the 6-month anniversary of the EighthTenth
Amendment Effective Date, the Borrowers agreeBorrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with outstanding
Term Loans which are repaid or prepaid pursuant to such Repricing Transaction, a
fee in an amount equal to 1.00% of the aggregate principal amount of all Term
Loans prepaid (or converted) in connection with such Repricing Transaction. Such
fees shall be due and payable upon the date of the effectiveness of such
Repricing Transaction.
(b)    Mandatory. (i) Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the BV Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans, in
accordance with Section 2.05(b)(vvi), in an amount equal to (A) the Prepayment
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ended December 31, 2013)
minus (B) the sum of (1) the amount of any voluntary prepayments of Term Loans
made pursuant to Section 2.05(a) during such fiscal year and (2) solely to the
extent the amount of the Revolving Credit Commitments are reduced pursuant to
Section 2.06 in connection therewith (and solely to the extent of the amount of
such reduction), the amount of any voluntary prepayments of Revolving Credit
Loans made pursuant to Section 2.05(a) during such fiscal year.
(ii)    (A) (A) If (x) the BV BorrowerSTBV or any Restricted Subsidiary Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f) (except to the extent
clause (iii) of the proviso thereto is applicable to such Disposition), (g),
(h), (i), (j), (m), (n), (p), (q), (r), (s), (t) or (u)) or (y) any Casualty
Event occurs, which results in the realization or receipt by the BV BorrowerSTBV
or such Restricted Subsidiary of Net Cash Proceeds, the BV Borrower shall cause
to be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt of such Net Cash Proceeds an aggregate
principal amount of Term Loans, in accordance with Section 2.05(b)(vvi), in an
amount


Credit Agreement
NYDOCS01/1760806.13
99

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




equal to 100% of all Net Cash Proceeds received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(iii)(A) if, on or
prior to such date, the BV Borrower shall have given written notice to the
Administrative Agent of its intention to reinvest or cause to be reinvested all
or a portion of such Net Cash Proceeds in accordance with Section
2.05(b)(iii)(B) (which, except in the case of a Casualty Event, election may
only be made if no Event of Default has occurred and is then continuing);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(iii)(A)) or any Casualty Event, at the option of
the BV Borrower, and with respect to a Disposition, so long as no Event of
Default shall have occurred and be continuing, the BV Borrower may reinvest or
cause to be reinvested all or any portion of such Net Cash Proceeds in assets
useful for its business within (x) three hundred and sixty-five (365) days of
the receipt of such Net Cash Proceeds or (y) if the BV BorrowerSTBV or the
relevant Restricted Subsidiary enters into a contract to reinvest such Net Cash
Proceeds within three hundred and sixty-five (365) days of the receipt thereof,
within one hundred and eighty (180) days of the date of such contract; provided
that if any Net Cash Proceeds are not so reinvested within the applicable time
periods set forth above in this Section 2.05(b)(iii)(B) or are no longer
intended to be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Term Loans as set forth in this
Section 2.05.
(iii)    (ii) If for any reason the aggregate Outstanding Amount of the
Revolving Credit Loans, the L/C Obligations and Swing Line Loans at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the
BorrowersBorrower shall promptly prepay Revolving Credit Loans or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided that the BorrowersBorrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iiiii)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds such aggregate Revolving Credit
Commitments then in effect.
(iv)    (iii) If the BV BorrowerSTBV or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the BV Borrower shall cause to be prepaid an aggregate
amount of Term Loans, in accordance with Section 2.05(b)(vvii), in an amount
equal to the Prepayment Percentage of all Net Cash Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt of
such Net Cash Proceeds.]
(v)    The Borrower shall cause to be prepaid an aggregate amount of Term Loans,
in accordance with Section 2.05(b)(vii), in an amount equal to the Net Cash
Proceeds received from the issuance of the 2030 Senior Notes.
(vi)    (iv) Notwithstanding any other provisions of this Section 2.05(b), (A)
to the extent that (and for so long as) any of Excess Cash Flow or all the Net
Cash Proceeds


Credit Agreement
NYDOCS01/1760806.13
100

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




of any asset sale or other Disposition or any Casualty Event by a Restricted
Subsidiary (other than athe Borrower) giving rise to mandatory prepayment
pursuant to Section 2.05(b)(iii)(A) or Section 2.05(b)(iii)(B) (each such
Disposition and Casualty Event, a “Specified Asset Sale”) are prohibited or
delayed by applicable local Law from being repatriated to the jurisdiction of
organization of the Borrower that is the most direct parent company of such
Restricted Subsidiary, the portion of such Excess Cash Flow or Net Cash Proceeds
so affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable
Restricted Subsidiary so long as the applicable local Law will not permit such
repatriation to the relevant Borrower (the BV Borrower hereby agreeing to cause
the applicable Restricted Subsidiary to promptly take all actions reasonably
required by applicable local Law to permit such repatriation), and once such
repatriation of any of such affected Excess Cash Flow or Net Cash Proceeds is
permitted under the applicable local Law, such repatriation will be promptly
effected and such repatriated Excess Cash Flow or Net Cash Proceeds will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section
2.05(b) and (B) to the extent that the BV Borrower has determined in good faith
that repatriation of any of or all the Excess Cash Flow or Net Cash Proceeds of
any Specified Asset Sale to the jurisdiction of organization of the Borrower
that is the most direct parent company of the relevant Restricted Subsidiary
would have a material adverse tax consequence with respect to such Excess Cash
Flow or Net Cash Proceeds, the Excess Cash Flow or Net Cash Proceeds so affected
may be retained by the applicable Restricted Subsidiary, provided that, in the
case of this clause (iv), on or before the date on which any Excess Cash Flow or
Net Cash Proceeds so retained would otherwise have been required to be applied
to prepayments pursuant to Section 2.05(b)(i), the BV Borrower causes to be
applied an amount equal to such Excess Cash Flow or Net Cash Proceeds to such
prepayments as if such Excess Cash Flow or Net Cash Proceeds had been received
by the relevant Borrower rather than such Restricted Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such
Excess Cash Flow or Net Cash Proceeds had been so repatriated (or, if less, the
Excess Cash Flow or Net Cash Proceeds that would be calculated if received by
such Restricted Subsidiary) in satisfaction of such prepayment requirement.
(vii)    (v) Any prepayment of any Term Loans pursuant to this Section 2.05(b)
shall be applied to repay Term Loans of each then outstanding Class; provided,
that any prepayment of any Term Loans pursuant to this Section 2.05(b) shall be
applied to repay Term Loans of each Class with an earlier maturity date prior to
being applied to repay any Term Loans of any other Class with a later maturity
date (and if two or more Classes of Term Loans have the same maturity date,
shall be applied on a pro rata basis to such Classes). Any prepayment of any
Class of Term Loans pursuant to this Section 2.05(b) shall be applied, first, in
direct order of maturities, to any principal repayment installments of such Term
Loans that are due within twenty-four (24) months after the date of such
prepayment and second, on a pro-rata basis, to the other principal repayment
installments of such Term Loans of such Class; and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Share (prior to
giving effect


Credit Agreement
NYDOCS01/1760806.13
101

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




to any rejection by any Term Lender of any such prepayment pursuant to clause
(vi) below), subject to clause (vi) of this Section 2.05(b).
(viii)    (vi) The BV Borrower shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of any such prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Any Term Lender (a
“Declining Lender,” and any Term Lender which is not a Declining Lender, an
“Accepting Lender”) may elect, by delivering not less than two (2) Business Days
prior to the proposed prepayment date, a written notice that any mandatory
prepayment otherwise required to be made with respect to the Term Loans held by
such Term Lender pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b)
not be made, in which event the portion of such prepayment which would otherwise
have been applied to the Term Loans of the Declining Lenders shall instead be
retained by the relevant Borrower.
(ix)    (vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurodollar Rate
Loan or a EURIBOR Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurodollar Rate Loan or EURIBOR
Loan, as the case may be, pursuant to Section 3.05. Notwithstanding any of the
other provisions of Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurodollar Rate Loans or
EURIBOR Loans is required to be made under this Section 2.05(b), other than on
the last day of the Interest Period therefor, athe Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from suchthe Borrower or any
other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from athe Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
SECTION 2.06.    Termination or Reduction of Revolving Credit Commitments. (a)
Optional. The BV Borrower may, upon written notice to the Administrative Agent,
terminate all or any portion of the unused Commitments under the Revolving
Credit Facility; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount (A)
of $1,000,000 or any whole multiple of $100,000 in excess thereof or (B) equal
to the entire remaining amount of the Revolving Credit Commitments and (iii) if,
after giving effect to any reduction of the Revolving Credit Commitments, (1)
the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be,
exceeds the amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess, (2)


Credit Agreement
NYDOCS01/1760806.13
102

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




the Euro Sublimit exceeds the Euro Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess and (3) the Sterling
Sublimit exceeds the Sterling Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit, the Swing Line Sublimit, the Euro Sublimit or Sterling Sublimit
unless otherwise specified by the BV Borrower. Notwithstanding the foregoing,
the BV Borrower may rescind or postpone any notice of termination of the
Revolving Credit Commitments if such termination would have resulted from a
refinancing of all or a portion of the Facilities, which refinancing shall not
be consummated or otherwise shall be delayed.
(a)    Mandatory. (i) The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon the funding of the Term Loans.
(ii)    The Revolving Credit Commitment of each Revolving Credit Lender shall be
automatically and permanently reduced to $0 on the Maturity Date for the
Revolving Credit Facility.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Euro Sublimit or the Sterling Sublimit or the unused Commitments
of any Class under this Section 2.06 as the relevant Borrower may direct in its
sole discretion. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments of any Class shall be paid to the Appropriate Lenders on
the effective date of such termination.
SECTION 2.07.    Repayment of Loans. (a) Term Loans. The BorrowersBorrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate outstanding principal amount of the Term Loans in quarterly
installments payable on the last Business Day of each March, June, September and
December, commencing on June 30, 2015, in an amount equal to (x) on each such
date occurring on or prior to the Maturity Date, 0.25% of the sum of the
aggregate principal amount of the Term Loans outstanding and (y) the balance on
the Maturity Date for the Term Loan Facility, which amount, in each case, shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05; provided, however, that the final
principal installment shall be repaid on the Maturity Date for the Term Loans
and in any event shall be in an amount equal to the aggregate principal amount
of the Term Loans outstanding on such date.
(b)    Revolving Credit Loans. EachThe Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all of its Revolving Credit Loans outstanding on such date.


Credit Agreement
NYDOCS01/1760806.13
103

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(c)    Swing Line Loans. EachThe Borrower shall repay the aggregate principal
amount of all of its Swing Line Loans on the Maturity Date for the Revolving
Credit Facility.
(d)    Additional Term Loans and Extended Term Loans. The relevant Borrower
shall repay the aggregate amount of any Additional Term Loans (other than the
Third Amendment Term Loans) or Extended Term Loans to the Administrative Agent
in accordance with a repayment schedule to be agreed by suchthe Borrower and the
relevant Additional Term Lenders or relevant Extended Term Lenders, as
applicable.
(e)    Additional Revolving Credit Loans and Extended Revolving Credit Loans.
The relevant Borrower shall repay the aggregate amount of any Additional
Revolving Credit Loans or Extended Revolving Credit Loans to the Administrative
Agent on the maturity date to be agreed by suchthe Borrower and the relevant
Additional Revolving Credit Lenders or relevant Extended Revolving Credit
Lenders, as applicable.
SECTION 2.08.    Interest. (a) (i) Each Eurodollar Rate Loan or EURIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate or EURIBOR Loan
for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.
(b)    While any Event of Default set forth in Section 8.01(a) exists, eachthe
Borrower shall pay interest on the principal amount of all of its outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate (plus Mandatory Costs, if any) to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
SECTION 2.09.    Fees. In addition to certain fees described in Section 2.03(i)
and Section 2.03(j):
(a)    Revolving Credit Commitment Fee. The BorrowersBorrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (each, a “Revolving Credit Commitment Fee” and, collectively, the
“Revolving Credit Commitment Fees”) equal to the Applicable Rate times the
unused portion of such Revolving Credit Lender’s Dollar Revolving Credit
Commitment or, if greater, the Dollar Amount of the unused portion of such
Revolving Credit Lender’s Euro Revolving Credit Commitment or Sterling Revolving
Credit Commitment; provided that any Revolving Credit Commitment Fee accrued
with respect to the unused portion of the Revolving Credit Commitment of a
Defaulting


Credit Agreement
NYDOCS01/1760806.13
104

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the BorrowersBorrower so
long as such Lender shall be a Defaulting Lender except to the extent that such
Revolving Credit Commitment Fee shall otherwise have been due and payable by the
BorrowersBorrower prior to such time; and provided further that no Revolving
Credit Commitment Fee shall accrue on the unused portion of the Revolving Credit
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The Revolving Credit Commitment Fees shall accrue at all times from the
date hereof until the Maturity Date for the Revolving Credit Facility, including
at any time during which one or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The Revolving Credit Commitment Fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. The BorrowersBorrower shall pay or cause to be paid to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly
agreed between the BorrowersBorrower and the applicable Agent).
(c)    Upfront Fees. The Original Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, an upfront fee in respect of the Revolving Credit Commitments equal
to 0.50% of the aggregate amount of the Revolving Credit Commitments provided to
the Original Borrowers under this Agreement on the Closing Date, which shall be
payable in full on the Closing Date.
SECTION 2.10.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by reference to the “prime
rate” as published in the Wall Street Journal shall be made on the basis of a
year of three hundred and sixty-five (365) or three hundred and sixty-six (366)
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty (360)
day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a three hundred and
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one (1) day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
SECTION 2.11.    Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the BorrowersBorrower, in each case in the
ordinary course of business. The accounts or records


Credit Agreement
NYDOCS01/1760806.13
105

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




maintained by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to the BorrowersBorrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the BorrowersBorrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
relevant BorrowersBorrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. EachThe Borrower
and each Lender agrees from time to time after the occurrence and during the
continuance of an Event of Default under Section 8.01(f) or Section 8.01(g)(i)
to execute and deliver to the Administrative Agent all such Notes or other
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to any exchange of Lenders’
interests pursuant to arrangements relating thereto among the Lenders, and each
Lender agrees to surrender any Notes or other promissory notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of any Notes or other promissory notes so executed and
delivered.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the BorrowersBorrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
BorrowersBorrower under this Agreement and the other Loan Documents.
SECTION 2.12.    Payments Generally. (a) All payments to be made by the
BorrowersBorrower shall be made without condition or deduction for any
counterclaim, defense (other than payment in full), recoupment or setoff. Except
as otherwise expressly provided herein and except with respect to principal of
and interest on Loans denominated in Euros or Sterling, all payments by the
BorrowersBorrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the


Credit Agreement
NYDOCS01/1760806.13
106

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the BorrowersBorrower hereunder with respect to
principal and interest on Loans denominated in Euros or Sterling shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Euros or Sterling (as applicable) and in same day funds not later than 2:00 p.m.
(London time) on the dates specified herein. If, for any reason, anythe Borrower
is prohibited by any Law from making any required payment hereunder in Euros or
Sterling, suchthe Borrower shall make such payment in Dollars in the Dollar
Amount of the Euro or Sterling (as applicable) payment amount. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 4:00 p.m. shall be deemed received on the next
succeeding Business Day in the Administrative Agent’s sole discretion and any
applicable interest or fee shall continue to accrue to the extent applicable.
(b)    If any payment to be made by anythe Borrower shall come due on a day
other than a Business Day in relation to suchthe Borrower, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Loans or EURIBOR Loans, as the case may be, to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless anythe Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that suchthe Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that suchthe Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i)    if anythe Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the applicable Federal Funds Rate from time to
time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the relevant
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. When


Credit Agreement
NYDOCS01/1760806.13
107

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
relevant Borrower, and the relevant Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or anythe Borrower may have against any Lender as a result
of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or any relevantthe Borrower
with respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C


Credit Agreement
NYDOCS01/1760806.13
108

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Obligations outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
SECTION 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein (including, without limitation, any prepayments made in
connection with Section 2.05(a)(iv), Section 2.17, Section 2.18 or Section
10.07), any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. EachThe Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of suchthe Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
SECTION 2.14.    Increase in Commitments. (a) Upon notice to the Administrative
Agent, at any time after the Closing Date, eachthe Borrower may request
Additional Term Commitments or Additional Revolving Credit Commitments; provided
that (i) after giving effect to any such addition, the aggregate amount of
Additional Term Commitments and Additional Revolving Credit Commitments that
have been added pursuant to this Section 2.14 shall not exceed (A) in the case
of this Clause (A), on and after the EighthTenth Amendment Effective Date,
$250,000,000 the greater of (i) $920,000,000 and (ii) 100% of Consolidated
EBITDA of the Borrower Parties for the most recent Test Period for which
financial statements have been (or are required to have been) furnished pursuant
to Section 6.01 ended on or prior to the date of the incurrence of such
Additional Term Commitments or Additional Revolving Credit Commitments, (the
“General Incremental Availability”), plus (B) in the case of this Clause (B), on
and after the Eighth Amendment Effective Date, $750,000,000 (the “Ratio
Incremental Availability”)additional amounts to the extent that in the case of
this clause (B) only the Senior


Credit Agreement
NYDOCS01/1760806.13
109

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Secured Net Leverage Ratio as of the last day of the most recently ended Test
Period for which financial statements are internally available, after giving Pro
Forma Effect to any such Additional Term Commitments or Additional Revolving
Credit Commitments (calculated as if such Additional Revolving Credit
Commitments were fully drawn on the applicable test date), as applicable, shall
not exceed 4.0:1.0, on the date of the closing date with respect thereto or, if
the Borrower has made an LCT Election with respect thereto, on the LCT Test Date
with respect thereto, 2.50:1.00 (such amounts, the “Ratio Incremental
Availability”) (it being agreed that (I) the BorrowersBorrower may designate any
such Additional Term Commitments and Additional Revolving Credit Commitments as
being incurred pursuant to the General Incremental Availability or Ratio
Incremental Availability in this sole discretion, and (II) so long as the all-in
yield did not require a change to the interest rate margins pursuant to clause
(vi) below when incurred, the BorrowersBorrower may re-designate any such
Additional Term Commitments and Additional Revolving Credit Commitments (or
corresponding Additional Term Loans or Additional Revolving Credit Loans, as
applicable) originally designated to be incurred under the General Incremental
Availability to be incurred under Ratio Incremental Availability if, at the time
of such re-designation, the BorrowersBorrower would be permitted to incur under
this Section 2.14 the aggregate principal amount of such Indebtedness being so
re-designated), (ii) any such addition shall be in an aggregate amount of
$50,000,000 or any whole multiple of $1,000,000 in excess thereof (provided that
such amount may be less than $50,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Additional Term Commitments
and Additional Revolving Credit Commitments set forth in clause (i) to this
proviso), (iii) (A) the final maturity date of any Additional Term Loans shall
be no earlier than the latest Maturity Date for any then outstanding Term Loans
and (B) the final maturity date of any Additional Revolving Credit Loans shall
be no earlier than the latest Maturity Date for any then outstanding Revolving
Credit Commitments; provided that the amortization schedule with respect to any
Additional Term Loans shall be determined by the BV Borrower and the Additional
Term Lenders of such Additional Term Loans, (iv) the weighted average life to
maturity of the Additional Term Loans shall be no shorter than the remaining
weighted average life to maturity of the then-existing tranche of Term Loans
with the latest Maturity Date, (v) the loans made pursuant to any Additional
Term Loan Commitments may rank junior in right of security with the Term Loan
Facility or may be unsecured, in which case such Additional Term Loan
Commitments and corresponding loans will be established as a separate facility
than the Facilities hereunder and (vi) solely with respect to any Additional
Term Commitments and/or Additional Revolving Credit Commitmentsincurred less
than six months after the Tenth Amendment Effective Date that utilize the Ratio
Incremental Availability, the all-in yield (whether in the form of interest rate
margins, original issue discount, upfront fees or, in the case of any Additional
Term Commitments, a Eurodollar Rate floor greater than 0.75%, with such
increased amount being equated to interest margin for purposes of determining
any increase to the applicable interest margin under the Term Loan Facility)
applicable to any such Additional Term Commitments and/or Additional Revolving
Credit Commitments will be determined by the BorrowersBorrower and the lenders
providing such Additional Term Commitments and/or Additional Revolving Credit
Commitments, but will not be more than 0.50% higher than the corresponding
all-in yield (after giving effect to interest rate margins (including the
Eurodollar Rate floor), original issue discount and upfront fees) for each
then-existing tranche under the Term Loan Facility or Revolving Credit Facility,
as applicable, respectively, unless the interest rate margins with respect to
such existing Term Loan Facility are increased by an amount equal


Credit Agreement
NYDOCS01/1760806.13
110

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




to the difference between the all-in yield with respect to such Additional Term
Commitments and/or Additional Revolving Credit Commitments and the corresponding
all-in yield on suchthe existing Term Loan Facility minus 0.50%.
(b)    If any Additional Term Commitments or Additional Revolving Credit
Commitments are added in accordance with this Section 2.14, the Administrative
Agent and the applicable Borrower shall determine the effective date (the
“Additional Commitments Effective Date”) and the final amount of such addition.
The Administrative Agent shall promptly notify the applicable Borrower and the
Lenders (which may include Persons reasonably acceptable to the Administrative
Agent and the applicable Borrower that were not Lenders prior to the Additional
Commitments Effective Date) of the final amount of such addition and the
Additional Commitments Effective Date. As a condition precedent to such
addition, the BV Borrower shall deliver to the Administrative Agent a
certificate of the BV Borrower dated as of the Additional Commitments Effective
Date signed by a Responsible Officer of the BV Borrower certifying that, before
and after giving effect to such increase, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects on and as of the Additional Commitments Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 and (ii) no Default or Event of Default exists immediately before
or immediately after giving effect to such addition; provided that if the
Borrower has made an LCT Election in the case of any Borrowing of Additional
Term Loans incurred to finance a Limited Condition Transaction, the foregoing
conditions shall instead be (1)(A) the representations and warranties specified
in the foregoing clause (i) shall be true and correct to the extent required
therein as of the LCT Test Date and (B) representations of the type specified in
the parenthetical to Section 1.11(c)(ii) shall be true and correct (to the
extent required in Section 1.11(c)(ii)) as of the Additional Commitments
Effective Date and (2)(A) no Default or Event of Default exists as of the LCT
Test Date and (B) no Specified Event of Default exists immediately before or
would exist immediately after such addition and the consummation of the Limited
Condition Transaction. On each Additional Commitments Effective Date, each
applicable Lender, Eligible Assignee or other Person which is providing an
Additional Term Commitment or Additional Revolving Credit Commitment (i) shall
become a “Term Lender” or “Revolving Credit Lender,” as applicable, for all
purposes of this Agreement and the other Loan Documents and (ii) in the case of
any Additional Term Commitment, shall make an Additional Term Loan to the
applicable Borrower in a principal amount equal to such Additional Term
Commitment, and such Additional Term Loan shall be a “Term Loan” for all
purposes of this Agreement and the other Loan Documents.
(c)    Any other terms of and documentation entered into in respect of any
Additional Term Loans made or any Additional Revolving Credit Commitments
provided, in each case pursuant to this Section 2.14, to the extent not
consistent with the Term Loans or the Revolving Credit Commitments, as the case
may be, shall be reasonably satisfactory to the Administrative Agent. Any
Additional Term Loans or Additional Revolving Credit Commitments, as applicable,
made or provided pursuant to this Section 2.14 shall be evidenced by one or more


Credit Agreement
NYDOCS01/1760806.13
111

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




entries in the Register maintained by the Administrative Agent in accordance
with the provisions set forth in Section 2.11.
(d)    This Section 2.14 shall supersede any provisions in Section 10.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Agent and the Loan Parties, if necessary, to
provide for terms applicable to each Additional Term Commitment and/or
Additional Revolving Credit Commitment, as the case may be.
SECTION 2.15.    [Intentionally omitted].
SECTION 2.16.    Currency Equivalents. (a) The Administrative Agent shall
determine the Dollar Amount of each Euro Loan, Sterling Loan and L/C Obligation
in respect of Letters of Credit denominated in Euros andor Sterling (i) in the
case of any Term Loan, as of the Closing Date, and (ii) otherwise, (A) as of the
first day of each Interest Period applicable thereto and (B) as of the end of
each fiscal quarter of the relevant Borrower, and shall promptly notify suchthe
Borrower and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing Request for purposes of the initial such determination for any Euro
Loan or Sterling Loan and (y) on the fourth Business Day prior to the dates as
of which such Dollar Amount is to be determined, for purposes of any subsequent
determination.
(b)    If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Revolving Credit Loans, the Swing Line Loans
and the L/C Obligations exceeds the aggregate Revolving Credit Commitments then
in effect by 5% or more, the relevant Borrower shall, within five (5) Business
Days of receipt of notice thereof from the Administrative Agent setting forth
such calculation in reasonable detail, prepay or cause to be prepaid outstanding
Revolving Credit Loans and/or Swing Line Loans (as selected by suchthe Borrower
and notified to the Lenders through the Administrative Agent not less than three
(3) Business Days prior to the date of prepayment) or take other action
(including, in suchthe Borrower’s discretion, cash collateralization of L/C
Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess.
SECTION 2.17.    Refinancing Amendments. At any time after the Closing Date, the
BorrowersBorrower may obtain, from any Lender or any or any Affiliates thereof
or any other lender that is an Eligible Assignee, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Loans or Commitments then
outstanding under this Agreement (which for purposes of this Section 2.17 will
be deemed to include any then outstanding Other Loans, Other Commitments,
Additional Term Loans, Additional Revolving Credit Commitments, Extended Term
Loans or Extended Revolving Credit Commitments), in the form of Other Loans or
Other Commitments in each case pursuant to a Refinancing Amendment. Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
or waiver on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of customary legal opinions, board
resolutions, officers’ certificates and/or


Credit Agreement
NYDOCS01/1760806.13
112

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




reaffirmation agreements generally consistent with those delivered on the
Closing Date under Section 4.01 (which in the case of legal opinions, take into
account changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Each Credit Agreement Refinancing Indebtedness incurred
under this Section 2.17 shall (i) be in an aggregate principal amount that is
not less than $10,000,000 and (ii) (x) with respect to any Other Loans or Other
Commitments in the case of any Revolving Credit Loans or Revolving Credit
Commitments being refinanced, will have a maturity date that is not prior to the
maturity date of the Revolving Credit Loans or Revolving Credit Commitments
being refinanced and (y) with respect to any Other Loans or Other Commitments in
the case of any Term Loans being refinanced, will have a maturity date that is
not prior to the maturity date of, and will have a Weighted Average Life to
Maturity that is not shorter than, the Term Loans being refinanced. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
BorrowersBorrower, to effect the provisions of this Section 2.17. This Section
2.17 shall supersede any provisions in Section 2.05, Section 2.13 or Section
10.01 to the contrary.
SECTION 2.18.    Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
BorrowersBorrower to all Lenders of Term Loans with a like Maturity Date or
Revolving Credit Commitments with a like Maturity Date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like Maturity Date,
as the case may be) and on the same terms to each such Lender, the Borrowers
areBorrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the Maturity Date of each such Lender’s Term Loans and/or Revolving
Credit Commitments and otherwise modify the terms of such Term Loans and/or
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Term Loans and/or Revolving Credit Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “tranche”; any Extended Term Loans (as
defined below) shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments (as defined below) shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:
(i) no Event of Default shall have


Credit Agreement
NYDOCS01/1760806.13
113

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders and no Event of Default shall exist
immediately after the effectiveness of any Extended Loans, (ii) except as to
interest rates, fees and final maturity (which shall be determined by the
BorrowersBorrower and set forth in the relevant Extension Offer), the Revolving
Credit Commitment of any Revolving Credit Lender that agrees to an extension
with respect to such Revolving Credit Commitment (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Credit Commitments and related outstandings (except for
covenants or other provisions contained therein applicable to periods only after
the Latest Maturity Date); provided that subject to the provisions of Sections
2.03(l) and 2.04(g) to the extent dealing with Swingline Loans and Letters of
Credit which mature or expire after a maturity date when there exist Extended
Revolving Credit Commitments with a longer maturity date, all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Credit Commitments in accordance with their pro rata
portion of the Revolving Credit Commitments (and except as provided in Sections
2.03(l) and 2.04(g), without giving effect to changes thereto on an earlier
maturity date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued) and all borrowings under Revolving Credit Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments), (iii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iv), (v), (vi) and (vii), be determined by the
BorrowersBorrower and set forth in the relevant Extension Offer), the Term Loans
of any Lender that agrees to an extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the then Latest Maturity Date), (iv) the
amortization schedule applicable to any Extended Term Loans pursuant to Section
2.07 for the periods prior to the original Loan Maturity Date may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby, (vi) any Extended Term loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the applicable Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the BorrowersBorrower pursuant to such Extension Offer, then the
Term Loans or Revolving Credit Loans, as the case may be, of such Term Lenders
or Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer, (vii)
all documentation in respect of such


Credit Agreement
NYDOCS01/1760806.13
114

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Extension shall be consistent with the foregoing and (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the BorrowersBorrower.
(b)    With respect to all Extensions consummated by the BorrowersBorrower
pursuant to this Section 2.18, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) each Extension Offer is required to be in a minimum amount of $10,000,000,
provided that the BorrowersBorrower may at theirits election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrowers’Borrower’s sole discretion and may be waived by the
BorrowersBorrower) of Term Loans or Revolving Credit Commitments (as applicable)
of any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.18
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05, 2.13 and 10.01) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.18.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents and,
unless (x) the Loans or Commitments being extended by this Section 2.18 are
unsecured or (y) otherwise agreed by the BorrowersBorrower and the Lender
providing such Extension, such Extended Term Loans and Extended Revolving Credit
Commitments shall be secured by the Collateral on a pari passu basis with all
other applicable secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the BorrowersBorrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the BorrowersBorrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section
2.18.
(d)    In connection with any Extension, the BorrowersBorrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof.
(e)    This Section 2.18 shall supersede any provisions in Section 2.05, Section
2.13 or Section 10.01 to the contrary.


Credit Agreement
NYDOCS01/1760806.13
115

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
SECTION 3.01. Taxes(A) . (a) Except as provided in this Section 3.01, any and
all payments by any Borrower to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, (i) taxes imposed on or
measured by its net income and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the United States and the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or in which its principal office is
located or in the case of any Lender, in which its Lending Office is located,
and (ii) any branch profits tax imposed by the United States or any similar tax
imposed by any other jurisdiction in which any Borrower is located, and (iii)
United States federal withholding taxes to the extent imposed as a result of a
failure by such Agent or Lender to satisfy the conditions for avoiding
withholding under FATCA, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, (iii) such Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, such Borrower shall furnish to such Agent or Lender (as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent;
provided that if any Borrower reasonably believes that such taxes were not
correctly or legally asserted by any Agent or Any Lender, such Agent or such
Lender, as the case may be, will use reasonable efforts to cooperate with the
Borrowers to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of the Agent or such Lender (as the case may be) result
in any additional costs, expenses or risks or be otherwise disadvantageous to
it.
(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
SECTION 3.01.    Taxes.
(a)    For purposes of this Section 3.01 and Section 10.15, the term “Applicable
Law” includes FATCA, and the term “Lender” includes any L/C Issuer and any Swing
Line Lender


Credit Agreement
NYDOCS01/1760806.13
116

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(including for purposes of the definition of any defined term that refers to
“Lender” and which defined term is used in this Section 3.01 or Section 10.15).
(b)    Any and all payments to or for the account of any Agent or Lender by or
on account of any obligation of the Borrower under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent,
timely reimburse the Administrative Agent for the payment by it of, any Other
Taxes.
(d)    (c) EachThe Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) payable or paid by such Agent andor
such Lender, or required to be deducted or withheld from a payment by the
Borrower to or for the benefit of such Lender, and (ii) any liability (including
additions to tax, penalties, interest and reasonable expenses) arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that such Agent or Lender, as the case may be,
provides suchthe Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts; provided further
that no Borrower shall be obligated to make any such payment to any Agent or any
Lender (as the case may be) in respect of penalties, interest and other
liabilities attributable to Taxes or Other Taxes if and to the extent that such
penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Agent or such Lender (as the case may
be)certificate, with reasonable supporting detail, as to the amount of such
payment or liability. Payment under this Section 3.01(cd) shall be made within
thirtyten (3010) days after the date such Lender or such Agent makes a written
demand therefor. Notwithstanding anything contained in this Section 3.01 to the
contrary, the Borrowers shall be under no obligation to any Agent or any Lender
with respect to any additional amounts described in subsection (c) of this
Section 3.01 to the extent incurred prior to the one hundred-eightieth (180th)
day preceding the date on which the Borrowers received notice by such Agent or
such Lender of such additional amounts, unless the requirement resulting in such
additional amounts becomes effective during such 180 day period and
retroactively applies to a date occurring prior to such 180 day period, in which
case the Borrowers shall be responsible for all such additional amounts
described in subsection (c) of this Section 3.01 from and after such date of
effectiveness.


Credit Agreement
NYDOCS01/1760806.13
117

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(d)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt, if
any, issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    If the Borrower has paid any amount as indemnification of any Lender
pursuant to this Section 3.01, then such Lender shall cooperate in good faith
with the Borrower in filing for and seeking any refunds or credits of such Taxes
if, in the judgment of such Lender such cooperation would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it or unlawful. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


Credit Agreement
NYDOCS01/1760806.13
118

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(d) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the Lending Office of such Lender, except to the
extent that any such change is requested or required in writing by any Borrower
or such Lender or Agent (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment) or change in the place of
organization of such Lender or Agent, to receive additional amounts with respect
to such Taxes pursuant to this Section 3.01 (and provided that nothing in this
clause (d) shall be construed as relieving any Borrower from any obligation
under this Agreement to make such payments or indemnification in the event of a
change in Lending Office or place of organization that precedes a Change in Law
to the extent such Taxes result from a Change in Law).
(e) If a Lender or an Agent is subject to United States federal withholding tax
at a rate in excess of zero percent at the time such Lender or such Agent, as
the case may be, first becomes a party to this Agreement, United States federal
withholding tax at such rate (or at a lesser rate to which such Lender or Agent
is entitled under an applicable treaty) at such time shall be considered
excluded from Taxes; provided that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under clause (a) of this Section 3.01
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States federal withholding tax, if any, applicable
with respect to the Lender assignee on such date. Any Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the BV Borrower is located or any treaty to which the
Netherlands is a party, with respect to payments under this Agreement shall
deliver to the BV Borrower (with a copy to the appropriate Agent), at the
reasonable written request of the BV Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate; provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or delivery would not
materially prejudice the legal position of such Lender; and provided further,
that if any form or document referred to in this Section 3.01 requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by the relevant taxing
authority, that the applicable Lender or Agent considers to be confidential,
such Lender or Agent shall give notice thereof to the BV Borrower and shall not
be obligated to include in such form or document such confidential information.
(f) If a payment made to a Lender would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Code Section
1471(b) or 1472(b), as applicable), such Lender shall, to the extent legally
entitled to do so, deliver to the US Borrower (with a copy to the appropriate
Agent) at the time or times prescribed by law and at such time or times
reasonably requested by the US Borrower or the applicable Agent, such
documentation prescribed by applicable law (including as prescribed by Code
Section 1471(b)(3)(C)(i)) and such additional documentation reasonably requested
by the US Borrower or the applicable Agent


Credit Agreement
NYDOCS01/1760806.13
119

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




as may be necessary for the US Borrower and such Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(g) If any Lender or Agent shall become aware that it is entitled to receive a
refund in respect of amounts paid by any Borrower pursuant to this Section 3.01,
which refund in the good faith judgment of such Lender or Agent is allocable to
such payment, it shall promptly notify such Borrower of the availability of such
refund and shall, within thirty (30) days thereafter, apply for such refund;
provided that in the sole judgment of the Lender or Agent, exercised in good
faith, applying for such refund would not cause such Person to suffer any
material economic, legal or regulatory disadvantage. If any Lender or Agent
receives a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (including
any interest included in such refund) to such Borrower (to the extent that it
determines that it can do so without prejudice to the retention of the refund),
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be; provided that such Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at such Borrower’s
request, provide such Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.
(h)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(ab) or Section 3.01(cd) with respect to such
Lender it will, if requested by the relevant Borrower, use commercially
reasonable efforts (subject to such Lender’s overall internal policies of
general application and legal and regulatory restrictions) to avoid the
consequences of such event, including to designate another Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender, cause such
Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this Section
3.01(h) shall affect or postpone any of the Obligations of anythe Borrower or
the rights of the Lender pursuant to Section 3.01(ab) and Section 3.01(cd).
(i)    For purposes of determining withholding Taxes imposed under FATCA, the
Loan Parties and Administrative Agent shall treat (and the Lenders authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


Credit Agreement
NYDOCS01/1760806.13
120

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(j)    Each party’s obligations under this Section 3.01 and Section 10.15 shall
survive assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, ýsatisfaction or discharge of
all other Obligations.
SECTION 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans or EURIBOR Loans, as applicable, or to determine or charge
interest rates based upon the Eurodollar Rate or EURIBOR Loans, then, on notice
thereof by such Lender to the BorrowersBorrower through the Administrative
Agent, any obligation of such Lender to make Eurodollar Rate Loans or EURIBOR
Loans or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the BorrowersBorrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, each
suchthe Borrower (i) may revoke any pending request for a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans or EURIBOR Loans, as the
case may be, or (ii) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, each suchthe Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
SECTION 3.03.    Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate or EURIBOR Rate, as applicable, for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or EURIBOR Loan, as
applicable, or that the Eurodollar Rate or EURIBOR Rate, as applicable, for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or
EURIBOR Loan, as applicable, does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, or that Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurodollar Rate Loan or EURIBOR Loan, as applicable,
the Administrative Agent will promptly so notify eachthe Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans or EURIBOR Loans, as applicable, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, eachthe Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans, or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
SECTION 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans. (a) If any Lender reasonably determines in good faith
that as a result of any Change in Law after the date hereof, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or
EURIBOR Loans or (as the case may be) issuing or participating in


Credit Agreement
NYDOCS01/1760806.13
121

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing or such Lender shall become
subject to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (excluding for purposes of this Section 3.04(a)
any such increased costs or reduction in amount resulting from (i) taxes on
payments by or on account of the Borrowers (as to which Section 3.01 shall
govern), (ii) changes in the basis of taxation of overall net income or overall
gross income (including branch profits), and franchise (and similar) taxes
imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a Lending Office and (iii)any (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) and (ii) reserve
requirements contemplated by Section 3.04(c)), then from time to time each
suchthe Borrower (A) may revoke any pending request for a Borrowing of
Eurodollar Rate Loans or EURIBOR Loans, as applicable, conversion to or
continuation of Eurodollar Rate Loans or (B) within thirty (30) days after
written demand by such Lender setting forth in reasonable detail such increased
costs or reduction (with a copy of such demand to the Administrative Agent given
in accordance with Section 3.06), the relevant Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.
(b)    If any Lender reasonably determines in good faith that a Change in Law
(other than with respect to Taxes) after the date hereof has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time (i) each
suchthe Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or EURIBOR Loans, as applicable,
(ii) within thirty (30) days after written demand by such Lender setting forth
in reasonable detail the charge and the calculation of such reduced rate of
return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the relevant Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.
(c)    EachThe Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan or EURIBOR Loan, as applicable, equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurodollar Rate Loans or
EURIBOR Loan, as applicable, such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan; provided suchthe Borrower
shall have received at least thirty (30) days’ prior notice (with


Credit Agreement
NYDOCS01/1760806.13
122

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




a copy to the Administrative Agent) of such additional interest or cost from
such Lender. If a Lender fails to give notice thirty (30) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable thirty (30) days from receipt of such notice.
(d)    NoThe Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a), Section 3.04(b) or Section 3.04(c) for any such increased cost
or reduction incurred more than ninety (90) days prior to the date that such
Lender demands, or notifies suchthe Borrower of its intention to demand,
compensation therefor; provided that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the relevant Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of anythe Borrower or the rights of such Lender pursuant
to Section 3.04(a), Section 3.04(b), Section 3.04(c) or Section 3.04(d).
SECTION 3.05.    Funding Losses. Upon demand of any Lender from time to time,
eachthe Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by anythe Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by suchthe
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by athe Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
SECTION 3.06.    Matters Applicable to Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the applicable Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining


Credit Agreement
NYDOCS01/1760806.13
123

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.02,
Section 3.03 or Section 3.04, nothe Borrower shall not be required to compensate
such Lender for any amount incurred more than ninety (90) days prior to the date
that such Lender notifies the relevant Borrower of the event that gives rise to
such claim; provided that, if the circumstance giving rise to such increased
cost or reduction is retroactive, then such 90-day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by athe Borrower under Section 3.04, suchthe
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurodollar
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to athe Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, Section
3.02, Section 3.03 or Section 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted
irrespective of whether such conversion results in greater than twenty-five (25)
Interest Periods being outstanding under this Agreement, on the first day(s) of
the next succeeding Interest Period(s) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Rate Loans and by such Lender are


Credit Agreement
NYDOCS01/1760806.13
124

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.
SECTION 3.07.    Replacement of Lenders Under Certain Circumstances. (a) If at
any time (x) anythe Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or Section 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Section
3.04, (y) any Lender becomes a Defaulting Lender or (z) any Lender becomes a Non
Consenting Lender, then suchthe Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
(in its capacity as a Lender under the applicable Facility, if the underlying
matter in respect of which such Lender has become a Non-Consenting Lender
relates to a certain Class of Loans or Commitments) by causing such Lender to
(and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by suchthe Borrower in such instance) all of
its rights and obligations under this Agreement (in respect of the applicable
Class of Loans or Commitments if the underlying matter in respect of which such
Lender has become a Non-Consenting Lender relates to a certain Class of Loans or
Commitments) to one or more Eligible Assignees; provided that (A) in the case of
any Eligible Assignees in respect of Non-Consenting Lenders, the replacement
Lender shall agree to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree and (B) neither the Administrative Agent nor
any Lender shall have any obligation to anythe Borrower to find a replacement
Lender or other such Person.
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the relevant Borrower or the Administrative
Agent. Pursuant to such Assignment and Assumption, (i) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the BorrowersBorrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the relevant
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
(c)    Notwithstanding anything to the contrary contained above, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time that it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that


Credit Agreement
NYDOCS01/1760806.13
125

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




acts as the Administrative Agent may not be replaced in such capacity hereunder
except in accordance with the terms of Section 9.06.
(d)    In the event that (i) the BorrowersBorrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain Class of Loans or Commitments and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
SECTION 3.08.    Survival. All of the Borrowers’Borrower’s obligations under
this Article 3 shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.
ARTICLE 4
CONDITIONS PRECEDENT
SECTION 4.01.    Conditions Precedent to Initial Credit Extension. The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction (or waiver) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or pdf electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement;
(ii)    executed counterparts of each Guaranty;
(iii)    a Note executed by the relevant Original Borrower in favor of each
Lender requesting a Note, if any;
(iv)    the Closing Date Security Agreements, duly executed by each of the
relevant Loan Parties, together with, if applicable:
(A)    certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and
(B)    copies of all searches with respect to the Collateral, together with
copies of the financing statements (or similar documents) disclosed by such
searches, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.01 or have been or


Credit Agreement
NYDOCS01/1760806.13
126

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




contemporaneously will be released or terminated or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent, and all proper
financing statements, duly prepared for filing under the Uniform Commercial Code
or other applicable Law in all jurisdictions necessary in order to perfect (if
and to the extent required to be perfected under the Security Agreement) and
protect the Liens created under the Closing Date Security Agreements, covering
the Collateral of the relevant Original Borrower described in the relevant
Closing Date Security Agreement;
(v)    a certificate substantially in the form of Exhibit Q attesting to the
Solvency of the Loan Parties and their Subsidiaries (on a consolidated basis) on
the Closing Date after giving effect to the Transactions (as defined herein on
the Closing Date), from the Chief Financial Officer (or another Responsible
Officer) of the Original BV Borrower;
(vi)    [intentionally omitted]
(vii)    [intentionally omitted];
(viii)    evidence that all insurance (including without limitation title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
loss payee under each property insurance policy with respect to such insurance
as to which the Administrative Agent shall have requested to be so named;
(ix)    a Request for Credit Extension relating to the initial Credit Extensions
in accordance with the requirements hereof;
(x)    an opinion of each of (A) Kirkland & Ellis LLP, special counsel to the
Loan Parties, (B) Loyens Loeff N.V., Dutch counsel to the Loan Parties and (C)
Van Doorne N.V., Dutch counsel to the Administrative Agent, each addressed to
each Agent and each Lender and each in form and substance reasonably
satisfactory to the Administrative Agent;
(xi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
(xii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer of such Loan Party
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and
(xiii)    certified copies of each of the Senior Note Documents (as defined
herein on the Closing Date), each in form and substance reasonably satisfactory
to the


Credit Agreement
NYDOCS01/1760806.13
127

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Administrative Agent and each duly executed by the parties thereto, which shall
be in full force and effective in accordance with their respective terms as of
the Closing Date.
(b)    [Intentionally omitted]
(c)    The representations and warranties contained in Article 5 shall be true
and correct in all material respects on and as of the Closing Date.
(d)    [Intentionally omitted]
(e)    No Default shall exist, or would result from such proposed initial Credit
Extension or from the application of the proceeds therefrom.
(f)    [Intentionally omitted]
(g)    All fees and expenses required to be paid on or before the Closing Date
and invoiced (with reasonably supporting documentation) and delivered to the
Original Borrowers before the Closing Date shall have been paid in full in cash.
(h)    The Administrative Agent shall have received all documentation and other
information requested at least 5 Business Days prior to the Closing Date with
respect to each Loan Party required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.
SECTION 4.02.    Conditions to All Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
in connection with (i) a Credit Extension to be made on the Closing Date, or
(ii) a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans or EURIBOR Loans) is subject to
satisfaction (or waiver) of the following conditions precedent:
(a)    The representations and warranties of eachthe Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (ii) that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial statements furnished pursuant to Section 6.01(b), the
representations contained in Section 5.05(a), as modified by this clause (ii),
shall be qualified by the statement that such financial statements are subject
to the absence of footnotes and year-end audit adjustments and (iii) to the
extent that such representations and warranties contain a materiality
qualification, such representations and warranties shall be accurate in all
respects.; provided that, if the Borrower has made an LCT Election in the case
of any Borrowing of any Additional Term Loans incurred to finance a Limited
Condition Transaction, the truth and accuracy of such representations and
warranties shall be limited to customary “specified representations”.


Credit Agreement
NYDOCS01/1760806.13
128

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.; provided that if
the Borrower has made an LCT Election in the case of any Borrowing of any
Additional Term Loans incurred to finance a Limited Condition Transaction, the
condition shall be (i) no Default or Event of Default exists, or would result
from such Proposed Credit Extension or from the application of the proceeds
therefrom, as of the LCT Test Date and (ii) no Specified Event of Default exists
immediately before or would exist immediately after proposed Credit Extension
and the consummation of the applicable Limited Condition Transaction
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than (i) a Credit Extension to be made
on the Closing Date, or (ii) a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans
or EURIBOR Loans) submitted by anythe Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each of the Original Borrowers representsrepresent and warrantswarrant to the
Agents and the Lenders on the Closing Date, and the Borrower represents and
warrants on each other date required by Section 4.02 that:
SECTION 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other applicable entity power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to anythe Borrower), (b)(i), (c), (d) or (e), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.02.    Authorization; No Contravention. The (a) execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and (b) as of the Closing Date only, the consummation of the
Transactions (other than the Transactions described in clause (a)), are within
such Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not


Credit Agreement
NYDOCS01/1760806.13
129

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01), or
constitute a default under or require any payment (except for Indebtedness to be
repaid on or prior to the Closing Date in connection with the Transactions) to
be made under (x) (A) any Junior Financing Documentation or (B) any other
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law
(including, without limitation, Regulation X issued by the FRB); except with
respect to any conflict, breach, contravention, default, payment (but not
creation of Liens) or violation referred to in clause (ii) or clause (iii), to
the extent that such conflict, breach, contravention, default, payment or
violation could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.03.    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents, (c)
the perfection (if and to the extent required to be perfected under the Security
Agreement) or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens (if and to the extent required to be perfected
under the Security Agreement) on the Collateral granted by the Loan Parties in
favor of the Secured Parties or to release existing Liens in connection with the
Transaction, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been (and with respect to IP Rights, will be)
duly obtained, taken, given or made and are in full force and effect and, (iii)
filings by the Ultimate Parent or its Subsidiaries pursuant to discosure
obligations under any applicable securities laws, and (iv) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium,
fraudulent transfer or other Laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).
SECTION 5.05.    Financial Statements; No Material Adverse Effect. (a) The
Historical Financial Statements fairly present in all material respects the
financial condition of the BV BorrowerSTBV and its subsidiaries on a
consolidated basis as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP or the equivalent


Credit Agreement
NYDOCS01/1760806.13
130

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




accounting principles in the relevant local jurisdiction consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
(b)    In the case of the Closing Date, since December 31, 2010 and, in all
other cases, since the date of the most recent audited financial statements
delivered to the Administrative Agent pursuant to Section 6.01(a), there has
been no material adverse change in, or event or condition, either individually
or in the aggregate, that has had or could reasonably be expected to have a
material adverse effect on the business, operations, assets, financial condition
or operating results of the BV BorrowerSTBV and its Restricted Subsidiaries,
taken as a whole.
(c)    The forecasts of consolidated balance sheet, income statement and cash
flow statement of the Ultimate Parent (or its predecessor) and its Subsidiaries
for each fiscal year ending after the Closing Date until the fiscal year ending
December 31, 2015, copies of which have been furnished to the Administrative
Agent and the Initial Lenders prior to the Closing Date, have been prepared in
good faith based upon assumptions believed to be reasonable at the time made in
light of the conditions existing at the time of preparation of such forecasts
and represented, at the time of preparation, the Ultimate Parent’s (or its
predecessor’s) reasonable estimate of its future financial performance, it being
understood that (i) such forecasts, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered by any such
forecasts may differ significantly from the forecasted results and that such
differences may be material and that such forecasts are not a guarantee of
financial performance and (ii) no representation is made with respect to
information of a general economic or general industry nature.
SECTION 5.06.    Litigation. Except as disclosed on Schedule 5.06 (the
“Disclosed Litigation”), there are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of any Responsible Officer of
anythe Borrower, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any BorrowerSTBV or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
restrain or contest entry into or performance under this Agreement or any other
Loan Document or the consummation of the Transactions or (b) either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and there has been no materially adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 5.06 hereto.
SECTION 5.07.    Ownership of Property; Liens. (a) Each Loan Party and each of
its Subsidiaries, as applicable, has good record and marketable title in fee
simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for Permitted Encumbrances and
such minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(b)    Schedule 7.01(b) sets forth a list of all Liens on the property and
assets (other than Liens with respect to any IP Rights and licenses with respect
thereto) of each Loan Party


Credit Agreement
NYDOCS01/1760806.13
131

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




and each of its Subsidiaries that is complete and accurate in all material
respects, showing as of the date hereof the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Liens set forth
on Schedule 7.01(b), and as otherwise permitted by Section 7.01.
(c)    Schedule 5.07(c) sets forth a complete and accurate list of all Material
Real Property owned by any Loan Party or any of its Restricted Subsidiaries, as
of the Closing Date, showing as of such date the street address (to the extent
available), county or other relevant jurisdiction, state and record owner. Each
Loan Party has good and marketable title to the real property owned by such Loan
Party, free and clear of all Liens, other than Liens created or permitted by the
Loan Documents.
(d)    Schedule 7.02(f) sets forth a list of all Investments held by any Loan
Party or any Restricted Subsidiary of a Loan Party that is complete and accurate
in all material respects, as of the Closing Date, on the date hereof, showing as
of the date hereof the amount, obligor or issuer and maturity, if any, thereof.
SECTION 5.08.    Environmental Compliance. (a) There are no actions, suits,
proceedings, demands or claims alleging potential liability or responsibility
for violation of, or liability under, any Environmental Law received by, and
relating to businesses, operations or properties of, any Loan Party or its
Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the actual knowledge of any
Responsible Officer of anythe Borrower, formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries, or, to the actual knowledge of any
Responsible Officer of anythe Borrower, to which any Loan Party or any of its
Subsidiaries sent any Hazardous Materials for disposal, is listed on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the actual knowledge of any Responsible Officer of anythe Borrower,
never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been discharged, treated, stored or disposed on, at or under
any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to its actual knowledge, on, at or under any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries during or
prior to the period of such ownership or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on, at or under any
property currently or to the actual knowledge of any Responsible Officer of
anythe Borrower formerly owned or operated by any Loan Party or any of its
Subsidiaries, except for such releases, discharges or disposal that were in
compliance with Environmental Laws.
(c)    The Material Real Properties do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of,
(ii) require response or remedial action under, or (iii) could result in athe
Borrower incurring liability under


Credit Agreement
NYDOCS01/1760806.13
132

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Environmental Laws, which violations, actions and liabilities, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
(d)    None of the Loan Parties or any of their respective Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for any such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(e)    No Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of by or on behalf
of any Loan Party or any of its Subsidiaries in a manner that could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
This Section 5.08 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health or safety
matters.
SECTION 5.09.    Taxes. The Loan Parties have filed all Federal and state income
and other material tax returns and reports required to be filed (after giving
effect to permitted extension periods), and have paid all Federal and state
income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
sixty (60) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction or (c) with respect to which the failure to make
such filing or payment could not reasonably be expected to have a Material
Adverse Effect.
SECTION 5.10.    ERISA Compliance. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, (i) each Pension Plan is in
compliance in all material respects with the applicable provisions of ERISA and
the Code; and (ii) each Pension Plan that is intended to qualify under Section
401(a) of the Code has either received a favorable determination letter from the
IRS or an application for such a letter has been or will be submitted to the IRS
within the applicable required time period with respect thereto and, to the
knowledge of anythe Borrower, nothing has occurred which could reasonably be
expected to prevent, or cause the loss of, such qualification.
(b)    Except as set forth on Schedule 5.10(b), there are no pending or, to the
knowledge of anythe Borrower, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Pension Plan that could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
anythe Borrower, there has been no prohibited transaction


Credit Agreement
NYDOCS01/1760806.13
133

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




or violation of the fiduciary responsibility rules with respect to any Pension
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
(c)    Except as set forth on Schedule 5.10(c), (i) no ERISA Event has occurred
or is reasonably expected to occur; (ii) no Pension Plan has an “accumulated
funding deficiency” (as defined in Section 412 of the Code), whether or not
waived, and no application for a waiver of the minimum funding standard has been
filed with respect to any Pension Plan; (iii) none ofneither the Borrowers
orBorrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums not yet due or premiums due and not yet delinquent under Section
4007 of ERISA); (iv) none ofneither the Borrowers orBorrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none ofneither the Borrowers orBorrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.11.    Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in each Restricted Subsidiary
are fully paid and with respect to corporate shares, nonassessable and are owned
directly by the Person set forth on Schedule 5.11 and are free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary, (b)
sets forth the direct ownership interest of the BV BorrowerSTBV and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Material Foreign Subsidiary.
SECTION 5.12.    Margin Regulations; Investment Company Act. (a) No proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.
(b)    None of the Borrowers,Loan Parties or any of their Subsidiaries is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
SECTION 5.13.    Disclosure. To the actual knowledge of the Responsible Officers
of the BorrowersBorrower, no report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (i) with
respect to financial estimates, projected financial information and other
forward-looking information, eachthe Borrower represents and warrants only that
such information was prepared in good faith based upon


Credit Agreement
NYDOCS01/1760806.13
134

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




assumptions believed to be reasonable at the time of preparation; it being
understood that such projections, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and that such
differences may be material and that such projections are not a guarantee of
financial performance and (ii) no representation is made with respect to
information of a general economic or general industry nature.
SECTION 5.14.    Intellectual Property, Licenses, Etc. Schedule 5.14 sets forth
a complete and accurate list of all registered, patented or applied for Material
Intellectual Property on the Closing Date, owned by each Loan Party and its
Subsidiaries, showing as of the Closing Date the jurisdiction in which each such
Material Intellectual Property is registered, the registration number and the
date of registration. Each Loan Party and its Restricted Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, licenses, database rights and design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently operated by each Loan Party and its Restricted Subsidiaries without
conflict with the rights of any other Person, except to the extent such failure
to own or possess the right to use or such conflicts, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of BorrowersBorrower, no trademarks, servicemarks,
copyrights, logos, designs, slogans or other advertising devices, products,
processes, methods, substances, part or other material, as currently used or
employed by any Loan Party or any Restricted Subsidiary, infringes upon any
rights held by any other Person except for such infringements, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the actual knowledge of anythe Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 5.15.    Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties and their Subsidiaries, on a consolidated basis,
are Solvent.
SECTION 5.16.    Perfection, Mortgages, Etc. All filings and other actions
reasonably necessary to perfect (if and to the extent required to be perfected
under the Security Agreements) and protect the Liens on the Collateral created
under, and in the manner contemplated by, the Collateral Documents have been
duly made (or with respect to applicable IP Rights, will be made) or taken or
otherwise provided for in a manner reasonably acceptable to Administrative Agent
and are in full force and effect and the Collateral Documents create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected (if and to the extent
required to be perfected under the Security Agreement) first priority Lien in
the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents. Each Mortgage creates, as
security for the obligations purported to be secured thereby, a valid and
enforceable first mortgage Lien on the respective Property in favor of the
Administrative Agent (or such other trustee as may be required under local law)
for the benefit of the Secured Parties, superior and prior to the rights of all
third Persons, except for the Liens created or permitted under the Loan
Documents. Notwithstanding


Credit Agreement
NYDOCS01/1760806.13
135

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




anything to the contrary herein, nothing in this Agreement or any other Loan
Document shall require any Loan Party or any of their Subsidiaries to make any
filings or take any actions to record or perfect the Administrative Agent’s Lien
on and security interest in any intellectual property Collateral other than
Collateral that is Material Intellectual Property.
SECTION 5.17.    Compliance with Laws Generally. None of the Loan Parties or any
of their respective material properties, or the use of such material properties,
is in violation of any applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults that (a) are being contested in good
faith by appropriate proceedings or (b) individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.18.    Labor Matters. Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Responsible Officer of anythe Borrower, threatened.
SECTION 5.19.    EEA Financial Institution. None ofNeither the BorrowersBorrower
nor any other Loan Party is an EEA Financial Institution.
SECTION 5.20.    Beneficial Ownership. As of the Tenth Amendment Effective Date,
the information included in the Beneficial Ownership Certification (to the
extent required to be provided) is true and correct in all material respects.
ARTICLE 6
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit that has not been collateralized on terms
reasonably satisfactory to the applicable L/C Issuer shall remain outstanding,
each of the BorrowersBorrower and STBV shall, and shall (except in the case of
the covenants set forth in Section 6.01, Section 6.02, Section 6.03, Section
6.15, Section 6.16, Section 6.17 and Section 6.18) cause each of their other
Restricted SubsidiarySubsidiaries to:
SECTION 6.01.    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year thereafter, a consolidated balance sheet of the Ultimate
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing


Credit Agreement
NYDOCS01/1760806.13
136

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each fiscal quarter thereafter, excluding, in each case, the fourth
fiscal quarter, a consolidated balance sheet of the Ultimate Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Ultimate
Parent as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Ultimate Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and
(c)    as soon as available, but in any event no later than ninety (90) days
after the end of each fiscal year thereafter, forecasts prepared by management
of the Ultimate Parent, in form reasonably satisfactory to the Administrative
Agent, of consolidated balance sheets, income statements, shareholders’ equity
statements and cash flow statements of the Ultimate Parent and its Subsidiaries
for the fiscal year following such fiscal year then ended.
(d)    Simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, (i) the
related consolidating balance sheet and the related consolidating statements of
income or operations reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements and (ii) a reconciliation report describing any material differences
between such financial statements and the corresponding financial information
applicable to the BV BorrowerSTBV and its Subsidiaries on a consolidated basis
(a “Reconciliation Report”), and such Reconciliation Report shall be certified
by a Responsible Officer of the Ultimate Parent as fairly presenting in all
material respect such information (for the avoidance of doubt, it is
acknowledged that no Reconciliation Report shall be required to be audited).
SECTION 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(a)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants auditing such financial statements that addresses
either (i) whether in making the examination necessary therefor or (ii) through
performance of other acceptable procedures under professional auditing
standards, such firm obtained knowledge of any Event of Default under Section
7.11 or, if any such Event of Default shall exist, stating the nature and status
of such event;
(b)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the BV BorrowerSTBV
(which shall set forth reasonably detailed calculations (i) demonstrating
compliance with Section 7.11, if applicable, and (ii) in the case of


Credit Agreement
NYDOCS01/1760806.13
137

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




any delivery of financial statements under Section 6.01(a) in respect of any
fiscal year ending on or after December 31, 2012, of Excess Cash Flow for such
fiscal year);
(c)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which BV
BorrowerSTBV or any of its Restricted SubsidiarySubsidiaries filed with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any
Governmental Authority that may be substituted therefor, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statement or material report furnished to, any
holder of debt securities of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Junior Financing Documentation in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;
(e)    promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other written correspondence received
from the SEC (or comparable agency in any applicable non-US jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;
(f)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report supplementing Schedule 5.07(c) hereto, including,
in the case of supplements to Schedule 5.07(c), an identification of all owned
Material Real Property Disposed of by any Loan Party since the delivery of the
last supplements and a list and description of all Material Real Property
acquired by any Loan Party or its Restricted Subsidiaries since the delivery of
the last supplements (including the street address (if available), county or
other relevant jurisdiction, state or other relevant jurisdiction, and the
record owner), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b);
(g)    promptly after anythe Borrower has notified the Administrative Agent of
any intention by suchthe Borrower to treat the Loans and/or Letters of Credit
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886
or any successor form; and
(h)    promptly, provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Beneficial Ownership
Regulation; and
(i)    (h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the


Credit Agreement
NYDOCS01/1760806.13
138

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(c) or Section 6.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which STBV or the BV Borrower posts such documents, or provides
a link thereto on STBV’s or the BV Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on STBV’s or the BV Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (A) upon the request of
the Administrative Agent, the BV Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
and (B) the BV Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by STBV or the BV Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery of or maintaining its copies of such documents. The BVSTBV and the
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of STBV or the BV Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to STBV or the BV Borrower
or its securities) (each, a “Public Lender”). The BVEach of STBV and he Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” STBV and the BV
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat the Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to STBV or the BV Borrower or its
securities for purposes of United States Federal and state securities laws; (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform designated “Private Investor.”
SECTION 6.03.    Notices. Promptly notify the Administrative Agent for further
distribution to each Lender:
(a)    of the occurrence of any Default; and


Credit Agreement
NYDOCS01/1760806.13
139

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    of any matter that has resulted or could in the reasonable judgment of
any Loan Party reasonably be expected to result in a Material Adverse Effect,
including any such matter arising out of or resulting from (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Restricted Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any alleged noncompliance by any Loan Party or as any
of its Subsidiaries with any Environmental Law or Environmental Permit, or (iv)
the occurrence of any ERISA Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the BV Borrower (x) that such notice is
being delivered pursuant to Section 6.03(a) or Section 6.03(b) (as applicable)
and (y) setting forth details of the occurrence referred to therein and stating
what action the BV Borrower or the applicable Loan Party has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which such Default exists.
SECTION 6.04.    Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or Section 7.05, and except , in the case of any Restricted Subsidiary
(other than athe Borrower), to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses, Material Intellectual Property owned by each of
the Loan Parties and their Restricted Subsidiaries and franchises necessary in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, (ii)
pursuant to a transaction permitted by Section 7.04 or Section 7.05, or (iii)
with respect to Material Intellectual Property, in accordance with prudent
industry practice, in the reasonable judgment of management or that is
uneconomical, negligible, obsolete or otherwise not material in the conduct of
its business.
SECTION 6.06.    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear, casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice or in the reasonable judgment of management.


Credit Agreement
NYDOCS01/1760806.13
140

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




SECTION 6.07.    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the BV
BorrowerSTBV and its Restricted Subsidiaries in the same geographic locales) as
are customarily carried under similar circumstances by such other Persons.
SECTION 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.09.    Books and Records. Maintain proper books of record and account
(in which full, true and correct, in all material respects, entries shall be
made of all material financial transactions and matters involving the assets and
business of the BV Borrower and theSTBV and its Subsidiaries) in a manner that
permits the preparation of financial statements in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction.
SECTION 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (so
long as an executed standard access letter of such independent public
accountants is received from the Administrative Agent) and to examine and make
extracts from its books and records, all at such reasonable times and as often
as reasonably requested, all at the expense of the BorrowersBorrower as provided
below and at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to the BV Borrower and
the applicable Loan Party; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence and
continuance of an Event of Default and only at such time shall it be at the
Borrowers’Borrower’s expense; provided further that when an Event of Default has
occurred and is continuing the Administrative Agent or any such Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the BorrowersBorrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the BorrowersBorrower the opportunity to participate in
any discussions with the Borrowers’Borrower’s accountants.
SECTION 6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions (i)
in the case of the Tenth Amendment Term Loans (other than, for the avoidance of
doubt,, to prepay Sixth Amendment Term Loans), to finance the Transactions, (ii)
in the case of Sixth Amendment Term Loans, to prepay in full all Closing Date
Term Loans, Second Amendment Term Loans and Third Amendment Term Loans
outstanding hereunder as of the Sixth Amendment Effective Date (immediately
prior to giving effect to the Sixth Amendment) and all other Obligations in
respect thereof, (iii) to pay fees and expenses incurred in connection with the
Transactions and


Credit Agreement
NYDOCS01/1760806.13
141

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(iv and (ii) to provide ongoing working capital and for other general corporate
purposes of the Borrowers and theirSTBV and its Subsidiaries (including
Permitted Acquisitions).
SECTION 6.12.    Covenant to Guarantee Obligations and Give Security. (a) Upon
(A) the formation or acquisition of any new direct or indirect Restricted
Subsidiary by any Loan Party, or the designation in accordance with Section 6.15
of any existing direct or indirect Unrestricted Subsidiary as a Restricted
Subsidiary, or the consummation of any Investment (or series of related
Investments) in an aggregate amount in excess of the Threshold Amount made in
reliance on Section 7.02(c)(iii), the Borrower shall determine whether a
Guarantor Coverage Event exists, on a pro forma basis for such transaction for
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01(a), and if such Guarantor Coverage Event
exists, (B) any Subsidiary commencing to constitute a Material Foreign
Subsidiary or, (C) any Restricted Subsidiary Guaranteeing any Specified Junior
Financing Obligations, the BV or any Senior Notes Financing Obligations or (D)
without duplication of the foregoing clause (A), the occurrence of any other
Guarantor Coverage Event, STBV and the Borrower shall take the following steps,
in each case at the BV Borrower’stheir expense; provided that, notwithstanding
the foregoing, this Section 6.12 shall not apply to (w) any Subsidiary to the
extent that such Subsidiary is prohibited by applicable local Laws from taking
any such action, (x) any Subsidiary organized under the laws of the People’s
Republic of China, (y) Schrader Electronics Limited so long as it does not
guarantee or otherwise provide credit support for any Indebtedness in excess of
the Threshold Amount of any other Person, or (z) any SecuritizationExcluded
Subsidiary:
(i)    within ninety (90) days after such formation, acquisition, designation or
Guarantee (or, commencement, Guarantee or, in the case of clause (D), within 90
days after the delivery of the financial statements pursuant to Section 6.01
indicating that a Guarantor Coverage Event has occurred (or, in each case, such
longer period as the Administrative Agent may agree in its reasonable
discretion):
(A)    cause (1) each such Restricted Subsidiary that is (x) a material Domestic
Subsidiary, (y) a Material Foreign Subsidiary or (z) a Foreign Subsidiary that
has Guaranteed any Specified Junior Financing Obligations toor Senior Notes
Financing Obligations or (2) following the occurrence of a Guarantor Coverage
Event, Restricted Subsidiaries that own assets and/or contribute Consolidated
EBITDA in an amount sufficient to cause such Guarantor Coverage Event to no
longer be ongoing, to duly execute and deliver to the Administrative Agent a
Guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, Guaranteeing the Obligations of (x) the BV Borrower
and (y) in the case of any Foreign Subsidiary and solely to the extent such
Foreign Subsidiary has Guaranteed any Specified Junior Financing Obligations of
the US Borrower or any other Domestic Subsidiary, the US Borrower, subject, in
the case of clauses (1)(y) and, (1)(z) and (2) (in the case of any Foreign
Subsidiary), to any limitations required by local Law;
(B)    cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A) to furnish to the Administrative


Credit Agreement
NYDOCS01/1760806.13
142

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Agent a description of any Material Real Property owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;
(C)    cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A), to duly execute and deliver to the
Administrative Agent Mortgages with respect to Material Real Property, Security
Agreement Supplements, Intellectual Property Security Agreements and other
Collateral Documents, as specified by, and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Security Agreements, Intellectual Property Security Agreement and other
Collateral Documents in effect on the Closing Date), granting a Lien in
substantially all personal property of such Restricted Subsidiary that
constitutes Collateral and all Material Real Property, in each case securing the
Obligations of such Restricted Subsidiary under its Guaranty;
(D)    cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A) to deliver any and all certificates
representing Equity Interests owned by such Restricted Subsidiary or, if
applicable in the case of Equity Interests of Foreign Subsidiaries, cause the
legal representative(s) of such Restricted Subsidiary to register the transfer
of the Equity Interests in the relevant share registers of such Restricted
Subsidiary, in each applicable case accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments, if any,
evidencing the intercompany debt held by such Restricted Subsidiary, if any,
indorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer;
(E)    take and cause such Restricted Subsidiary to take whatever action
(including the recording of Mortgages with respect to Material Real Property,
the filing of Uniform Commercial Code financing statements (or comparable
documents or instruments under other applicable Law), and delivery of
certificates evidencing stock and membership interests) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages and the other Collateral Documents delivered pursuant to this Section
6.12, enforceable against all third parties in accordance with their terms,
(ii)    within thirty (30) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
customary legal opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.12(a) as the
Administrative Agent may reasonably request, and
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to
Material Real Property owned


Credit Agreement
NYDOCS01/1760806.13
143

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




by such Restricted Subsidiary that is the subject of such request, title reports
in scope, form and substance reasonably satisfactory to the Administrative Agent
and, to the extent available, surveys and environmental assessment reports.
It is understood and agreed that, (i) no Foreign Subsidiary of the Borrower or
any Domestic Subsidiary shall be obligated to guarantee the Obligations of the
US BorrowerBorrower to the extent such guarantee could (in the reasonable
determination of the Borrower) result in a material adverse tax consequence to
the Borrower or any other Domestic Subsidiary (unless such Foreign Subsidiary is
a guarantor of any Specified Junior Financing Obligations or the Senior Notes
Financing Obligations of the US Borrower or any other Domestic Subsidiary), (ii)
no more than 65% of the voting Equity Interests of (A) any Foreign Subsidiary of
the Borrower or any Domestic Subsidiary that is a disregarded entity for United
States federal income tax purposes andor (B) any Domestic Subsidiary
substantially all of the assets substantially all of which consist of the Equity
Interests of one or more Foreign Subsidiaries shall be required to be pledged to
directly or indirectly to support the Obligations of the US BorrowerBorrower to
the extent such pledge could (in the reasonable determination of the Borrower)
result in a material adverse tax consequence to the Borrower or any other
Domestic Subsidiary (except to the extent pledged to support obligations under
any Specified Junior Financing Obligations or the Senior Notes Financing
Obligations of the US Borrower or any other Domestic Subsidiary) and (iii) no
Equity Interests of any Foreign Subsidiary, any Subsidiary that is held directly
or indirectly by a Foreign Subsidiary of the Borrower or any Domestic Subsidiary
that is a disregarded entity for United States federal income tax purposes and
the assets substantially all of which consist of the Equity Interests of one or
more Foreign Subsidiaries shall be required to be pledged to support the
Obligations of the US BorrowerBorrower to the extent that such pledge could (in
the reasonable determination of the Borrower) result in a material adverse tax
consequence to the Borrower or any other Domestic Subsidiary (except to the
extent pledged to support obligations under any Specified Junior Financing
Obligations or the Senior Notes Financing Obligations of the US Borrower or any
other Domestic Subsidiary).
(b)    Upon the acquisition of (x) any personal property by any Loan Party that
constitutes Collateral or (y) Material Real Property by any Loan Party, if such
personal property shall not already be subject to a perfected Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, the relevant
Borrower or Loan Party, as the case may be, shall give notice thereof to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect (if and to the extent required to be perfected under
the Security Agreement) or record such Lien, including, as the case may be, the
applicable actions referred to in Section 6.12(a) and Section 6.14(b).
(c)    Notwithstanding the foregoing, (x) with respect to this Section 6.12 and
Section 6.19, the Administrative Agent shall not take a security interest in or
require any title insurance or similar items with respect to those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax, title insurance or similar items) is excessive in relation to the
benefit to the Lenders of the security afforded thereby and (y) Liens required
to be granted pursuant to this Section 6.12 shall be subject to exceptions and
limitations consistent with those


Credit Agreement
NYDOCS01/1760806.13
144

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




set forth in the Collateral Documents as in effect on the Closing Date (to the
extent appropriate in the applicable jurisdiction).
SECTION 6.13.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; (ii) obtain
and renew all Environmental Permits as necessary for its operations and
properties; and (iii) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.
SECTION 6.14.    Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents (including, without limitation, the Collateral Documents), and (iii)
with respect to any property subject to a Mortgage in Japan, periodically amend
the secured amount set forth in such Mortgage to an amount not greater than 135%
of the value of the property secured by such Mortgage and pay any and all taxes
or additional registration fees with respect to such periodic amendments.
(b)    Promptly following the delivery of eachthe Compliance Certificate
pursuant to Section 6.02(b) with respect to the last fiscal quarter of each
fiscal year, execute and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all After-Acquired
Intellectual Property (as defined in the Security Agreement) that is Collateral
and that is Material Intellectual Property owned by it as of the last day of the
period for which such Compliance Certificate is delivered, to the extent that
such After-Acquired Intellectual Property that is Material Intellectual Property
is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it. In each case, eachSTBV and the Borrower will, and
will cause each Guarantor to, promptly cooperate as reasonably necessary to
enable the Administrative Agent to make any reasonably necessary recordations
with the US Copyright Office or the US Patent and Trademark Office, as
appropriate, with respect to such Material Intellectual Property.
SECTION 6.15.    Designation of Subsidiaries. The board of directors of the BV
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) immediately after giving effect to such
designation, the Senior Secured Net Leverage Ratio as of the date of the most
recent financial statements which have been delivered pursuant to Section 6.01,
on a Pro Forma Basis, shall not exceed 5.0:1.0 and (d) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Junior Financing or Senior Notes Financing Obligations. The
designation of any Subsidiary as an Unrestricted


Credit Agreement
NYDOCS01/1760806.13
145

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Subsidiary shall constitute an Investment by BVthe Borrower, STBV or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the net book value of such Person’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.
SECTION 6.16.    Maintenance of Ratings. Use commercially reasonable efforts to
maintain a rating of the FacilitiesTerm Loan Facility by each of S&P and
Moody’s.
SECTION 6.17.    Junior Financing Documentation. (a) Cause each Loan Party to
take any and all actions deemed reasonably necessary so that the Obligations of
such Loan Parties under the Loan Documents shall be and at all times remain
“Senior Indebtedness” (or any comparable term), “Designated Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under any Junior Financing Documentation and (b) cause each Loan Party to take
any and all actions deemed reasonably necessary so that the subordination
provisions set forth in any Junior Financing Documentation, shall be and at all
times remain (until the termination of all obligations (other than contingent
indemnification obligations not then due and payable) of such Loan Party
thereunder) effective, legally valid, binding and enforceable against the
holders of any Junior Financing, if applicable, in accordance with the terms
thereof, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivorship, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in equity or at law).
SECTION 6.18.    Certain Tax Matters. The BV Borrower will not book the Loans
through a US branch within the meaning of Treas. Reg. Section
1.884-4(b)(1)(i)(A) and will not specifically identify the Loans as a liability
of a US trade or business within the meaning of Treas. Reg. Section
1.884-4(b)(1)(ii).[Reserved].
SECTION 6.19.    Post-Closing Covenant. Within 120 days after the Closing Date
(or such later date as the Administrative Agent may agree in its reasonable
discretion) and subject to Section 6.12(c), the Administrative Agent shall have
received the following, each of which shall be originals or facsimiles or pdf
electronic copies (followed promptly by originals) unless otherwise specified:
(a)    the Foreign Security Agreements, each properly executed by a Responsible
Officer of the signing Loan Party, and each in form and substance reasonably
satisfactory to the Administrative Agent, together with, if applicable:
(i)    certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and
(ii)    copies of all searches with respect to the Collateral, together with
copies of the financing statements (or similar documents) disclosed by such
searches to the extent available, and accompanied by evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar


Credit Agreement
NYDOCS01/1760806.13
146

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




document) would be permitted by Section 7.01 or have been or contemporaneously
will be released or terminated or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent; and
(b)    an opinion of each of (A) Creel, Garcia-Cuellar y Muggenburg, S.C.,
special Mexico counsel to the Loan Parties, (B) Bae, Kim & Lee, special Korea
counsel to the Loan Parties, (C) O’Melveny & Myers, Tokyo Office, special Japan
counsel to the Loan Parties and (D) Azim, Tunku Farik & Wong, special Malaysia
counsel to the Loan Parties, each addressed to each Agent and each Lender and
each in form and substance reasonably satisfactory to the Administrative Agent.
SECTION 6.20.    Post-Fifth Amendment Effective Date Covenant. Within the time
periods as provided in Schedule E to the Fifth Amendment (or such later date as
the Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent each item specified in Schedule E to the Fifth Amendment
and customary legal opinions addressed to the Administrative Agent and each
Revolving Credit Lender related to such items, as specified in Schedule C-2 to
the Fifth Amendment, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
SECTION 6.21.    Post-Sixth Amendment Effective Date Covenant. Within the time
periods as provided in the Guarantor Affirmation (or such later date as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent each item specified therein, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
SECTION 6.22.    Post- Seventh Amendment Effective Date Covenant. Within the
time periods as provided in Schedule D to the Seventh Amendment (or such later
date as the Administrative Agent may agree in its reasonable discretion),
deliver to the Administrative Agent each item specified in Schedule D to the
Seventh Amendment and customary legal opinions addressed to the Administrative
Agent and each Revolving Credit Lender related to such items, as specified in
Schedule B-2 to the Seventh Amendment, in each case in form and substance
reasonably satisfactory to the Administrative Agent and comply, to the extent
applicable, with the obligations set out in Schedule D to the Seventh
Amendment.”
SECTION 6.23.    Post-Tenth Amendment Effective Date Covenant. Within the time
periods as provided in Schedule C to the Tenth Amendment (or such later date as
the Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent each item specified in Schedule C to the Tenth Amendment
and customary legal opinions addressed to the Administrative Agent and each
Revolving Credit Lender related to such items, as specified in Schedule C to the
Tenth Amendment, in each case in form and substance reasonably satisfactory to
the Administrative Agent and comply, to the extent applicable, with the
obligations set out in Schedule C to the Tenth Amendment.


Credit Agreement
NYDOCS01/1760806.13
147

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




ARTICLE 7
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit that has not been collateralized in a
manner reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, the Loan Parties shall not, nor shall STBV or the BV Borrower
permit any of the Restricted Subsidiaries to, directly or indirectly:
SECTION 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document and Liens securing other Indebtedness
incurred pursuant to Section 2.14;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section
7.03(b)(ii), and (B) proceeds and products thereof, and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than sixty (60) days or, if more than sixty (60)
days overdue (i) which are being contested in good faith and by appropriate
actions diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
(d)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than sixty (60) days or, if more than sixty (60) days overdue (i) no action
has been taken to enforce such Lien, (ii) such Lien is being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers


Credit Agreement
NYDOCS01/1760806.13
148

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




that provide insurance to the BV BorrowerSTBV or any of its Restricted
Subsidiaries or (iii) obligations in respect of letters of credit or bank
guarantees that have been posted by the Borrower Parties or any of the
Restricted Subsidiaries to support the payments of the items set forth in
clauses (i) and (ii) of this Section 7.01(e).
(f)    (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.01(f);
(g)    easements, rights-of-way, covenants, conditions, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects or matters that would be disclosed in an accurate survey affecting real
property which, in the aggregate, do not in any case materially and adversely
interfere with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(b)(iic);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens and (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender or any of its affiliates;
(j)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of anythe Borrower or any other Loan Party or (B)
secure any Indebtedness for borrowed money or (ii) the rights reserved or vested
in any Person by the terms of any lease, license, franchise, grant or permit
held by anySTBV, the Borrower or any of the other Restricted Subsidiaries or by
a statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including


Credit Agreement
NYDOCS01/1760806.13
149

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




the right of set-off) and which are within the general parameters customary in
the banking industry;
(m)    Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(f), Section 7.02(i) or Section 7.02(m) to be applied against the
purchase price for such Investment and (B) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case
under this clause (i), solely to the extent such Investment or Disposition, as
the case may be, would have been permitted on the date of the creation of such
Lien and (ii) on earnest money deposits of cash or Cash Equivalents made by
anySTBV, the Borrower or any of the other Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;
(n)    Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted under Section 7.03(c)(ive);
(o)    Liens in favor of aSTBV, the Borrower, a Loan Party or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(b)(vf), Section
7.03(c)(ivk) and Section 7.03(c)(vl);
(p)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby
(or, as applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 7.03;
(q)    Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under other applicable Law) regarding
leases entered into by anythe Borrower or any of the Restricted Subsidiaries in
the ordinary course of business;
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by anySTBV, the Borrower or
any of the other Restricted Subsidiaries in the ordinary course of business and
not prohibited by this Agreement;
(s)    Permitted Encumbrances;
(t)    other Liens securing Indebtedness or other obligations permitted under
this Agreement and outstanding in an aggregate principal amount not to exceed
the greater of $250,000,000; and 25% of Consolidated EBITDA of the Borrower
Parties for the most recent


Credit Agreement
NYDOCS01/1760806.13
150

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Test Period for which financial statements have been (or are required to have
been) furnished pursuant to Section 6.01 ended on or prior to the date of such
incurrence;
(u)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any BorrowerSTBV or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the BV BorrowerSTBV and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of any
BorrowerSTBV or any Restricted Subsidiary in the ordinary course of business;
(v)    any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement;
(w)    Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;
(x)    ground leases in respect of real property on which facilities owned or
leased by the BV BorrowerSTBV or any of its Subsidiaries are located;
(y)    Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;
(z)    security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
(aa)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan PartiesSTBV or any Restricted Subsidiary in
the ordinary course of business;
(bb)    any exclusive or non-exclusive licenses granted under any IP Rights that
do not secure or is not granted in connection with incurrence of Indebtedness;
(cc)    Liens on Securitization Assets and related assets of the type specified
in the definition of “Securitization Financing” incurred in connection with any
Qualified Securitization Financing and Liens arising from precautionary UCC
filings regarding the sale of Securitization Assets and related assets of the
type specified in the definition of “Securitization Financing” by the BV
BorrowerSTBV or any Restricted Subsidiary in connection with any Qualified
Securitization Financing;
(dd)    Liens securing Permitted Pari Passu Secured Refinancing Debt and
Permitted Junior Secured Refinancing Debt; and
(ee)    to the extent not waived by a bank pursuant to the relevant Dutch
Security Document, any Lien or set-off arrangements entered into by the BV
BorrowerSTBV or any Dutch Subsidiary in the ordinary course of its banking
arrangements which arise from the general banking conditions (algemene
bankvoorwaarden).


Credit Agreement
NYDOCS01/1760806.13
151

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




SECTION 7.02.    Investments. Make or hold any Investments, except:
(a)    InvestmentsAny Investment by Parent, any BorrowerSTBV or any Restricted
Subsidiary in assets that were Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, members of management, and
employees of Parent, any BorrowerSTBV or any Restricted Subsidiary (i) in an
aggregate amount not to exceed $10,000,000 at any time outstanding, for
business-related travel, entertainment, relocation and analogous ordinary
business purposes, or (ii) in connection with such Person’s purchase of Equity
Interests of Ultimate Parent in an aggregate amount not to exceed $10,000,000 at
any time outstanding (determined without regard to any write-downs or write-offs
of such loans or advances);
(c)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party or in any other
Restricted Subsidiary that is also not a Loan Party or (iii) by Loan Parties in
any Restricted Subsidiaries that are not Loan Parties in an aggregate amount not
to exceed (A) on and after the EighthTenth Amendment Effective Date, the greater
of (i1) $300,000,000500,000,000 and (ii2) 2550% of Consolidated EBITDA of the
Borrower Parties for the most recent four fiscal quarter periodTest Period for
which financial statements have been (or are required to have been) furnished
pursuant to Section 6.01 ended on or prior to the date of such Investment, at
any time outstanding (in the case of clause (iii), determined without regard to
any write-downs or write-offs of such Investments); plus (B) additional amounts
to the extent that, in the case of this clause (B), only the Senior Secured Net
Leverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are internally available or, to the extent the
Borrower has made an LCT Election with respect thereto, as of the date of the
most recent financial statements delivered pursuant to Section 6.01 prior to the
LCT Test Date with respect thereto, after giving Pro Forma Effect to any such
Investment, does not exceed 1.50:1.00, it being understood that (x) no
Investment in or transfer to a non-Loan Party made prior to the Tenth Amendment
Effective Date, or made after the Tenth Amendment Effective in accordance with
any other provision of the Credit Agreement, shall be deemed to be a utilization
of the foregoing clause (iii) and (y) no extension of the maturity of or other
renewal of any existing Investment made pursuant to this clause (c) shall be
deemed to be a new Investment, except to the extent the aggregate amount of such
Investment is increased in connection therewith;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business, and Investments consisting of
Guarantees of any supplier’s obligations in respect of commodity contracts,
including Swap Contracts, solely to the extent such commodities related to the
materials or products to be purchased by the Borrower Parties;
(e)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, and Restricted Payments and Capital Expenditures permitted by
Section 7.01, Section 7.03, Section 7.04, Section 7.05, and Section 7.06 and
Section 7.16, respectively;


Credit Agreement
NYDOCS01/1760806.13
152

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(f)    Investments existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this Section
7.02;
(g)    Investments in Swap Contracts permitted by Section 7.03;
(h)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
(i)    the purchase or other acquisition of all or substantially all of the
assets or business of, any Person, or of assets constituting a business unit, a
line of business or division of, such Person, or of all of the Equity Interests
(other than directors’ qualifying shares) in a Person that, upon the
consummation thereof, will be owned directly by a BorrowerLoan Party or one or
more of their respectiveits wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation); provided that, with
respect to each such purchase or other acquisition made pursuant to this Section
7.02(i) (each of the foregoing, a “Permitted Acquisition”):
(A)    each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12;
(B)    (1) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing on the date of the consummation thereof or, to the extent the
Borrower has made an LCT Election with respect thereto, no Event of Default
shall have occurred and be continuing on the on the LCT Test Date and no
Specified Event of Default shall have occurred and be continuing on the date of
the consummation thereof, and (2) immediately after giving effect to such
purchase or other acquisition, the Total Leverage Ratio as of the date of the
most recent financial statements which have been delivered pursuant to Section
6.01, or, to the extent the Borrower has made an LCT Election with respect
thereto, as of the date of the most recent financial statements delivered
pursuant to Section 6.01 prior to the LCT Test Date with respect thereto, on a
Pro Forma Basis, shall not exceed 6.25:1.0 and such compliance shall be
evidenced by a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the BV BorrowerSTBV demonstrating such compliance
calculation in reasonable detail; and
(C)    the BV Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(i) have been satisfied or will be satisfied (x) with respect to
clause (A), within the times specified on Section 6.12 (as the same may be
extended in


Credit Agreement
NYDOCS01/1760806.13
153

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




accordance therewith) and (y) with respect to clause (B), on or prior to the
consummation of such purchase or other acquisition.
(j)    Investments in the ordinary course of business consisting of (i)
indorsements for collection or deposit or (ii) customary trade arrangements with
customers;
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(l)    loans and advances to Parent in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments permitted to be made to Parent in
accordance with Section 7.06;
(m)    so long as immediately after giving effect to any such Investment, no
Event of Default has occurred and is continuing or, if the Borrower has made an
LCT Election with respect thereto, on the LCT Test Date with respect thereto on
a Pro Forma Basis no Event of Default has occurred and is continuing and on the
date of the consummation thereof no Specified Event of Default has occurred and
is continuing, other Investments that do not exceed (i) $50,000,000 in any
fiscal year (such amount to be increased to $100,000,000 ifplus (ii) additional
amounts to the extent that, in the case of this clause (ii) only, giving Pro
Forma Effect to such Investment, the Senior Secured Net Leverage Ratio as of the
last day of the immediately preceding four fiscal quarters was less thanTest
Period prior to the consummation thereof or, if the Borrower has made an LCT
Election with respect thereto, as of the last day of the immediately preceding
Test Period prior to the LCT Test Date with respect thereto, does not exceed
2.5:1.0) (such applicable amount, the “Permitted Other Investment Amount”);
provided that the Permitted Other Investment Amount may be increased by (x) the
amount of any Eligible Equity Proceeds which are Not Otherwise Applied, and (y)
if the Senior Secured Net Leverage Ratio-based teststest referred to in clause
(A) or (B) of the first parenthetical aboveii) in this clause (m) shall have
been satisfied, an amount equal to 100% of the Available Amount and (z) the sum
of the Rollover Amounts for the two preceding fiscal years, to the extent that
such Rollover Amounts shall not have been used to make Capital Expenditures
pursuant to Section 7.14 (provided that the BV Borrower shall promptly notify
the Administrative Agent of any application of any Rollover Amount or pursuant
to this clause (m));; provided further that (1) to the extent the aggregate
amount of Investments made pursuant to this clause (m) in any fiscal year is
less than the Permitted Other Investment Amount, the amount of such difference
may be carried forward and used to make Investments pursuant to this clause (m)
in the two immediately succeeding fiscal years and (2) for any fiscal year, the
amount of Investments that would otherwise be permitted in such fiscal year
pursuant to this clause (m) may be increased by an amount not to exceed the
Permitted Other Investment Amount (any amount so utilized, the “Investment
Pull-Forward Amount”) (provided that the Investment Pull-Forward Amount in
respect of any fiscal year shall reduce, on a dollar-for-dollar basis, the
Permitted Other Investment Amount in respect of the immediately succeeding
fiscal year);


Credit Agreement
NYDOCS01/1760806.13
154

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    Guarantees by any BorrowerSTBV or any Restricted Subsidiary of leases
(other than Capitalized Leases), contracts, or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(p)    Investments in Unrestricted Subsidiaries; provided that (i) immediately
after giving effect to any such Investment, the fair market value of the assets
of the applicable Unrestricted Subsidiary, when aggregated with the fair market
value of the assets of all other Unrestricted Subsidiaries, shall not exceed
$25,000,000 and (ii) no Default has occurred and is continuing or will occur and
be continuing immediately after giving effect to any such Investment;
(q)    any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including, without limitation, Investments of funds
held in accounts permitted or required by the arrangements governing such
Qualified Securitization Financing or any related Indebtedness;
(r)    Investments consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the BV BorrowerSTBV or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Ultimate Parent, to the extent the
applicable Restricted Payment is permitted by Section 7.06;
(s)    earnest money or purchase price deposits required in connection with
Permitted Acquisitions;
(t)    Investments consisting of loans and advances to the Parent and its
Subsidiaries in connection with the reimbursement of expenses incurred on behalf
of the Loan Parties in the ordinary course of business;
(u)    capitalization or forgiveness of any Indebtedness owed to any Loan
Parties by any other Loan Parties;
(v)    Investments to the extent the consideration paid therefor consists solely
of Equity Interests of the Parent; and
(w) Investments constituting any part of the Permitted Reorganization; and
(w)    (x) Investments consisting of any guarantee granted pursuant to a
declaration of joint and several liability used for the purpose of Section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code).
SECTION 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


Credit Agreement
NYDOCS01/1760806.13
155

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(a)    Indebtedness evidenced by the Senior Notes, and any Permitted Refinancing
thereof (which may be incurred by STBV or any BorrowerRestricted Subsidiary,
notwithstanding anything to the contrary in the definition of the term Permitted
Refinancing);
(b) In the case of any Loan Party:
(b)    (i) Indebtedness of the Loan Parties under the Loan Documents and other
Indebtedness incurred pursuant to Section 2.14;
(c)    (ii) (i) Attributable Indebtedness and purchase money obligations
(including obligations in respect of mortgage, industrial revenue bond,
industrial development bond, and similar financings) to finance the purchase,
repair or improvement of fixed or capital assets within the limitations set
forth in Section 7.01(i) and any Permitted Refinancing thereof; provided that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $50,000,000 and (ii) Attributable Indebtedness and Indebtedness
incurred in connection with sale-leaseback transactions permitted under Section
7.05(f);
(d)    (iii) (A)(i) Indebtedness in an aggregate principal amount for all Loan
Parties not to exceed $150,000,000 at any time outstanding; provided that the
Loan Parties may incur additional Indebtedness pursuant to this Section
7.03(b)(iiid) so long as after giving effect thereto the Total Leverage Ratio
shall not exceed 6.25:1.0 and (Bi) Permitted Subordinated Indebtedness for all
Loan Parties (1A) in an aggregate amount not to exceed $200,000,000 and (2B) in
an aggregate amount in excess of $200,000,000, solely to the extent that the
full amount of Net Cash Proceeds of any such Indebtedness in excess of
$200,000,000 is applied to prepay Term Loans pursuant to Section 2.05(b)(vvi);
(e)    (iv) (Ai) Permitted Subordinated Indebtedness incurred to finance
Permitted Acquisitions, and, upon notice to the Administrative Agent of its
intention to do so upon receipt of the proceeds thereof, such Permitted
Subordinated Indebtedness may be incurred up to 180 days prior to the
consummation of any such Permitted Acquisition so long as the Net Cash Proceeds
of such Indebtedness are utilized within 180 days of the incurrence thereof to
finance such Permitted Acquisition (or if not so utilized within such time
period and not otherwise permitted under this Section 7.03, solely to the extent
the Net Cash Proceeds of such Indebtedness are applied to prepay Term Loans
pursuant to Section 2.05(b)(vvii)), (Bii) Indebtedness assumed in connection
with any Permitted Acquisition; provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition, or (C)iii) Indebtedness owed to
the seller of any property acquired in a Permitted Acquisition on an unsecured
subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent, in each case under this clause (ive),
so long as both immediately prior and after giving effect thereto (x) no Event
of Default shall exist or result therefrom or, if the Borrower has made an LCT
Election with respect thereto, on the LCT Test Date with respect thereto on a
Pro Forma Basis no Event of Default has occurred and is continuing and on the
date of the consummation thereof no Specified Event of Default has occurred and
is continuing, and (y) the Total Leverage Ratio as of the last day for which
financial statements have been delivered pursuant to Section 6.01 or, if the
Borrower has made an LCT Election with respect thereto, as of the last day of
the immediately preceding Test Period prior to the LCT Test Date with respect
thereto, after giving Pro Forma Effect to such Permitted Acquisition and the


Credit Agreement
NYDOCS01/1760806.13
156

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




assumption, incurrence or issuance of such Indebtedness, and, in each case, any
Permitted Refinancing thereof shall not exceed 6.25:1.0;
(f)    (v) Indebtedness of any Loan Party or any Subsidiary that is not a Loan
Party owing to any other Loan Party or any Subsidiary that is not a Loan Party
in respect of an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party
must be expressly subordinated to the Obligations of such Loan Party, it being
understood that such Loan Party may make payments thereon prior to the
occurrence (but not during the continuance) of an Event of Default;
(g)    (vi) Indebtedness consisting of promissory notes issued by any Loan Party
to future, present or former officers, directors and employees, members of
management, or consultants of the BV BorrowerSTBV or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Ultimate Parent, to the extent the
applicable Restricted Payment is permitted by Section 7.06;
(c) In the case of the BV Borrower and its Restricted Subsidiaries:
(h)    (i) Existing Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(c)(i) and any Permitted Refinancing thereof;
(i)    (ii) Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and not for speculative purposes and Guarantees of suppliers’
obligations permitted pursuant Section 7.02(d);
(j)    (iii) Guarantees by any BorrowerSTBV or any Restricted Subsidiary in
respect of Indebtedness of any BorrowerSTBV or such Restricted Subsidiary
otherwise permitted hereunder; provided that (Ai) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Junior Financing or Senior Notes
Financing Obligations shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the applicable Guaranty to the extent required by Section 6.12 and
(Bii) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination provisions of such Indebtedness;
(k)    (iv) Indebtedness of STBV and the Restricted Subsidiaries in an aggregate
principal amount at any time outstanding for all such Persons taken together not
exceeding the greater of (ix) $200,000,000350,000,000 and (iiy) 2540% of
Consolidated EBITDA of the Borrower Parties for the most recent four fiscal
quarter periodTest Period for which financial statements have been (or are
required to have been) furnished pursuant to Section 6.01 ended on or prior to
the date of such incurrence at any time outstanding (it being understood that
any Indebtedness incurred in reliance on clause (y) shall remain permitted
notwithstanding any subsequent reduction of such Consolidated EBITDA);
(l)    (v) Indebtedness (other than for borrowed money) subject to Liens
permitted under Section 7.01;


Credit Agreement
NYDOCS01/1760806.13
157

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(m)    (vi) Indebtedness representing deferred compensation to employees of any
BorrowerSTBV or any Restricted Subsidiary incurred in the ordinary course of
business;
(n)    (vii) Indebtedness incurred in a Permitted Acquisition or Disposition
under agreements providing for indemnification, the adjustment of the purchase
price or similar adjustments;
(o)    (viii) Indebtedness consisting of obligations of any BorrowerSTBV or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with the Transactions and Permitted
Acquisitions;
(p)    (ix) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
(q)    (x) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(r)    (xi) Indebtedness incurred by anythe Borrower or any Restricted
Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or incurrence;
(s)    (xii) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by any
BorrowerSTBV or any Restricted Subsidiary or obligations in respect of letters
of credit related thereto, in each case in the ordinary course of business or
consistent with past practice;
(t)    (xiii) Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;
(xiv) Attributable Indebtedness and Indebtedness incurred in connection with
sale-leaseback transactions permitted under Section 7.05(f);
(u)    [reserved];
(v)    (xv) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest to the extent such Debt is permitted hereunder;


Credit Agreement
NYDOCS01/1760806.13
158

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(w)    (xvi) Indebtedness of Foreign Subsidiaries under lines of credit in an
aggregate principal amount at any time outstanding for all such Persons taken
together not to exceed $75,000,000;
(x)    (xvii) any joint and several liability arising as a result of (the
establishment of) a fiscal unity (fiscale eenheid) and any guarantee granted
pursuant to a declaration of joint and several liability used for the purpose of
Section 2:403 of the Dutch Civil Code (and any residual liability under such
declaration arising pursuant to section 2:404(2) of the Dutch Civil Code);
(y)    (xviii) Credit Agreement Refinancing Indebtedness;
(xix) Indebtedness constituting part of the Permitted Reorganization;
(z)    (xx) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to the BV BorrowerSTBV or any of
its Restricted Subsidiaries, other than a Securitization Subsidiary (except for
Standard Securitization Undertakings) in an aggregate principal amount at any
time outstanding not to exceed $300,000,000; and
(aa)    (xxi) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (xxz).;
SECTION 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that:
(a)    any Restricted Subsidiary may merge with or liquidate into (i) anythe
Borrower (including a merger, the purpose of which is to reorganize anythe
Borrower into a new jurisdiction so long as (x) the US Borrower remains
organized under the laws of the United States, any state thereof or the District
of Columbia and (y) the BV Borrower remains organized under the Laws of its
current jurisdiction or the laws of the United States, any state thereof or the
District of Columbia (the requirements set forth in this clause (y) and the
foregoing clause (x), collectively, the(the “Jurisdictional Requirements”));
provided that suchthe Borrower shall be the continuing or surviving Person or
the continuing or surviving Person shall expressly assume the obligations of
suchthe Borrower in a manner reasonably acceptable to the Administrative Agent,
or (ii) STBV or any one or more other Restricted Subsidiaries other than the
Borrower; provided that when any Restricted Subsidiary that is a Loan Party is
merging with another Restricted Subsidiary, (A) a Loan Party shall be the
continuing or surviving Person or (B) to the extent constituting an Investment,
such Investment must be an Investment permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;
(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than anythe Borrower) may liquidate or dissolve or change its legal form
if the BV BorrowerSTBV determines in good faith that such action is in the best
interests of the business of the BV BorrowerSTBV and its Subsidiaries;


Credit Agreement
NYDOCS01/1760806.13
159

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(c)    so long as no Event of Default exists or would result therefrom, the BV
BorrowerSTBV or any Restricted Subsidiary may merge with any other Person in
order to (i) effect an Investment permitted pursuant to Section 7.02 (provided
that (A) the continuing or surviving Person shall be a Restricted Subsidiary,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.12 and (B) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 7.02) or (ii) to effect the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 6.15; provided that if anythe Borrower is a party to
any transaction effected pursuant to this Section 7.04(c), (1) suchthe Borrower
shall be the continuing and surviving Person or the continuing or surviving
Person shall expressly assume the obligations of suchthe Borrower in a manner
reasonably acceptable to the Administrative Agent and (2) the Jurisdictional
Requirements shall be satisfied; and
(d) the BV Borrower and its Restricted Subsidiaries may consummate the Permitted
Reorganization; and
(d)    (e) so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, the purpose of which is to
effect a Disposition permitted pursuant to Section 7.05, may be effected;
provided that if anythe Borrower is a party to any transaction effected pursuant
to this Section 7.04(e), (i) suchthe Borrower shall be the continuing or
surviving Person or the continuing or surviving Person shall expressly assume
the obligations of suchthe Borrower in a manner reasonably acceptable to the
Administrative Agent and (ii) the Jurisdictional Requirements shall be
satisfied.
SECTION 7.05.    Dispositions. Make any Disposition except:
(a)    Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
BorrowersBorrower and the Restricted Subsidiaries;
(b)    Dispositions of inventory, cash and immaterial assets in the ordinary
course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property by any BorrowerSTBV or any Restricted Subsidiary
to any BorrowerSTBV or any other Restricted Subsidiary (including any such
Disposition effected pursuant to a merger, liquidation or dissolution); provided
that if the transferor of such property is a Guarantor or athe Borrower (i) the
transferee thereof is either athe Borrower or a Guarantor, (ii) the transferee
is not a Loan Party and (A) the fair market values of such property is paid in
cash or Cash Equivalents to suchthe Borrower or Guarantor or (B) the aggregate
fair value of such property that does not satisfy clause (A) does not exceed
$25,000,000 in any fiscal year plus the cumulative unused amounts under this
clause (B) for all prior fiscal years since the Closing Date or (iii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.02;
(e)    Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06 and
Liens permitted by Section 7.01;
(f)    Dispositions by any BorrowerSTBV or any Restricted Subsidiary of property
pursuant to sale-leaseback transactions; provided that (i) the fair market value
of all property so Disposed of shall not exceed


Credit Agreement
NYDOCS01/1760806.13
160

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




$80,000,000 from and after the Closing Date, (ii) the purchase price for such
property shall be paid to the relevant BorrowerSTBV or such Restricted
Subsidiary for not less than 75% cash consideration and (iii) all Net Cash
Proceeds resulting from the Disposition pursuant to this Section 7.05(f) of
Property with a fair market value in excess of $40,000,000 shall be applied to
prepay Term Loans pursuant to Section 2.05(b)(i);
(g)    Dispositions of Cash Equivalents;
(h)    Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof;
(i)    leases, subleases, or sublicenses of property, and Dispositions of IP
Rights in the ordinary course of business, in each case that do not materially
interfere with the business of the BorrowersSTBV and the Restricted
Subsidiaries, and Dispositions of IP Rights under a research or development
agreement in which the other party receives a license to IP Rights that result
from such agreement;
(j)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(k)    Dispositions of property by any BorrowerSTBV or any Restricted Subsidiary
not otherwise permitted under this Section 7.05; provided that (i) at the time
of such Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the Consolidated EBITDA generated by or attributable to all
such property Disposed of in any fiscal year of the BV BorrowerSTBV shall not
exceed 15% of Consolidated EBITDA of the BV BorrowerSTBV and its Subsidiaries
for the cumulative period since the Closing Date (excluding any property
disposed of in a Disposition or series of related Dispositions involving an
aggregate fair market value of less than $5,000,000) and (iii) the sale price
for such property (if in excess of $10,000,000) shall be paid to such
BorrowerSTBV or such Restricted Subsidiary for not less than 75% cash
consideration;
(l)    Dispositions of Investments in Joint Ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties
forth in, joint venture arrangements and similar binding arrangements in effect
on the Closing Date; and
(m)    Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights owned by each Loan Party and its Subsidiaries which, in
the reasonable good faith determination of the BV BorrowerSTBV or any Restricted
Subsidiary, are uneconomical, negligible, obsolete or otherwise not material in
the conduct of its business (it being understood and agreed that no Material
Intellectual Property may be Disposed of in reliance on this clause (m));
(n)    Dispositions of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any BorrowerSTBV or to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Guarantor
or athe Borrower, then (i) the transferee must either be athe Borrower or a
Guarantor or (ii) to the extent constituting an Investment, such Investment must
be an Investment permitted by Section 7.02 and any Indebtedness corresponding to
such Investment must be permitted by Section 7.03;
(o)    Dispositions of the Controls Business, provided that such Dispositions
shall be for fair value and the payments received in respect thereof shall
consist of at least 75% in cash and Cash Equivalents;
(p)    sales of non-core assets acquired in connection with Permitted
Acquisitions which are not used inmaterial to the business of the Loan Parties;


Credit Agreement
NYDOCS01/1760806.13
161

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(q)    any disposition of real property to a Governmental Authority as a result
of a condemnation of such real property;
(r)    exclusive or non-exclusive licenses or similar agreements in respect of
IP Rights;
(s)    any sale, lease, transfer or other disposition of any assets, or any
grant of any option or other right to purchase, lease or otherwise acquire any
assets, by the BV Borrower or any of its Restricted Subsidiaries, which
constitutes part of the Permitted Reorganization;[Reserved];
(t)    any sale, lease, transfer or other disposition of the property and assets
set forth on Schedule 7.05(t);
(u)    (x) sales of Securitization Assets and related assets of the type
specified in the definition of “Securitization Financing” to a Securitization
Subsidiary in connection with any Qualified Securitization Financing and (y)
transfers of Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” (or a fractional undivided interest
therein) by a Securitization Subsidiary in a Qualified Securitization Financing;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (h), (i), (j), (m), (n), (o),
(p), (q), (s), (t), and (u)), shall be for not less than the fair market value
of such property at the time of such Disposition. To the extent any Collateral
is Disposed of as expressly permitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent is hereby authorized
by the Lenders to take any actions deemed appropriate in order to effect the
foregoing.
SECTION 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to any
BorrowerSTBV and to other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to (i) a
BorrowerSTBV or such Restricted Subsidiary and (ii) to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests);
(b)    the BorrowersSTBV and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests) of such Person;
(c)    the Original Borrowers and the Restricted Subsidiaries may make
Restricted Payments necessary to consummate the Transactions;
(d)    to the extent constituting Restricted Payments, the BorrowersSTBV and the
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04, Section 7.05 or Section 7.08;
(e)    the BV BorrowerSTBV and the Restricted Subsidiaries may make Restricted
Payments to Parent:
(i)    the proceeds of which will be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay) the
tax liability for each relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns filed by or on behalf of the Ultimate


Credit Agreement
NYDOCS01/1760806.13
162

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Parent; provided that such proceeds are limited to the tax liability
attributable to the BV BorrowerSTBV and the Restricted Subsidiaries determined
as if the BV BorrowerSTBV and the Restricted Subsidiaries filed separately;
(ii)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
the Ultimate Parent’s (or any Ultimate Parent Entity’s) operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting
and similar expenses provided by third parties), which are reasonable and
customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $20,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of the Ultimate
Parent (or any Ultimate Parent Entity) attributable to the ownership or
operations of the BorrowersSTBV and the Restricted Subsidiaries;
(iii)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
franchise taxes and other fees, taxes and expenses required to maintain the
Ultimate Parent’s (or any Ultimate Parent Entity’s) corporate existence;
(iv)    the proceeds of which will be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Ultimate Parent held by any future, present or former
employee, director, officer, member of management or consultant of the Ultimate
Parent or any of its Subsidiaries (or the estate, family members, spouse or
former spouse of any of the foregoing); provided that the aggregate amount of
Restricted Payments made under this clause (e)(iv) does not exceed in any
calendar year $20,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years); and provided further that such
amount in any calendar year may be increased by an amount not to exceed (1) the
cash proceeds from the sale of Equity Interests to employees, directors,
officers, members of management or consultants of the Ultimate Parent or of its
Subsidiaries that occurs after the Closing Date to the extent such proceeds
constitute Eligible Equity Proceeds plus (2) the amount of any cash bonuses
otherwise payable to employees, directors, officers, members of management or
consultants of the Ultimate Parent or any of its Subsidiaries (or the estate,
family members, spouse or former spouse of any of the foregoing) in connection
with the Transactions that are foregone in return for the receipt of Equity
Interests of the Ultimate Parent pursuant to a deferred compensation plan of
such Person plus (3) the cash proceeds of key man life insurance policies
received by the Ultimate Parent (to the extent such proceeds are contributed to
the BV BorrowerSTBV) or any BorrowerSTBV or any Restricted Subsidiary after the
Closing Date (provided that the BV Borrower may elect to apply all or any
portion of the aggregate increase contemplated by clauses (1), (2) and (3) above
in any calendar year) less (4) the amount of any Restricted Payments previously
made pursuant to clauses (1), (2) and (3) of this clause (e)(iv);
(v)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing or consummation of such Investment or at future
times as may be scheduled at the time of such closing or consummation to be made
thereafter in connection therewith and (B) the Ultimate Parent shall,
immediately following the closing or consummation thereof, cause or have caused
(1) all property acquired (whether assets or Equity Interests) to be contributed
to a BorrowerSTBV or aanother Loan Party (or a Person that will become a Loan
Party upon receipt of such contribution) or (2) the merger


Credit Agreement
NYDOCS01/1760806.13
163

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(to the extent permitted in Section 7.04) of the Person formed or acquired into
athe Borrower or a Loan Party in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.12;
(vi)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to make (or to make a Restricted Payment to enable it to
make) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Ultimate Parent; provided that any such
cash payment shall not be for the purpose of evading the limitations set forth
in this Section 7.06 (as determined in good faith by the board of directors or
the managing board, as the case may be, of the BV BorrowerSTBV (or any
authorized committee thereof));
(vii)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
fees and expenses (other than to Affiliates) related to any unsuccessful equity
or debt offering permitted by this Agreement;
(viii)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
customary salary, bonus and other benefits payable to officers and employees of
the Ultimate Parent to the extent such salaries, bonuses and other benefits are
directly attributable to the ownership or operations of the BorrowersSTBV and
the Restricted Subsidiaries; and
(ix)    the proceeds of which shall be used by the Parent for distribution to
the Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
amounts owing pursuant to the Sponsor Management Agreement, the Shareholders
Agreement or other amounts of the type described in Section 7.08(d), Section
7.08(h) or Section 7.08(ji), in each case to the extent the applicable payment
would be permitted under the applicable clause in Section 7.08 if such payment
were to be made by a Borrower Party;
(f)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Ultimate Parent, the Parent and the Borrower Parties may make
additional Restricted Payments to their respective shareholders in an aggregate
amount not to exceed (i) $50,000,000 in any calendar year (such amount to be
increased to $100,000,000 in any calendar year if the Senior Secured Net
Leverage Ratio as of the last day for which financial statements have been
delivered pursuant to Section 6.01 was less than 2.5:1.0) (in each case,fiscal
year (with unused amounts in any calendar year being carried over to succeeding
calendar years) plus (ii) additional amounts to the extent, giving Pro Forma
Effect to such Restricted Payment, the Senior Secured Net Leverage Ratio as of
the last day of the immediately preceding Test Period does not exceed 2.5:1.0;
and
(g)    so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Senior Secured Net Leverage
Ratio as of the last day for which financial statements have been delivered
pursuant to Section 6.01 was less than 2.0:1.0 (determined on a Pro Forma Basis
after giving effect to any Restricted Payment to be made pursuant to this
Section 7.06(g)), in addition to the foregoing Restricted Payments, the Ultimate
Parent, the Parent, the BorrowersSTBV and the Restricted Subsidiaries may make
additional Restricted Payments to their respective shareholders in an amount not
to exceed the Available Amount as in effect immediately prior to the time of the
making of such Restricted Payment;


Credit Agreement
NYDOCS01/1760806.13
164

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(h)    any Restricted Subsidiary of the BV Borrower may declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, to the extent that the foregoing constitute part of the Permitted
Reorganization;[Reserved];
(i)    Restricted Payments in respect of any guarantee granted pursuant to a
declaration of joint and several liability used for the purpose of Section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code); and
(j)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Ultimate Parent, the Parent, the BorrowersSTBV and the Restricted
Subsidiaries may make additional Restricted Payments in an aggregate amount not
to exceed $150,000,000.
SECTION 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
BorrowersSTBV and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary or ancillary thereto.
SECTION 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the BorrowersSTBV, whether or not in the ordinary
course of business, other than (a) transactions among Loan Parties or any entity
that becomes a Loan Party as a result of such transaction, (b) on fair and
reasonable terms substantially as favorable to the relevant BorrowerSTBV or such
Restricted Subsidiary as would be obtainable by such BorrowerSTBV or such
Restricted Subsidiary in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the payment of fees, costs and expenses in
connection with the consummation of the Transactions, (d) loans and other
transactions by the BorrowersSTBV and the Subsidiaries to the extent not
prohibited by this Agreement, (e) entering into employment and severance
arrangements between Parent, the BorrowersSTBV and the Restricted Subsidiaries
and their respective officers and employees, as determined in good faith by the
board of directors or senior management of the relevant Person, (f) payments by
the BorrowersSTBV and the Restricted Subsidiaries pursuant to the tax sharing
agreements among Parent, the BorrowersSTBV and the Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operations of the
BorrowersSTBV and the Subsidiaries, (g) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of Parent, the
BorrowersSTBV and the Restricted Subsidiaries in the ordinary course of business
or the Sponsor or to its Affiliates, to the extent attributable to the ownership
or operations of the Borrowers and the Restricted Subsidiaries, as determined in
good faith by the board of directors or senior management of the relevant
Person, (h) the payment of fees, expenses, indemnities or other payments
pursuant to the Shareholders Agreement as such fee and indemnity provisions are
set forth in the Shareholders Agreement as in effect on the Closing Date, (i)
transactions pursuant to the other permitted agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(j)[reserved], (i) Restricted Payments permitted under Section 7.06, (k)
payments by the Borrowers and the Restricted Subsidiaries to the Sponsor made
for any customary financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions, financings or divestitures, which payments are
approved by the board of directors of the BV Borrower in good faith, (l)j)
payment of reasonable compensation to officers and


Credit Agreement
NYDOCS01/1760806.13
165

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




employees for services actually rendered to any Loan Party or any of its
Subsidiaries, (mk) stock option and compensation plans of the Loan Parties and
their Subsidiaries, (nl) advances and loans to officers, directors, members of
management and employees of Parent, any BorrowerSTBV or any Restricted
Subsidiary to the extent specifically permitted under Section 7.02(b), (om)
Investments consisting of promissory notes issued by any Loan Party to future,
present or former officers, directors and employees, members of management, or
consultants of the Original BV Borrower or any of its Subsidiaries or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Ultimate Parent, to the extent the
applicable Restricted Payment is permitted by Section 7.06, (pn) any transaction
with a Securitization Subsidiary effected as part of a Qualified Securitization
Financing and (qo) other transactions specifically permitted under this
Agreement (including, without limitation, sale/leaseback transactions,
Dispositions, Investments, and Indebtedness and the Permitted Reorganization).
SECTION 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Note IndentureIndentures or customary terms in any documentation
providing for any Permitted Refinancing thereof or any similar instruments with
substantially consistent terms that are not materially more burdensome than the
foregoing) that limits the ability of (a) any Restricted Subsidiary to make
Restricted Payments to anythe Borrower or any Guarantor or to otherwise transfer
property to or invest in anythe Borrower or any Guarantor, or (b) anythe
Borrower or any other Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to Contractual Obligations which (i)
(x) arise under applicable law, (y) exist on the date hereof and (to the extent
not otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto
or (z) to the extent Contractual Obligations permitted by clause (y) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clause (a) or (b) that are contained in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the BV
BorrowerSTBV, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the BV
BorrowerSTBV, (iii) represent Indebtedness of a Restricted Subsidiary which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.05, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
or that expressly permits Liens for the benefit of the Agents and the Lenders
with respect to the credit facilities established hereunder and the Obligations
under the Loan Documents on a senior basis without the requirement that such
holders of such Indebtedness be secured by such Liens on an equal and ratable,
or junior, basis, (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
or (x) are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business.
SECTION 7.10.    Holding Company. The Parent (a) shall not engage in any
business or activity other than (i) the ownership of all the outstanding Equity
Interests in the BV BorrowerSTBV (or other Equity Interests in accordance with
clause (b) below or in connection with the Permitted Reorganization) and


Credit Agreement
NYDOCS01/1760806.13
166

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




activities incidental thereto, (ii) activities necessary to consummate the
Transactions and (iii) corporate maintenance activities (including the payment
of taxes and expenses associated with being a holding company), (b) shall not
own or acquire any assets (other than Equity Interests in the BV BorrowerSTBV or
other Subsidiaries of the BV BorrowerSTBV that are pledged to secure the
Obligations pursuant to a Collateral Document and cash and Cash Equivalents in
amounts reasonably required in connection with its permitted business activities
or representing proceeds of a Restricted Payment permitted hereunder temporarily
held pending further distribution to the Permitted HoldersUltimate Parent or any
intermediate holding company), (c) shall not create, incur, assume or permit to
exist any Lien on any property or asset owned by it, other than Liens under the
Loan Documents or non-consensual Liens permitted under Section 7.01, (d) shall
not incur any liabilities (other than liabilities under the Loan Documents,
unsecured Guarantees permitted hereunder, liabilities relating to the
performance of its obligations under such documents, liabilities in respect of
guarantees granted pursuant to a declaration of joint and several liability used
for the purpose of Section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code) and other liabilities (not including Indebtedness) incidental
to its existence and permitted business activities), (e) may make any public
offering of its common stock or any other issuance of its Equity Interests not
prohibited by Article 7, and (f) may engage in any transaction that Parent is
otherwise permitted to enter into or consummate under this Article 7.
SECTION 7.11.    Senior Secured Net Leverage Ratio. Except with the consent of
the Required Revolving Credit Lenders, the Borrower Parties will not permit the
Senior Secured Net Leverage Ratio as of the last day of any Test Period ending
during any period set forth in the table below to be greater than the ratio set
forth below opposite the last day of such Test Period:
Test Period
Senior Secured Net Leverage Ratio
June 30, 2011-December 31, 2011
5.00 to 1.0
Thereafter
5.00 to 1.0



Notwithstanding the foregoing, this Section 7.11 shall be in effect (and shall
only be in effect) when the sum of the aggregate principal amount of any
Revolving Credit Loans and/or Swing Line Loans then outstanding plus the
aggregate amount of any L/C Obligations then outstanding (excluding Letters of
Credit that have been Cash Collateralized to at least 100% of the undrawn amount
thereof) at such time exceeds 20% of the total amount of the Revolving Credit
Commitments (including any Additional Revolving Credit Commitments).
SECTION 7.12.    Amendments of Certain Documents. Amend or otherwise modify (a)
any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders or (b) any term or condition of any Junior
Financing Documentation in any manner materially adverse to the interests of the
Administrative Agent or the Lenders, in each case without the consent of the
Administrative Agent; provided, that nothing in this Section 7.12 shall prevent
any Restricted Subsidiary of the BV Borrower from amending its Organization
Documents as necessary to accomplish the Permitted Reorganization.
SECTION 7.13.    Accounting Changes. Make any change in (a) fiscal year or (b)
accounting policies or reporting policies except as required or permitted by
generally accepted accounting principles; provided, however, that the BV
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, the BV Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement and to the
covenants contained herein that are deemed reasonably necessary


Credit Agreement
NYDOCS01/1760806.13
167

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




by the Administrative Agent, and not objected to by the Required Lenders, to
reflect such change in fiscal year.
SECTION 7.14.    Prepayments, Etc. of Subordinated Indebtedness. (a) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any other subordinated Indebtedness
having an aggregate principal amount of more than the Threshold Amount
(collectively, “Junior Financing”), except (i) so long as no Event of Default
shall have occurred and be continuing or would result therefrom, (x) for an
aggregate purchase price not to exceed $25,000,000; provided that, such amount
may be increased by an amount equal to the sum of (1) if the Senior Secured Net
Leverage Ratio as of the last day for which financial statements have been
delivered pursuant to Section 6.01 was less than 5.0:1.0, such amount may be
increased by an amount equal to the sum of (1) $25,000,000 andplus (2) an amount
equal to 100% of the Available Amount or (y) the refinancing thereof with the
Net Cash Proceeds of any Permitted Subordinated Indebtedness or Eligible Equity
Proceeds that are Not Otherwise Applied and (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests).
SECTION 7.15.    Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the BorrowersBorrower or
the Restricted Subsidiaries as “Designated Senior Indebtedness” or “Senior
Secured Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
SECTION 7.16. Capital Expenditures(a) . (a) Make any Capital Expenditures that
would cause the aggregate amount of Capital Expenditures made by the Borrower
Parties in any fiscal year to exceed the greater of $300,000,000 and (ii) 25%
Consolidated EBITDA of the Borrower Parties for the most recent four fiscal
quarter period for which financial statements have been (or are required to have
been) furnished pursuant to Section 6.01 ended on or prior to the date of such
Capital Expenditure (such amount, subject to the last paragraph of this Section
7.16, the “Permitted Capital Expenditure Amount”); provided that, with respect
to any fiscal year of the Borrower during which a Permitted Acquisition is
consummated and for each fiscal year subsequent thereto, the Permitted Capital
Expenditure Amount applicable to each such fiscal year shall be increased by an
amount equal to the greater of (i) 200% of the quotient obtained by dividing (A)
the amount of capital expenditures (determined in accordance with GAAP) made by
the acquired entity or business for the thirty-six month period immediately
preceding the consummation of such Permitted Acquisition by (B) three (3) and
(ii) 10% of the quotient obtained by dividing (A) the net sales of the acquired
entity or business for such thirty-six month period (as set forth in the audited
financial statements of such acquired entity or business for such period or, if
such audited financial statements are not available, as set forth in the most
recent financial statements of such acquired entity or business delivered to the
relevant Borrower or Restricted Subsidiary by such acquired entity or business
or the seller thereof in connection with the purchase and sale agreement
relating to such Permitted Acquisition or otherwise in connection with such
Borrower’s or such Restricted Subsidiary’s consideration of Permitted
Acquisition) divided by (B) three (3) (such greater amount, the “Acquired
Permitted Capital Expenditure Amount”); provided further that, with respect to
the fiscal year during which any such Permitted Acquisition occurs, the
Permitted Capital Expenditure Amount applicable to such fiscal year shall be
increased by an amount equal to the product of (x) the Acquired Permitted
Capital Expenditure Amount and (y) a fraction, the numerator of which is the
number of days remaining in such fiscal year and the denominator of which is 365
or 366, if applicable; provided further that the aggregate amount of Capital
Expenditures made by the Borrowers and the Restricted Subsidiaries may be
increased by the Available Amount as in effect at such time.


Credit Agreement
NYDOCS01/1760806.13
168

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b) Notwithstanding anything to the contrary contained in clause (a) above, (i)
to the extent that the aggregate amount of Capital Expenditures made by the
Borrowers and the Restricted Subsidiaries in any fiscal year pursuant to such
clause (a) is less than the amount set forth therein, the amount of such
difference (the “Rollover Amount”) may be carried forward and used to make
Capital Expenditures in the succeeding fiscal years to the extent such Rollover
Amount shall not previously have been used to determine the permissibility of an
Investment pursuant to Section 7.02(m) and (ii) for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 7.16 (including as a result of the application of
clause (i) of this clause (b)) may be increased by an amount not to exceed
$20,000,000 (the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward
Amount in respect of any such fiscal year shall reduce, on a dollar-for-dollar
basis, the amount of Capital Expenditures that would have been permitted to be
made in the immediately succeeding fiscal year (provided that, other than in
respect of the 2013 fiscal year, the Borrowers and the Restricted Subsidiaries
may apply the CapEx Pull-Forward Amount in such immediately succeeding fiscal
year).
SECTION 7.16.    SECTION 7.17. Partnership, Etc. Become a general partner in any
general or limited partnership or Joint Venture, or permit any of its Restricted
Subsidiaries of STBV to do so, other than any Restricted Subsidiary the sole
assets of which consist of its interest in such partnership or Joint Venture.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
SECTION 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. AnyThe Borrower or any other Loan Party fails to pay (i)
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise), any amount of principal of any Loan or any L/C Borrowing,
or (ii) within five (5) Business Days after the same becomes due, any interest
or any fee payable pursuant to Section 2.09 or (iii) within ten (10) Business
Days after invoice or written demand, any other amount payable hereunder or with
respect to any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the BorrowersBorrower) or Section 6.11, Section 6.19 or
Article 7; provided, that any Event of Default under Section 7.11 is subject to
cure pursuant to Section 8.04; provided, further, that any Event of Default
under Section 7.11 shall not constitute an Event of Default for purposes of any
Term Loans unless and until a period of 30 consecutive days has elapsed since
the first date on which the Required Revolving Credit Lenders have actually
declared all Revolving Credit Loans and related Obligations to be immediately
due and payable in accordance with Section 8.02 of this Agreement as a result of
the Borrowers’Borrower’s failure to perform or observe any term, covenant or
agreement contained in Section 7.11 and such declaration has not been rescinded
on or before such date; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the BorrowersBorrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of anythe
Borrower or any other Loan Party herein, in any other


Credit Agreement
NYDOCS01/1760806.13
169

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or, as provided in Section 4.02, deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
determined, in the case of any Swap Contract, by reference to the Swap
Termination Value of such Swap Contract) having an aggregate outstanding
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which such insurer has been notified of
such judgment or order and has not denied coverage) and there is a period of
sixty (60) consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. An ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of


Credit Agreement
NYDOCS01/1760806.13
170

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




all the Obligations (other than contingent indemnification obligations not then
due and payable or Letters of Credit that are collateralized in a manner
reasonably satisfactory to the applicable L/C Issuer), ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations (other
than contingent indemnification obligations not then due and payable or Letters
of Credit that are collateralized in a manner reasonably satisfactory to the
applicable L/C Issuer) and termination of the Aggregate Commitments or as a
result of a transaction permitted hereunder or thereunder (including under
Section 7.04 or Section 7.05)), or purports in writing to revoke or rescind any
Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 or Section 6.12 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or Section 7.05) cease to create a valid and perfected (if
and to the extent required to be perfected under the Security Agreement) first
priority Lien on and security interest in any Collateral covered thereby that
has a value greater $10,000,000 or that is otherwise material to the business of
any Loan Party, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection (except to the
extent perfection of not required under the Security Agreement) or priority
(other than in an informational notice to the Administrative Agent), except (i)
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
promissory notes actually delivered to it representing securities or instruments
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, (ii) as to Collateral consisting of real property, to
the extent that such losses are covered by a lender’s title insurance policy and
the related insurer shall not have ultimately denied or disclaimed in writing
that such losses are covered by such title insurance, notwithstanding any
initial denial or disclaimer of coverage by the Title Company under lender’s
title insurance policy, (iii) as a result of the sale, release or other
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents and (iv) relating to an immaterial amount of the Collateral.
SECTION 8.02.    Remedies Upon Event of Default. (i) If any Event of Default
occurs and is continuing (other than an Event of Default under Section 8.01(b)
as a result of the BorrowersBorrower Parties’ failure to perform or observe any
term, covenant or agreement contained in Section 7.11 unless the conditions of
the second proviso contained therein have been satisfied), the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the BorrowersBorrower;
(c)    require that the BorrowersBorrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


Credit Agreement
NYDOCS01/1760806.13
171

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to anythe Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the BorrowersBorrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
(i)    Subject to the first proviso in Section 8.01(b), if any Event of Default
under Section 8.01(b) occurs and is continuing as a result of the
Borrowers’Borrower’s failure to perform or observe any term, covenant or
agreement contained in Section 7.11, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Revolving Credit Lenders,
take any or all of the following actions:
(e)    declare the Revolving Credit Commitment of each Revolving Credit Lender
to make Revolving Credit Loans and Swing Line Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Revolving Credit Commitments and obligation shall be terminated;
(f)    declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Class pursuant to which Revolving Credit Loans are made to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the
BorrowersBorrower;
(g)    require that the BorrowersBorrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
(h)    exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable laws, in each case under or in respect of the Class
pursuant to which Revolving Credit Loans are made.
SECTION 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender


Credit Agreement
NYDOCS01/1760806.13
172

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




and any L/C Issuer pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any distribution);
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;
Fifth, ratably to (a) the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and (b) to payment of (i) that
portion of the Obligations constituting unpaid principal of the Loans, (ii) the
Secured Hedge Obligations and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not then due and payable and Letters of Credit that
are cash collateralized on terms reasonably satisfactory to the applicable L/C
Issuer) have been paid in full, to the BorrowersBorrower or as otherwise
required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth(b) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations then owing and unpaid, if any, in the order set forth
above and, if no such Obligations remain outstanding, delivered to the
Borrowers.Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to its Obligations that are
Excluded Swap Obligations.
SECTION 8.04. Permitted Holders’ Right to Cure.
(a) Notwithstanding anything to the contrary contained in this Article 8, in the
event that the Borrowers fail to comply with the requirement of the covenant set
forth in Section 7.11, until the expiration of the tenth day after the date on
which financial statements with respect to the Test Period in which such
covenant is being measured are required to be delivered pursuant to Section
6.01, any of the Permitted Holders shall have the right to make a direct or
indirect equity investment in the Borrowers in cash (the “Cure Right”), and upon
the receipt by the Borrowers of net cash proceeds pursuant to the exercise of
the Cure Right (including through the capital contribution of any such net cash
proceeds to such Person, the “Specified Equity Contribution”), the covenant set
forth in such Section shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA for such Test Period in an


Credit Agreement
NYDOCS01/1760806.13
173

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




amount equal to such net cash proceeds; provided that such pro forma adjustment
to Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the covenant set forth in
Section 7.11 with respect to any Test Period that includes the fiscal quarter
for which such Cure Right was exercised and not for any other purpose under any
Loan Document.
(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrowers shall then be in compliance with the
requirements of the covenant set forth in Section 7.11 during such Test Period
(including for purposes of Section 4.02), the Borrowers shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.01 that had occurred shall be deemed cured; provided that (i) in each
four-fiscal quarter period, there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) there shall be no more than five Specified
Equity Contributions during the term of this Agreement, (iii) with respect to
any exercise of the Cure Right, the Specified Equity Contribution shall be no
greater than the amount required to cause the Borrowers to be in compliance with
the covenant set forth in Section 7.11 and (iv) all Specified Equity
Contributions will be disregarded for purposes of determining the availability
of any carve-outs with respect to the covenants contained in Article VII hereof.
ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS
SECTION 9.01.    Authorization and Action. (a) Each Lender (in its capacities as
a Lender, a Swing Line Lender (if applicable), an Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Loans), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders, all Hedge Banks and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender prompt
notice of each notice given to it by the BorrowersBorrower pursuant to the terms
of this Agreement.
(b)    In furtherance of the foregoing, each Lender (in its capacities as a
Lender, a Swing Line Lender (if applicable), an Issuing Bank (if applicable) and
on behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes the Collateral Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 9.01(c) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of this Article VII (including, without limitation, Section 9.05 as
though any such Supplemental Collateral Agents were an “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.


Credit Agreement
NYDOCS01/1760806.13
174

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(c)    Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the
BorrowersBorrower or any other Loan Party be required by any Supplemental
Collateral Agent so appointed by the Collateral Agent to more fully or certainly
vest in and confirm to such Supplemental Collateral Agent such rights, powers,
privileges and duties, the BorrowersBorrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Collateral Agent. If any Supplemental Collateral Agent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Supplemental Collateral Agent,
to the extent permitted by law, shall automatically vest in and be exercised by
the Collateral Agent until the appointment of a new Supplemental Collateral
Agent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Supplemental Collateral Agent that it selects in
accordance with the foregoing provisions of this Section 9.01(c) in the absence
of such Agent’s gross negligence, bad faith or willful misconduct.
SECTION 9.02.    Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence, bad faith or
willful misconduct. Without limitation of the generality of the foregoing, each
Agent: (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (b)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with the Loan Documents; (c) shall not have
any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram or
telecopy) believed by it to be genuine and signed or sent by the proper party or
parties.
SECTION 9.03.    Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman
Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate Bank,
Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial and
Affiliates. With respect to its Commitments, the Loans made by it and any Notes
issued to it, each of Morgan Stanley Senior Funding, Inc., Barclays Bank PLC,
Goldman Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate
Bank, Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though they were not Agents; and the term


Credit Agreement
NYDOCS01/1760806.13
175

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman Sachs Bank USA,
Bank of Montreal, Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond
James Bank, FSB and Crédit Industriel et Commercial in their individual
capacities. Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman
Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate Bank,
Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial and their
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if Morgan Stanley Senior Funding, Inc., Barclays Bank PLC,
Goldman Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate
Bank, Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial were not
an Agents and without any duty to account therefor to the Lenders. No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Loan Party or any of its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as such Agent.
SECTION 9.04.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
SECTION 9.05.    Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the BorrowersBorrower) from
and against such Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse each Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the BorrowersBorrower under
Section 10.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the BorrowersBorrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 9.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person.
(b)    Each Revolving Credit Lender severally agrees to indemnify the Issuing
Bank (to the extent not promptly reimbursed by the BorrowersBorrower) from and
against such Revolving Credit Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Issuing Bank in any way relating to or arising out of the Letters of Credit or
the Loan Documents or any action taken or omitted by the Issuing Bank under the
Letters of Credit or the Loan Documents; provided, however, that no Revolving
Credit Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or


Credit Agreement
NYDOCS01/1760806.13
176

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




disbursements resulting from the Issuing Bank’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Revolving Credit Lender
agrees to reimburse the Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the BorrowersBorrower under Section 9.04, to the
extent that the Issuing Bank is not promptly reimbursed for such costs and
expenses by the BorrowersBorrower.
(c)    For purposes of this Section 9.05, each Lender’s respective ratable share
of any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Loans outstanding at such time and owing to
such Lender, (ii) such Lender’s Pro Rata Share of the aggregate available amount
of all Letters of Credit outstanding at such time, (iii) such Lender’s unused
Term Commitments at such time and (iv) such Lender’s unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Loans owing to the Swing Line Lender and of Letter of Credit Loans owing to
the Issuing Bank shall be considered to be owed to the Revolving Credit Lenders
ratably in accordance with their respective Revolving Credit Commitments. The
failure of any Lender to reimburse any Agent or the Issuing Bank, as the case
may be, promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent or the Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent or the Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or the Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 9.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.
SECTION 9.06.    Successor Agents. Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lenders and the
BorrowersBorrower and may be removed as to all of the Facilities at any time
with or without cause by the Required Lenders; provided, however, that any
removal of the Administrative Agent will not be effective until it or its
Affiliate has also been replaced as Collateral Agent, Swing Line Lender and
Issuing Bank and discharged from all of its obligations in respect thereof. Upon
any such resignation or removal, the Required Lenders shall have the right (with
the consent of the BorrowersBorrower, so long as no Event of Default has
occurred or is continuing) to appoint a successor Agent as to such of the
Facilities as to which such Agent has resigned or been removed. If no successor
Agent shall have been so appointed by the Required Lenders (or, so long as no
Event of Default has occurred or is continuing, consented to by the
BorrowersBorrower), and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent as to all of the
Facilities and, in the case of a successor Collateral Agent, upon the execution
and filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent as to less than all of
the Facilities and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other


Credit Agreement
NYDOCS01/1760806.13
177

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




instruments or notices, as may be reasonably necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent as to such Facilities,
other than with respect to funds transfers and other similar aspects of the
administration of Borrowings under such Facilities, issuances of Letters of
Credit (notwithstanding any resignation as Agent with respect to the Letter of
Credit Facility) and payments by the BorrowersBorrower in respect of such
Facilities, and the retiring Administrative Agent shall be discharged from its
duties and obligations under this Agreement as to such Facilities, other than as
aforesaid. If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 9.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (a) the retiring Agent’s resignation or removal shall become effective, (b)
the retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (c) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation or removal hereunder as Agent as to any of the
Facilities shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent as to such Facilities under this Agreement.
SECTION 9.07.    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “co-documentation agent,” “bookrunner,” or “lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than to the extent expressly set forth herein
and, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE 10
MISCELLANEOUS
SECTION 10.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
anythe Borrower or any other Loan Party therefrom, shall be effective unless (x)
in the case of any amendment necessary to implement the terms of any Additional
Term Loans or Additional Revolving Credit Loans, as applicable, in accordance
with the terms hereof, in writing signed by the relevant Borrower, the
Administrative Agent and the relevant Additional Term Lenders or Additional
Revolving Credit Lenders, as applicable, and (y) in the case of any other
amendment, in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the relevant Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or Section 4.02, or
the waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);


Credit Agreement
NYDOCS01/1760806.13
178

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(b)    postpone any date scheduled for any payment of principal or interest
under Section 2.07 or Section 2.08 or fees under Section 2.03(i) or Section
2.09(a), without the written consent of each Lender directly affected thereby,
it being understood that the waiver of any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Senior Secured Net Leverage Ratio or in the component definitions thereof
shall not constitute a reduction in any rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the BorrowersBorrower to pay
interest at the Default Rate;
(d)    change any provision of this Section 10.01 or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
(e)    change the definition of “Pro Rata Share,” Section 2.12(a), Section 2.13
or Section 8.03 in any manner that would alter the pro rata sharing of payments
or other amounts required thereby without the written consent of each Lender
affected thereby; provided that the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making
such determination;
(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Section 7.05 shall not constitute the release of all or substantially all
of the Collateral), without the written consent of each Lender; or
(g)    other than in connection with a transaction permitted under Section 7.04
or Section 7.05, release any material Guarantor from its obligations under the
Guaranty, without the written consent of each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) Section 10.07(g)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification and (v) any amendment,
waiver or consent in respect of Section 7.11 may be made only with the consent
of the Required Revolving Credit Lenders (and no other Lenders shall have any
rights to approve or disapprove any such amendment, waiver or consent).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded from a vote
of the Lenders hereunder requiring any consent of the Lenders).


Credit Agreement
NYDOCS01/1760806.13
179

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the relevant Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding anything to the contrary contained in Section 10.01, in the
event that the Borrowers requestBorrower requests that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders and such modification or amendment is agreed to by the Required
Lenders, then with the consent of the BorrowersBorrower and the Required
Lenders, the BorrowersBorrower and the Required Lenders shall be permitted to
amend the Agreement without the consent of the Non-Consenting Lenders to provide
for (a) the termination of the Commitment of each Non-Consenting Lender that
areis (x) a Revolving Credit LendersLender, (y) a Term LendersLender or (z)
both, at the election of the Borrowers and the Required LendersBorrower, (b) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Required Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (c) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full with
accrued interest, at par, the outstanding Loans of the Non-Consenting Lenders
immediately before giving effect to such amendment and (d) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (a), (b) and (c).
Further, notwithstanding anything to the contrary contained in Section 10.01, if
at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the BorrowersBorrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five (5)
Business Days following receipt of notice thereof.
SECTION 10.02.    Notices and Other Communications; Facsimile Copies. (a)
General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or any other Loan Document shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
(subject to Section 10.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to anythe Borrower, any Guarantor, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile


Credit Agreement
NYDOCS01/1760806.13
180

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




number, electronic mail address or telephone number as shall be designated by
such party in a notice to the relevant Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of Section 10.02(c)), when
delivered; provided that notices and other communications to the Administrative
Agent, the L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not
be effective until actually received by such Person. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic transmission
(e.g., portable document format (“pdf”)). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of anythe Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The BorrowersBorrower shall
indemnify each Agent-Related Person and each Lender from all actual losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of anythe Borrower in the absence
of gross negligence, bad faith or willful misconduct.
SECTION 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
SECTION 10.04.    Attorney Costs, Expenses and Taxes. The Borrowers
agreeBorrower agrees upon and following the Closing Date (a) to pay or reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof, and
the consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of one attorney for all Lenders and the
Administrative Agent (which shall be Shearman & Sterling LLP) and such other
local counsel in each foreign jurisdiction as agreed between the Administrative
Agent and the BorrowersBorrower, and (b) to pay or reimburse the Administrative
Agent and each Lender for all reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including


Credit Agreement
NYDOCS01/1760806.13
181

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




any proceeding under any Debtor Relief Law), including all Attorney Costs of
counsel (which counsel shall be limited as provided in Section 10.05). The
foregoing costs and expenses shall include all reasonable search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by any Agent. All
amounts due under this Section 10.04 shall be paid promptly (but in any event
within 30 days) following receipt by the BV Borrower or an invoice relating
thereto setting forth such expenses in reasonable detail. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.
SECTION 10.05.    Indemnification by the BorrowersBorrower. The
BorrowersBorrower shall indemnify and hold harmless each Agent-Related Person,
each Arranger, each Lender and their respective Affiliates, directors, officers,
members, partners, employees, counsel, agents, attorneys-in-fact, trustees and
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, actual losses, actual damages, penalties, claims,
demands, actions, judgments, suits, reasonable costs, reasonable expenses and
reasonable disbursements (including Attorney Costs (which shall be limited to
one (1) counsel to the Administrative Agent and the other Indemnitees (exclusive
of one local counsel to the Administrative Agent and the other Indemnitees in
each appropriate jurisdiction), unless (x) the interests of the Administrative
Agent and the other Indemnitees are sufficiently divergent, in which case one
(1) additional counsel may be appointed and (y) if the interests of any
Indemnitee or group of Indemnitees (other than all of the other Indemnitees) are
distinctly or disproportionately affected, one (1) additional counsel for such
Indemnitee or group of Indemnitees in the case of clause (a) below)) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the syndication, execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by anythe Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to anythe Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (and regardless of whether such matter
is instituted by a third party or by anythe Borrower or any other Loan Party)
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of any Indemnitee or any of its directors,
officers or employees or a material breach of the Loan Documents by any
Indemnitee or (y) arise from claims of any of the Lenders solely against one or
more Lenders (and not by one or more Lenders against the Administrative Agent or
one or more of the other Agents) or any of the Arrangers solely against one or
more Arrangers that have not resulted from the action, inaction, participation
or contribution


Credit Agreement
NYDOCS01/1760806.13
182

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




of anythe Borrower or their respectiveits Subsidiaries or other Affiliates or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid promptly (but in any event within thirty (30) days) after
written demand therefor; provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Arranger or
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
SECTION 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of anythe Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.
SECTION 10.07.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.07(b), (ii) by
way of participation in accordance with the provisions of Section 10.07(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f) or Section 10.07(h), as the case may be, or
(iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans)


Credit Agreement
NYDOCS01/1760806.13
183

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender (in which
case, but only in respect of amounts made available to a Dutch Borrower, the
principal amount so assigned shall not be less than €100,000 (or the equivalent
thereof in any other currency), the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than $2,500,000 or €2,500,000, in
the case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of any Term Loans; (ii)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund (but subject to clause (iv) below), each of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and, so long as
no Event of Default in respect of Section 8.01(a), Section 8.01(f) or Section
8.01(g)(i) has occurred and is continuing and except for assignments in
connection with the exchange of Lenders’ interests pursuant to arrangements
relating thereto among the Lenders following the date on which either any Event
of Default referred to in Section 8.01(f) or Section 8.01(g)(i) shall have
occurred and be continuing in respect of anythe Borrower or the Loans shall have
been declared immediately due and payable pursuant to Section 8.02, eachthe
Borrower consents to such assignment (which consent shall not be unreasonably
withheld or delayed, and provided that the BorrowersBorrower shall be deemed to
have consented to any such assignment unless anythe Borrower shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof); (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (iii) shall not (x) apply to rights
in respect of Swing Line Loans or (y) prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis; (iv) any assignment of a Revolving Credit Commitment must be
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender
(each such consent not to be unreasonably withheld or delayed); (v) the parties
(other than the relevant Borrower unless its consent to such assignment is
required hereunder) to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (which initially may be ClearPar,
LLC) or (B) manually execute and deliver to the Administrative Agent an
Assignment and Assumption; and (vi) the assigning Lender shall deliver any Notes
evidencing such Loans to the relevant Borrower or the Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04 and Section 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the relevant Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).


Credit Agreement
NYDOCS01/1760806.13
184

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(c)    The Administrative Agent, acting solely for this purpose as an agent of
the BorrowersBorrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the BorrowersBorrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by anythe Borrower, any Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, anythe
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the BorrowersBorrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Section
10.07(e), the Borrowers agreeBorrower agrees that each Participant shall be
entitled to the benefits of Section 3.01, Section 3.04 and Section 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b) and such Participant agrees to be bound by such
Sections and Section 3.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the relevant Borrower’s prior written consent and such Participant complies
with Section 3.01, Section 3.06 and


Credit Agreement
NYDOCS01/1760806.13
185

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Section 10.15 as if such Participant were a Lender under Section 10.15. A
Participant shall not be entitled to any of the benefits of Section 3.01 unless
the relevant Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the relevant Borrower, to comply
with Section 3.01, Section 3.06 and Section 10.15 as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the relevant Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the relevant Borrower under
this Agreement (including its obligations under Section 3.01, Section 3.04 or
Section 3.05), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the relevant Borrower and the Administrative Agent, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or anythe Borrower, create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).
(i)    Notwithstanding anything to the contrary contained herein, Morgan Stanley
may, upon thirty (30) days’ notice to the BorrowersBorrower and the Lenders,
resign as L/C Issuer and/or the Swing Line Lender; provided that on or prior to
the expiration of such 30-day period with respect to Morgan Stanley’s
resignation as L/C Issuer, Morgan Stanley shall have identified a successor L/C
Issuer reasonably acceptable to the BorrowersBorrower willing to accept its
appointment as successor L/C Issuer. In the event of any such


Credit Agreement
NYDOCS01/1760806.13
186

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




resignation as L/C Issuer or Swing Line Lender, the BorrowersBorrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Borrowers toBorrower to appoint any such successor shall affect the
resignation of Morgan Stanley as L/C Issuer or Swing Line Lender, as the case
may be, except as expressly provided above. If Morgan Stanley resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Morgan Stanley resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
(j)    Notwithstanding the foregoing or anything to the contrary set forth
herein, any Lender may, at any time, without any consent, assign all or a
portion of its rights and obligations under this Agreement (including Loans or
Commitments) to the Loan Parties or any of their Subsidiaries (x) in accordance
with Section 2.05(a)(iv) or (y) through open market purchases, in each case on a
non-pro rata basis.
(k) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time without any consent, assign all or a portion of its
rights and obligations under this Agreement (including Loans or Commitments) to
a Person who is or will become, after such assignment, an Affiliated Lender on a
non-pro rata basis subject to the following limitations:
(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;
(ii) except as previously disclosed in writing to the Administrative Agent and
the Lenders, each Affiliated Lender represents and warrants as of the date of
any assignment to such Affiliated Lender pursuant to this Section 10.07(k), that
neither the Affiliated Lender nor any Sponsor to which such Affiliated Lender is
an Affiliate, has any MNPI with respect to any Loan Party that both (x) has not
been disclosed to the assigning Lender (other than because such assigning Lender
does not wish to receive MNPI with respect to any Loan Party) prior to such date
and (y) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to assign Loans to such Affiliated
Lender;
(iii) the aggregate principal amount of Total Outstanding Term Loans held at any
one time by Affiliated Lenders may not exceed 25% of the original principal
amount of all Total Outstanding Term Loans at such time;
(iv) Affiliated Lenders may not purchase Loans under the Revolving Credit
Facility (other than from Defaulting Lenders); and
(v) in relation to a Dutch Borrower only, the principal amount of the rights
and/or obligations so assigned shall not be less than €100,000 or an equivalent
thereof in any other currency.


Credit Agreement
NYDOCS01/1760806.13
187

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(l) Notwithstanding anything in Section 10.01 or the definitions of “Required
Lenders” or “Required Revolving Credit Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (1) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (2) otherwise acted on any matter related to any Loan Document, or
(3) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
Required Revolving Credit Lenders have taken any actions.
(m) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrowers or any
other Loan Party at a time when such Lender is an Affiliated Lender, such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of such Affiliated Lender with respect to the Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers.
For avoidance of doubt, the foregoing limitations in subclauses (j), (k), (l)
and (m) of this Section 10.07 shall not be applicable to Affiliated Debt Funds
except for subclause (k)(e).
SECTION 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates, and its and such Affiliates’ directors,
officers, members, partners, employees, trustees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (provided that the Agent or Lender that discloses any
Information pursuant to this clause (c) shall provide the BV Borrower prompt
notice of such disclosure to the extent permitted by applicable Law); (d) to any
other party to this Agreement; (e) subject to an agreement containing provisions
no less restrictive than those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the BV Borrower), to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the BV Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (h) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement or, (k) to any direct or indirect
contractual counterparty in swap agreements


Credit Agreement
NYDOCS01/1760806.13
188

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.08), (i) to
the extent developed independently and without the use of the Information and
(j) to the extent such Information is received from a third party that is not,
to the knowledge of the disclosing Person, subject to confidentiality
obligations to any Loan Party or any Affiliate of a Loan Party. In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08.
SECTION 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed), each Lender is
authorized at any time and from time to time, without prior notice to the
BorrowersBorrower or any other Loan Party, any such notice being waived by each
of the BorrowersBorrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the BV Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) that the Administrative Agent and such Lender may have.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the assets of any Foreign Subsidiary that is not a Loan Party
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of anythe Borrower or any Domestic Subsidiary, it
being understood that (a) the Equity Interests of any Foreign Subsidiary that is
not a Loan Party do not constitute such an asset and (ab) the provisions hereof
shall not limit, reduce or otherwise diminish in any respect the
Borrowers’Borrower’s obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii).
SECTION 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the BorrowersBorrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


Credit Agreement
NYDOCS01/1760806.13
189

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




SECTION 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
SECTION 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
SECTION 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable or Letters of Credit that have been cash collateralized in
a manner satisfactory to the applicable L/C Issuer) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding except as
set forth in Section 2.03(g).
SECTION 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 10.15.    Tax Forms. (a) (a) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (a)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission


Credit Agreement
NYDOCS01/1760806.13
190

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
Tax Forms(a) . (a) (i) Each Lender and Agent that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that lends to the
US Borrower (each, a “Non-US Lender”)any Lender that is a U.S. Person shall
deliver to the US Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signedabout the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
properly completed and executed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Non-US Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Non-US Lender by the US Borrower pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Non-US Lender by the US Borrower
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the US Borrower and the Administrative Agent that
such Non-US Lender is entitled to an exemption from, or reduction of, United
States withholding tax, including any exemption pursuant to Section 881(c) of
the Code, and9 (or successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(A)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    properly completed and executed copies of IRS Form W-8ECI (or successor
form);
(3)    SECTION 10.15. in the case of a Non-USForeign Lender claiming such anthe
benefits of the exemption for portfolio interest under Section 871(h) or 881(c)
of the Code, (x) a certificate that establishes in writing to the US Borrower
and the Administrative Agent that such Non-USsubstantially in the form of
Exhibit B-1 to the effect that such Foreign Lender is not (i) a “bank” as
defined inwithin the meaning of Section 881(c)(3)(A) of the Code, (ii) a
“10 percent


Credit Agreement
NYDOCS01/1760806.13
191

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (iii) aa “controlled foreign corporation” related to the US Borrower
with the meaning ofas described in Section 864881(dc)(3)(C) of the Code.
Thereafter and from time to time, each such Non-US Lender shall (A) promptly
submit to the US Borrower and the Administrative Agent such additional duly and
properly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the US Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Non-US
Lender by the US Borrower pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the US Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the US
Borrower or the Administrative Agent, and (B) promptly notify the US Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction. (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed copies of IRS Form W-8BEN
or IRS Form W‑8BEN-E, as applicable (or successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W‑8BEN-E, as
applicable (or successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-2 or Exhibit B-3, properly completed and executed
copies of IRS Form W-9 (or successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-4 on behalf of each such direct and indirect partner;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to


Credit Agreement
NYDOCS01/1760806.13
192

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(ii) Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender), shall deliver to the US Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
US Borrower or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed, properly completed copies of
the forms or statements required to be provided by such Non-US Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Non-US Lender acts for its own account that is not subject
to United States withholding tax, and (B) two duly signed, properly completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Non-US Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Non-US Lender is not acting for its own account with respect to a portion
of any such sums payable to such Non-US Lender.
(iii) Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code that lends to the US Borrower shall deliver
to the US Borrower and the Administrative Agent, on or prior to the date which
is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein) and within fifteen (15) days after a
reasonable written request of the US Borrower or Administrative Agent from time
to time thereafter, a properly completed and executed IRS Form W-9 or any
successor form (including all required attachments) certifying as to such
Lender’s entitlement to an exemption from U.S. backup withholding and other
applicable forms, certificates or documents prescribed by the IRS requested by
the US Borrower or Administrative Agent. Each such US Lender shall promptly
notify the US Borrower and Administrative Agent at any time it determines that
any certificate previously delivered is no longer valid.
(iv) If any form or document referred to in this Section 10.15 requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service,
that the applicable Non-US Lender reasonably


Credit Agreement
NYDOCS01/1760806.13
193

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




considers to be confidential, such Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.
(v) Notwithstanding any other provisions of this Section 10.15, a Lender shall
not be required to deliver any form that such Lender is not legally able to
deliver.
(vi) The US Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01(a) (and to the extent it relates to Taxes,
Section 3.01(c)) to any Non-US Lender with respect to any Taxes required to be
deducted or withheld by reason of such Non-US Lender’s failure to satisfy the
foregoing provisions of this Section 10.15(a), with respect to Taxes required to
be deducted or withheld by reason of such US Lender’s failure; provided that if
such Lender shall have satisfied the requirement of this Section 10.15(a) on the
date such Lender became a Lender to the US Borrower or ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 10.15(a) shall relieve the US Borrower of its obligation to pay any
amounts pursuant to Section 3.01 if such Lender’s failure to satisfy the
provisions of Section 10.15(a) is reasonably the result of any change in any
applicable Law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof.
(vii) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.
SECTION 10.16.    Process Agent. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.02. In addition, each Loan Party not organized in the United States of
America or a state thereof hereby irrevocably appoints C T Corporation System
(the “Process Agent”) with an office on the date hereof at 111 Eighth Avenue,
New York, New York 10011 in the United States, as its agent to receive on behalf
of such Loan Party service of copies of the summons and complaint and any other
process that may be served in any such action or proceeding. Such service may be
made by mailing or delivering a copy of such process to such Loan Party in care
of the Process Agent at the Process Agent’s above address, and such Loan Party
hereby irrevocably authorizes and directs the Process Agent to receive such
service on its behalf. As an alternative method of service, each Loan Party not
organized in the United States of America or a state thereof also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to such Loan Party at its address
specified in Section 10.02 (such service to be effective seven days after
mailing thereof). Each Loan Party not organized in the United States of America
or a state thereof covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the designation of the Process Agent above in
full force and effect, and to cause the Process Agent to continue to act as
such. Nothing in this Section 10.16 shall affect the right of any Lender or the
Administrative Agent to serve legal process in any other manner permitted by
applicable law or affect the right of any Lender or the Administrative Agent to
bring any suit, action or proceeding against each Loan Party or its property in
the courts of other jurisdictions.
SECTION 10.17.    GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW


Credit Agreement
NYDOCS01/1760806.13
194

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACHTHE
BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACHTHE BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
SECTION 10.18.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 10.19.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Original Borrower and the Administrative Agent
shall have been notified by each Lender, Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
the conditions set forth in Section 4.01 shall have been satisfied or waived,
and thereafter shall be binding upon and inure to the benefit of each Original
Borrower, the Borrower, each Agent and each Lender and their respective
successors and assigns, except that nothe Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.
SECTION 10.20.    USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the BorrowersBorrower and the Guarantors that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies eachthe Borrower and each Guarantor, which
information includes the name and address of eachthe Borrower and each Guarantor
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify eachthe Borrower and each Guarantor in accordance
with the Act.
SECTION 10.21.    Supplemental Obligations. In order to provide for the creation
and enforcement of security interests in Collateral under certain Foreign
Security Agreements securing all of the Secured Obligations, each of the parties
hereto hereby agrees as follows:
(a)    The BorrowersBorrower hereby irrevocably and unconditionally agreeagrees
and covenantcovenants with the Administrative Agent to pay directly to the
Administrative Agent, as a creditor in its own right and not in its capacity as
Administrative Agent, on the Administrative Agent’s first demand, amounts equal
to, and in the currency of, the Secured Obligations as and when such amounts
become due


Credit Agreement
NYDOCS01/1760806.13
195

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




and payable in accordance with the terms and conditions of any of the Loan
Documents (the obligations of the BorrowersBorrower under this Section 10.21(a),
the “Supplemental Obligations”).
(b)    The BorrowersBorrower and the Administrative Agent further agree and
acknowledge that (i) the Supplemental Obligations are separate and independent
from and without prejudice to the Secured Obligations under the Loan Documents
and (ii) the Administrative Agent’s right to receive payment of the Supplemental
Obligations represents a separate and independent claim from the claims of the
Lenders to receive payments in respect of the Secured Obligations; provided that
the aggregate amount at any time owing in respect of the Supplemental
Obligations shall not exceed the aggregate amount then owing under the Secured
Obligations.
(c)    Any amount unconditionally and irrevocably paid by the BorrowersBorrower
in satisfaction of the Secured Obligations pursuant to the Loan Documents shall
equally reduce the aggregate amount due under the Supplemental Obligations in a
like amount, and any amount unconditionally and irrevocably received or applied
by any of the Lenders in satisfaction of the Secured Obligations, shall equally
reduce the Supplemental Obligations.
(d)    If, after enforcement of the rights of the Collateral Agent and the
Secured Parties under the Collateral Documents, there are insufficient proceeds
to satisfy and discharge the Supplemental Obligations in full, the unpaid
balance of the Supplemental Obligations shall then cease to exist, without
prejudice, however, to (i) any other Obligations of the Borrower or any other
Loan Party under any of the Loan Documents and (ii) any remedies of the Agents
or the Lenders or any one of them under the Loan Documents.
(e)    For the avoidance of doubt, this Section 10.21 shall not (i) be deemed to
constitute a commitment of the Administrative Agent to make any advances or
otherwise extend credit under or in respect of the Supplemental Obligations or
otherwise and (ii) create any duties or obligations on the part of the
Administrative Agent other than to hold the Supplemental Obligations.
SECTION 10.22.    Affiliate Activities. Each of the Borrowers acknowledgeThe
Borrower acknowledges that each Agent, each Arranger and each Lender (and each
of their respective Affiliates) is a full service securities firm engaged,
either directly or through Affiliates, in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrowers and their respectiveBorrower and its Affiliates, as well as of other
entities and Persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Loan Documents, (ii) be customers or competitors of the Borrowers
and their respectiveBorrower and its Affiliates, or (iii) have other
relationships with the Borrowers and their respectiveBorrower and its
Affiliates. In addition, such Agents, Arrangers and Lenders and each of their
respective Affiliates may provide investment banking, underwriting and financial
advisory services to such other entities and Persons. Such Agents, Arrangers and
Lenders and each of their respective Affiliates may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of the Borrowers
and their respectiveBorrower and its Affiliates or such other entities. The
transactions contemplated by this Agreement and by the other Loan


Credit Agreement
NYDOCS01/1760806.13
196

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.
SECTION 10.23.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowersthe Borrower acknowledges and agrees, and
acknowledges and agrees that it has informed its other Affiliates, that: (i)(A)
no fiduciary, advisory or agency relationship between anythe Borrower and their
respectivethe Subsidiaries of the Original BV Borrower and any Agent, any
Arranger or any Lender is intended to be or has been created in respect of any
of the transactions contemplated hereby and by the other Loan Documents,
irrespective of whether any Agent, any Arranger or any Lender has advised or is
advising any of the Borrowers and their respectiveBorrower and the Subsidiaries
of the Original BV Borrower on other matters, (B) the arranging and other
services regarding this Agreement provided by the Agents, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrowers and their
respectiveBorrower and the Subsidiaries of the Original BV Borrower, on the one
hand, and the Agents, the Arrangers and the Lenders, on the other hand, (C)
eachthe Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (D) eachthe Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arrangers and the Lenders each is and has
been acting solely as a principal and, except as may otherwise be expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the BorrowersBorrower or any of
their respectiveits Affiliates, or any other Person and (B) neither any Agent
nor any Arranger nor any Lender has any obligation to the BorrowersBorrower or
any of their respectiveits Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers and the Lenders
and each of their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respectiveBorrower and its Affiliates, and neither any Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests and
transactions to the BorrowersBorrower or any of their respectiveits Affiliates.
To the fullest extent permitted by law, eachthe Borrower hereby waives and
releases any claims that it may have against the Agents, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
SECTION 10.24.    Judgment Currency. The obligations of the BorrowersBorrower
hereunder and under the other Loan Documents to make payments in Dollars, in
Euros or in Sterling, as the case may be (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against the BorrowersBorrower or any other Loan
Party in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than the Obligation Currency (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the equivalent in such
Obligation Currency of such amount (determined by the Administrative Agent
pursuant to Section 1.08 using the applicable Exchange Rate with respect to such
Obligation Currency), in each case, as of the date immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).


Credit Agreement
NYDOCS01/1760806.13
197

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agreeBorrower covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
For purposes of determining the Dollar Amount, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
SECTION 10.25.    Release of Guarantors.
(a)    The Lenders hereby agree to the release and termination of (a) all of the
obligations, liabilities and indebtedness of Sensata Technologies (Korea)
Limited under this Agreement and the other Loan Documents (including, without
limitation, all of the Foreign Security Agreements executed by Sensata
Technologies (Korea) Limited) and (b) all of the Liens and security interests of
the Administrative Agent, the Collateral Agent and the Lenders in any and all of
the property of Sensata Technologies (Korea) Limited. In connection with any
release pursuant to this Section, 10.25(a), the Administrative Agent and the
Collateral Agent shall execute and deliver to Sensata Technologies (Korea)
Limited all documents that Sensata Technologies (Korea) Limited shall reasonably
request to evidence such release, including, without limitation, the termination
of any Uniform Commercial Code financing statements naming Sensata Technologies
(Korea) Limited as a debtor. Notwithstanding anything to the contrary contained
herein, each of Sensor-Nite N.V., a Belgium company, and Sensor-Nite Industrial
OOD, a Bulgarian company, will be added as a Foreign Guarantor within 90 days
after the First Amendment Effective Date (as such time period may be extended in
the sole discretion of the Administrative Agent); provided that, for the
avoidance of doubt, until the expiration of such 90 day period (or such extended
period), any failure to comply with the requirement to designate Foreign
Subsidiaries contained in the first proviso of the definition of Material
Foreign Subsidiary that results from the release contemplated by this Section
10.25 will not result in a violation of such requirement.
(b)    As of the Tenth Amendment Effective Date, the Administrative Agent, the
Collateral Agent and the Lenders hereby release and terminate (a) all of the
obligations, liabilities and indebtedness of the Original US Borrower and each
Subsidiary of STBV that is organized under the laws of Belgium, France, Ireland,
Malaysia or Mexico and that, prior to the Tenth Amendment Effective Date, was a
Foreign Guarantor (the Original US Borrower and such Subsidiaries, each a
“Released Guarantor” and, collectively, the “Released Guarantors”) or otherwise
obligated under this Agreement and the other Loan Documents (including, without
limitation, the release of each Released Guarantor from all of its obligations
under any Security Agreements or Collateral Documents executed by such Released
Guarantor), (b) all of the Liens and security interests of the Administrative
Agent, the Collateral Agent and/or the Lenders in any and all of the property of
each Released Guarantor. In connection with any release pursuant to this Section
10.25(b), the Administrative Agent and the Collateral Agent shall, at the
Borrower’s expense, promptly execute and deliver to each Released Guarantor
and/or file with any relevant governmental authority all documents that such
Released Guarantor shall reasonably request to evidence or effect such release
under the laws of the countries listed above, the United States or any other
relevant jurisdiction, including, without limitation, the termination of any
Uniform Commercial Code financing statements, intellectual property security
interest filings or other collateral filings, registrations or similar items
naming such Released Guarantor as a debtor, and (c) the BV Guaranty (it being
understood and agreed that the release and termination of the BV Guaranty


Credit Agreement
NYDOCS01/1760806.13
198

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




shall not release the BV Guarantor from its obligations as a Guarantor pursuant
to the Foreign Guaranty or otherwise affect its other obligations under any
other Loan Document).
SECTION 10.26.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.
SECTION 10.27.    Lender Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


Credit Agreement
NYDOCS01/1760806.13
199

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that the Lender’s entry into the Loans, the Letters of
Credit, the Commitments and the Agreement is not a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that neither the
Administrative Agent nor any of its Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
SECTION 10.28.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan


Credit Agreement
NYDOCS01/1760806.13
200

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
SECTION 10.29.    Assignment of Original Borrowers. Effective as of the Tenth
Amendment Effective Date, the Original Borrowers hereby assign to the Borrower,
and the Borrower hereby assumes, all of the Original Borrowers’ rights and
obligations as borrowers under this Agreement and each other Loan Document. In
furtherance of the foregoing, the Original Borrowers and the Borrower agree that
each Letter of Credit originally issued to an Original Borrower shall be deemed
for all purposes of the Loan Documents to be a Letter of Credit issued
hereunder, and the Borrower hereby assumes all obligations with respect thereto.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




Credit Agreement
NYDOCS01/1760806.13
201

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SENSATA TECHNOLOGIES B.V.,
as BV Borrower
By:
_____________________

Name:
Title:
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC,
as US Borrower
By:
_____________________

Name:
Title:
SENSATA TECHNOLOGIES INTERMEDIATE HOLDINGS B.V.,
as Parent
By:
_____________________

Name:
Title:
MORGAN STANLEY SENIOR FUNDING, INC.,
individually as an Initial Lender and as Administrative Agent, Initial L/C
Issuer and Initial Swing Line Lender
By:
_____________________

Name:
Title:




Credit Agreement
NYDOCS01/1760806.13
202

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].




Schedule I
Guarantors
Name
Jurisdiction of
Organization
1.
Sensata Technologies US, LLC
Delaware
2.
Sensata Technologies US II, LLC
Delaware
3.
STI Holdco, Inc.
Delaware
4.
Custom Sensors & Technologies US Corporation
Delaware
5.
Custom Sensors & Technologies US LLC
Delaware
6.
Custom Sensors & Technologies, Inc.
Delaware
7.
Kavlico Corporation
California
8.
Crydom, Inc.
Delaware
9.
Newall Electronics, Inc.
Delaware
10.
BEI North America LLC
Delaware
11.
Sensata Technologies Bermuda Ltd.
Bermuda
12.
Sensata Technologies Bulgaria EOOD
Bulgaria
13.
Sensata Technologies Japan Limited
Japan
14.
ST August Lux Company S.à r.l.
Luxembourg
15.
ST August Lux Intermediate Holdco S.à r.l.
Luxembourg
16.
August Lux Holding Company S.à r.l.
Luxembourg
17.
August Brazil Holding Company S.à r.l.
Luxembourg
18.
August LuxUK Holding Company S.à r.l.
Luxembourg
19.
Sensata Technologies Holland B.V.
Netherlands
20.
Sensata Technologies Holding Company Mexico B.V.
Netherlands
21.
Sensata Technologies US Coöperatief U.A.
Netherlands
22.
CDI Netherlands B.V.
Netherlands
23.
Sensata Technologies UK Financing Co. plc
United Kingdom
24.
ST Schrader Holding Company UK Limited
United Kingdom
25.
August UK Holdco Limited
United Kingdom
26.
Custom Sensors & Technologies Newco Limited
United Kingdom



NYDOCS02/1202929.1




Credit Agreement
NYDOCS01/1760806.13
203

--------------------------------------------------------------------------------






Annex B
Amended Domestic Guaranty
[see attached]


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





EXECUTION VERSION












CONFORMED DOMESTIC GUARANTY
Dated as of May 12, 2011
(as amended by Amendment No. 10 to Credit Agreement and Amendment No. 1 to
Domestic Guaranty and Foreign Guaranty, dated as of September 20, 2019)
From
THE GUARANTORS NAMED HEREIN
And
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN




Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





T A B L E O F C O N T E N T S
Section        Page
Section 1.   Guaranty; Limitation of Liability
1

Section 2.   Guaranty Absolute
3

Section 3.   Waivers and Acknowledgments4
Section 4.   Subrogation
4

Section 5.   Payments Free and Clear of Taxes, Etc.
5

Section 6.   Representations and Warranties
5

Section 7.   Covenants
6

Section 8.   Amendments, Guaranty Supplements, Etc.
6

Section 9.   Notices, Etc.
67

Section 10.   No Waiver; Remedies
7

Section 11.   Right of Set-off
7

Section 12.   Indemnification
7

Section 13.   Continuing Guaranty; Assignments under the Credit Agreement
8

Section 14.   Execution in Counterparts
89

Section 15.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
89



Exhibit A - Guaranty Supplement




Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





DOMESTIC GUARANTY
DOMESTIC GUARANTY (this “Guaranty”) dated as of May 12, 2011 made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).
PRELIMINARY STATEMENT.
WHEREAS, SENSATA TECHNOLOGIES B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Original BV Borrower”), SENSATA TECHNOLOGIES
FINANCE COMPANY, LLC, a Delaware limited liability company (the “Original US
Borrower”; together with the Original BV Borrower, the “Original Borrowers”),
SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands (the “Parent”), are party to a Credit
Agreement dated as of May 12, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time (including pursuant to the
Tenth Amendment referred to below), the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lenders party thereto, the Initial L/C Issuer, the
Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent. The Borrowers and the Guarantors,


WHEREAS, the Credit Agreement was amended by (among others), that certain
Amendment No. 10 to Credit Agreement and Amendment No. 1 to Domestic Guaranty
and Foreign Guaranty (the “Tenth Amendment”), dated as of September 20, 2019,
among the Original Borrowers, Sensata Technologies, Inc., a Delaware corporation
(the “Borrower”), the Parent, the other Guarantors party thereto, the
Administrative Agent and the Lenders party thereto, pursuant to which, among
other things, the Original Borrowers assigned all of their rights and
obligations as borrowers under the Credit Agreement and each other Loan Document
to the Borrower, and the Borrower assumed all such rights and obligations of the
Original Borrowers as borrowers under the Credit Agreement and each other Loan
Document, and with the Original Borrowers continuing as Guarantors under the
Credit Agreement and each other Loan Document.


WHEREAS, the Original BV Borrower and its Subsidiaries have entered into or may
from time to time enter into lines of credit (committed or uncommitted) and
other similar arrangements (the “Bilateral Obligations”) with Lenders or their
Affiliates and certain other financial institutions as initially set forth on
Schedule XII of the Security Agreement and as such schedule may be amended from
time to time upon written notice by the Borrowers to the applicable Lenders or
Affiliates and certain other financial institutions (each, in such capacity,
a “Bilateral Provider”).


NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
the Bilateral Providers to provide Bilateral Obligations and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:
SECTION 1.    Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of (i) all Obligations of (A) the BV Borrower
and (B) each Loan Party guaranteeing the Obligations of the BV Borrower, (ii)
all obligations of the BV Borrower and each Restricted Subsidiary of the
Original BV Borrower in respect of Cash Management Obligations and Secured Hedge
Obligations and (iii) the Bilateral Obligations of each Bilateral Provider, in
respect of each of the foregoing, whether now or hereafter existing (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect,


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable expenses (including, without limitation, reasonable fees and
reasonable out-of-pocket expenses of counsel) incurred by the Administrative
Agent in enforcing any rights under this Guaranty or any other Loan Document in
accordance with Section 10.04 of the Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent); provided, however, that in no event shall the
Guaranteed Obligations of any Guarantor include any of its obligations as a
Borrower under the Credit Agreement. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Guarantor under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Guarantor.
Notwithstanding anything herein or the Credit Agreement to the contrary, (i) the
aggregate principal amount of all Bilateral Obligations guaranteed hereby shall
not exceed $40,000,000 and (ii) to the extent that Bilateral Obligations are
cash collateralized or otherwise guaranteed (other than pursuant hereunder),
such Bilateral Obligations shall not be guaranteed hereby.
(b)    Each Guarantor (other than the BV Borrower), and by its acceptance of
this Guaranty, the Administrative Agent, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state Law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Section 8.01(f) of the Credit Agreement or
Title 11, U.S. Code, or any similar foreign, federal or state Law for the relief
of debtors.
(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made under this Guaranty, the Foreign
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
(d)    To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the BorrowersBorrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors (taken together with the aggregate net
worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.
SECTION 2.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the BV Borrower or any other Loan Party or whether the BV Borrower or any other
Loan Party is joined in any such action or actions. The liability of each
Guarantor under this


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party now or hereafter known (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information);
(g)    the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any other Person upon the insolvency,
bankruptcy or reorganization of the BV Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.
SECTION 3.    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.
(d)    Each Guarantor acknowledges that the Collateral Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereinafter
known.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
SECTION 4.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the BV Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy against the BV Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common Law,
including, without limitation, the right to take or receive from the BV
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than (x) obligations with respect to
Secured Hedge Agreements, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable under the Loan Documents) and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on terms
required by the Credit Agreement or shall have expired or been terminated and
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Maturity
Date of the Term Loan Facility and (c) the latest date of cash collateralization
or other back-stop, in each case, on the terms required by the Credit Agreement
or the expiration or termination of all Letters of Credit, such amounts shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment of all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts, if any, payable under this
Guaranty shall have been paid in full in cash, (iii) the Maturity Date of the
Term Loan Facility shall have occurred and (iv) all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on the terms
required under the Credit Agreement, or shall have expired or been terminated,
the Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
SECTION 5.    Payments Free and Clear of Taxes, Etc. Any payment made by a
Guarantor pursuant to this Guaranty which results in the imposition of Taxes
which would not have been imposed had the payment been made by the BV Borrower
shall be made free and clear of and without deduction for any such Taxes;
provided that if a Guarantor shall be required to deduct any such Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums paid under this section) the Administrative Agent, Lender or L/C
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law. For the avoidance of doubt, this Section 5 shall be read as an obligation
of the Guarantors that is in addition to their Guarantee of the BV Borrower's
obligations to indemnify for Taxes and Other Taxes pursuant to Section 3.01 of
the Credit Agreement and shall not relieve a Guarantor of its obligations to
make payments pursuant to Section 3.01 of the Credit Agreement on the relevant
Borrower's behalf.
SECTION 6.    Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the BorrowersBorrower
with respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
(b)    Such Guarantor has, independently and without reliance upon any and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and such Guarantor has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
SECTION 7.    Covenants. Each Guarantor (other than the BV Borrower) covenants
and agrees that, so long as any part of the Guaranteed Obligations shall remain
unpaid, any Letter of Credit shall be outstanding and not cash collateralized or
otherwise back-stopped in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g) of the
Credit Agreement or any Lender shall have any Commitment, such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents on
its or their part to be performed or observed or that the BV Borrower has agreed
to cause such Guarantor or such Subsidiaries to perform or observe.
SECTION 8.    Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Secured
Parties (other than any Lender that is, at such time, a Defaulting Lender),
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Obligations owing to the Secured Parties under or in respect of the Loan
Documents except as provided in the next succeeding sentence, (b) postpone any
date fixed for payment hereunder or (c) change the number of Secured Parties or
the percentage of (x) the Commitments, (y) the aggregate unpaid principal amount
of the Loans or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Secured Parties or any of
them to take any action hereunder. Upon the sale of a Guarantor to the extent
permitted in accordance with the terms of the Loan Documents, such Guarantor
(other than the BV Borrower) shall


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





be automatically released from this Guaranty; provided that no such release
shall occur if such Guarantor is a guarantor in respect of any Specified Junior
Financing Obligations, unless such Guarantor is released from its obligations
with respect to such Specified Junior Financing Obligations. The Administrative
Agent will, at such Guarantor’s expense, execute and deliver to such Guarantor
such documents as such Guarantor shall reasonably request to evidence the
release of such Guarantor from its Guarantee hereunder pursuant to this Section
8; provided that such Guarantor shall have delivered to the Administrative Agent
a written request therefor and a certificate of such Guarantor to the effect
that the transaction is in compliance with the Loan Documents. The
Administrative Agent shall be authorized to rely on any such certificate without
independent investigation.
(b)    Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.
SECTION 9.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the BV Borrower at the BV
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
any Agent, at its address specified in Schedule 10.02 of the Credit Agreement,
if to or any Lender, at its address specified in its Administrative
Questionnaire, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. All such notices and other communications shall be deemed to be given or
made at such time as shall be set forth in Section 10.02 of the Credit
Agreement. Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.
SECTION 10.    No Waiver; Remedies. No failure on the part of any to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.
SECTION 11.    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) that such
Agent, such Lender and their respective Affiliates may have.
SECTION 12.    Indemnification. (a) Without limitation on any other Obligations
of any Guarantor or remedies under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





save and hold harmless each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, Attorney Costs) (which shall be limited to one
(1) counsel to the Administrative Agent and the Secured Parties (exclusive of
one local counsel to the Administrative Agent and the Secured Parties in each
appropriate jurisdiction), unless (x) the interests of the Administrative Agent
and the Secured Parties are sufficiently divergent, in which case one (1)
additional counsel may be appointed and (y) if the interests of any Loan Party
or group of Loan Parties (other than all of the Loan Parties) are distinctly or
disproportionately affected, one (1) additional counsel for such Loan Party or
group of Loan Parties in connection with the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby) that may
be actually incurred by or awarded against any Indemnified Party in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of any Loan Party enforceable against such
Loan Party in accordance with their terms.
(b)    Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.
(c)    Each of the Indemnified Parties hereby also agrees that none of the
Guarantors shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to any of the Indemnified Parties or any of their respective
Affiliates or any of their respective officers, directors, employees, agents and
advisors, and each of the Indemnified Parties hereby agrees not to assert any
claim against any Guarantor on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.
(d)    Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





SECTION 13.    Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Term Loan
Facility and (iii) the latest date of cash collateralization or other back-stop,
in each case, on the terms required by the Credit Agreement, or expiration or
termination of all Letters of Credit, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Loan
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted herein or otherwise, in each
case as and to the extent provided in Section 10.07 of the Credit Agreement.
Except as expressly provided in the Credit Agreement, no Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Secured Parties.
SECTION 14.    Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
SECTION 15.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.
(b)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document in the courts of any jurisdiction.
(c)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court. Each Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.
(d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY LOAN PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
SUBSIDIARY GUARANTORS
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC




By:
____________________________________

Name:
Title:


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES, INC.




By:
____________________________________

Name:
Title:


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES MASSACHUSETTS, INC.




By:
____________________________________

Name:
Title:


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





Exhibit A To
The Domestic Guaranty
FORM OF DOMESTIC GUARANTY SUPPLEMENT
_________ __, 20__
Morgan Stanley Senior Funding, Inc., as Administrative Agent
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attn: Larry Benison / Gerard Jordan
Phone: (718) 754-7299 / 7422
Fax:      (718) 754-7249 / 7250
Credit Agreement dated as of May 12, 2011 amongSENSATAamong SENSATA TECHNOLOGIES
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (the “Original
BV Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “Original US Borrower”; together with the Original BV
Borrower, the “Original Borrowers”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, certain
Lender party thereto, the Initial L/C Issuer, the Initial Swing Line Lender and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent. (as amended,
amended and restated, supplemented or otherwise modified from time to time
(including pursuant to the Tenth Amendment referred to below), the “Credit
Agreement”) with certain Lenders party thereto, the Initial L/C Issuer, the
Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, as amended by (among others), that certain Amendment No.
10 to Credit Agreement and Amendment No. 1 to Domestic Guaranty and Foreign
Guaranty, dated as of September 20, 2019, among the Original Borrowers, Sensata
Technologies, Inc., a Delaware corporation (the “Borrower”), the Parent, the
other Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement and to the Domestic
Guaranty referred to therein (such Domestic Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the BV Borrower, each
Loan Party guaranteeing the Obligations of the BV Borrower and each other
Restricted Subsidiary of the Original BV Borrower which is an obligor with
respect to the Cash Management Obligations now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise and the Bilateral Obligations of each
Bilateral Provider (such Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, reasonable
fees and reasonable out-of-pocket expenses of


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





counsel) incurred by the Administrative Agent or any other in enforcing any
rights under this Guaranty Supplement, the Guaranty or any other Loan Document
in accordance with Section 10.04 of the Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent); provided, however, that in no event shall the
Guaranteed Obligations of any Guarantor include any of its obligations as a
Borrower under the Credit Agreement. Without limiting the generality of the
foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
Notwithstanding anything herein or the Credit Agreement to the contrary, (i) the
aggregate principal amount of all Bilateral Obligations guaranteed hereby shall
not exceed $40,000,000 and (ii) to the extent that Bilateral Obligations are
cash collateralized or otherwise guaranteed (other than pursuant hereunder),
such Bilateral Obligations shall not be guaranteed hereby.
(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent, hereby confirms that it is the intention of all such
Persons that this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made under this Guaranty Supplement,
the Guaranty, the Foreign Guaranty; or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.
(d)    To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the BorrowersBorrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors (taken together with the aggregate net
worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.


Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------





Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.
Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
(b)    The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
(c)    The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.
(d)    THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
Very truly yours,




[NAME OF ADDITIONAL GUARANTOR]


By _____________________________
Title:






Guaranty
NYDOCS01/1276206

--------------------------------------------------------------------------------






Annex C
Amended Foreign Guaranty
[see attached]


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





EXECUTION VERSION








CONFORMED FOREIGN GUARANTY
Dated as of May 12, 2011
(as amended by Amendment No. 10 to Credit Agreement and Amendment No. 1 to
Domestic Guaranty and Foreign Guaranty, dated as of September 20, 2019)
From
THE GUARANTORS NAMED HEREIN
And
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





T A B L E O F C O N T E N T S


Section    Page
Section 1.   Guaranty; Limitation of Liability
12

Section 2.   Guaranty Absolute
23

Section 3.   Waivers and Acknowledgments
45

Section 4.   Subrogation
5

Section 5.   Payments Free and Clear of Taxes, Etc.
56

Section 6.   Representations and Warranties
6

Section 7.   Covenants
67

Section 8.   Amendments, Guaranty Supplements, Etc.
67

Section 9.   Notices, Etc.
7

Section 10.   No Waiver; Remedies
78

Section 11.   Right of Set-off
78

Section 12.   Indemnification
8

Section 13.   Continuing Guaranty; Assignments under the Credit Agreement
89

Section 14.   Judgments.
9

Section 15.   Execution in Counterparts
910

Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
910



Exhibit A - Guaranty Supplement


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





FOREIGN GUARANTY
FOREIGN GUARANTY dated as of May 12, 2011 made by the Persons listed on the
signature pages hereof under the caption “Foreign Guarantors” and the Additional
Guarantors (as defined in Section 8(b)) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) in favor of the Secured Parties (as defined in the Credit
Agreement referred to below).
PRELIMINARY STATEMENT.
WHEREAS, SENSATA TECHNOLOGIES B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Original BV Borrower”), SENSATA TECHNOLOGIES
FINANCE COMPANY, LLC, a Delaware limited liability company (the “Original US
Borrower”; together with the BV Borrower, the “Original Borrowers”), SENSATA
TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Parent”), are party to a Credit Agreement dated as
of May 12, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time (including pursuant to the Tenth Amendment referred
to below), the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) with certain
Lenders party thereto, the Initial L/C Issuer, the Initial Swing Line Lender and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent. The Borrowers and
the Guarantors


WHEREAS, the Credit Agreement was amended by (among others), that certain
Amendment No. 10 to Credit Agreement and Amendment No. 1 to Domestic Guaranty
and Foreign Guaranty (the “Tenth Amendment”), dated as of September 20, 2019,
among the Original Borrowers, Sensata Technologies, Inc., a Delaware corporation
(the “Borrower”), the Parent, the other Guarantors party thereto, the
Administrative Agent and the Lenders party thereto, pursuant to which, among
other things, the Original Borrowers assigned all of their rights and
obligations as borrowers under the Credit Agreement and each other Loan Document
to the Borrower, and the Borrower assumed all such rights and obligations of the
Original Borrowers as borrowers under the Credit Agreement and each other Loan
Document, and with the Original Borrowers continuing as Guarantors under the
Credit Agreement and each other Loan Document.


WHEREAS, the BV Borrower and its Subsidiaries have entered into or may from time
to time enter into lines of credit (committed or uncommitted) and other similar
arrangements (the “Bilateral Obligations”) with Lenders or their Affiliates and
certain other financial institutions as initially set forth on Schedule XII of
the Domestic Security Agreement and as such schedule may be amended from time to
time upon written notice by the BorrowersBorrower to the applicable Lenders or
Affiliates and certain other financial institutions (each, in such capacity,
a “Bilateral Provider”).
EachWHEREAS, each Guarantor may receive, directly or indirectly, a portion of
the proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement and from each Bilateral Provider’s Bilateral Obligations. It is a
condition precedent to the making of the Loans by the Lenders and the issuance
of Letters of Credit by the Initial L/C Issuer under the Credit Agreement and
the entry by the Hedge Banks into Secured Hedge Agreements from time to time
that each Guarantor shall have executed and delivered this Guaranty.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
the Bilateral Providers to provide Bilateral Obligations and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SECTION 1.    Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of (i) all Obligations of (A) the BV Borrower
and (B) each Loan Party guaranteeing the Obligations of the BV Borrower, (ii)
all obligations of the BV Borrower and each Foreign Subsidiary in respect of
Cash Management Obligations and Secured Hedge Obligations and (iii) the
Bilateral Obligations of each Bilateral Provider, in respect of each of the
foregoing, whether now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including, without limitation, reasonable fees and reasonable out-of-pocket
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty or any other Loan Document in
accordance with Section 10.04 of the Credit Agreement (including Attorney Costs
of any law firm or other external counsel to the Administrative Agent);
provided, however, that in no event shall the Guaranteed Obligations of any
Guarantor include any of its obligations as a Borrower under the Credit
Agreement. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Guarantor to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Guarantor. Notwithstanding anything herein or in
the Credit Agreement to the contrary, (i) the aggregate principal amount of all
Bilateral Obligations guaranteed hereby shall not exceed $40,000,000 and (ii) to
the extent that Bilateral Obligations are cash collateralized or otherwise
guaranteed (other than pursuant hereunder), such Bilateral Obligations shall not
be guaranteed hereby.
(b)    Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirm that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state Law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Section 8.01(f) of the Credit Agreement or
Title 11, U.S. Code, or any similar foreign, federal or state Law for the relief
of debtors.
(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
(d)    To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the BorrowersBorrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors (taken together with the aggregate net
worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary in any Loan Document, no
Guarantor shall have any liability or obligation under this Guaranty to the
extent that such liability or obligation would constitute unlawful financial
assistance under the applicable Laws of the jurisdiction of any Guarantor
(f)    With regard to the Guarantors formed or incorporated under the laws of
the Netherlands (the “Dutch Companies”), no obligations shall be included in the
definition of "Guaranteed Obligations" to the extent that, if included, this
Guaranty or any part hereof would constitute a violation of the prohibition on
financial assistance as contained in Section 2:98c or 2:207c of the Dutch Civil
Code (the "Prohibition") and this Guaranty is only legally binding on the Dutch
Companies to the extent it will not be in violation of the Prohibition and all
provisions of this Guaranty will be construed accordingly.
(g)    Notwithstanding anything herein to the contrary, the guaranty granted by
any Guarantor which is incorporated in or existing under the laws of the Grand
Duchy of Luxembourg (each, a “Luxembourg Guarantor”) under this Guaranty for the
Guaranteed Obligations of any Loan Party and/or each Foreign Subsidiary which is
not a direct or indirect subsidiary of such Luxembourg Guarantor shall be
limited at any time to an aggregate amount not exceeding the higher of:
(i) 95% of the Luxembourg Guarantor’s capitaux propres and subordinated debt
(all as referred to in annex I to the Grand Ducal Regulation dated 18 December
2015 setting out the form and content of the presentation of the balance sheet
and profit and loss account, enforcing the law of 19 December 2002 on the
register of commerce and companies and the accounting and annual accounts of
undertakings, as amended (“Annex I”)) as reflected in its last annual accounts
(approved by a shareholders' meeting) available on the date on which a demand is
made under this Guaranty; and
(ii) 95% of the Luxembourg Guarantor’s capitaux propres and subordinated debt
(all as referred to in Annex I) as reflected in its last annual accounts
(approved by a shareholders’ meeting) available on the date of this Guaranty.
In addition, the above limitation shall not apply to any amounts borrowed under
the Loan Documents and on-lent, or otherwise made available, to such Luxembourg
Guarantor or any of its (current and future) direct or indirect subsidiaries (in
any form whatsoever).
SECTION 2.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the BV Borrower or any other Loan Party or whether the
BV Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise; provided that where such a waiver is
unenforceable or where such a change would discharge the Guarantor of its
liability under this Guaranty if made without its consent, the


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Guarantor hereby gives its consent to such change;
(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
(g)    the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety to the extent
permitted; provided that, where a Loan Party contracts with the Secured Parties
to be discharged from the Guaranteed Obligations, the Guarantor hereby assents
to such contract and remains bound under this Guaranty.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the BV Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.
SECTION 3.    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and, where it may not waive this right, the Guarantor
agrees that this Guaranty will not be revoked, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





(d)    Each Guarantor acknowledges that the Collateral Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
(g) To the fullest extent permitted by law, each Guarantor organized under the
laws of Mexico unconditionally and irrevocably waives, any right to which it may
be entitled, to the extent applicable, under Articles 2813, 2814,2815,2816,
2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2830, 2835, 2836,
2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848 and 2849 of the Federal
Civil Code (Código Civil Federal) and the corresponding provisions of the Civil
Codes of the States of Mexico and the Federal District.
SECTION 4.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the BV Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the BV Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common Law, including, without limitation, the right to take or receive from
the BV Borrower, any other Loan Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than (x) obligations with respect to
Secured Hedge Agreements, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable under the Loan Documents) and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on terms
required by the Credit Agreement or shall have expired or been terminated and
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Maturity
Date of the Term Loan Facility and (c) the latest date of cash collateralization
or other back-stop, in each case, on the terms required by the Credit Agreement
or the expiration or termination of all Letters of Credit, such amounts shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts, if
any, payable under this Guaranty shall have been paid in full in cash, (iii) the
Maturity Date of the Term Loan Facility shall have occurred and (iv) all Letters
of Credit shall have been cash collateralized or otherwise back-stopped, in each
case, on the terms required under the Credit Agreement, or shall have expired or
been terminated, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





by subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
SECTION 5.    Payments Free and Clear of Taxes, Etc. Any payment made by a
Guarantor pursuant to this Guaranty which results in the imposition of Taxes
which would not have been imposed had the payment been made by the BV Borrower
shall be made free and clear of and without deduction for any such Taxes;
provided that if a Guarantor shall be required to deduct any such Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums paid under this section) the Administrative Agent, Lender or L/C
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law. For the avoidance of doubt, this Section 5 shall be read as an obligation
of the Guarantors that is in addition to their Guarantee of the BV Borrower's
obligations to indemnify for Taxes and Other Taxes pursuant to Section 3.01 of
the Credit Agreement and shall not relieve a Guarantor of its obligations to
make payments pursuant to Section 3.01 of the Credit Agreement on the relevant
Borrower's behalf.
SECTION 6.    Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the BorrowersBorrower
with respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
(b)    Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.
SECTION 7.    Covenants. Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding and not cash collateralized or otherwise back-stopped in
accordance with the Cash Collateralization or back-to-back letter of credit
provisions set forth in Section 2.03(g) of the Credit Agreement or any Lender
shall have any Commitment, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the BV Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
SECTION 8.    Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Secured
Parties (other than any Lender that is, at such time, a Defaulting Lender),
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Obligations owing to the Secured Parties under or in respect of the Loan
Documents except as provided in the next succeeding sentence, (b) postpone any
date fixed for payment hereunder or (c) change the number of Secured Parties or
the percentage of (x) the Commitments, (y) the aggregate unpaid principal amount
of the Loans or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Secured Parties or any of
them to take any action hereunder. Upon the sale of a Guarantor to the extent
permitted in accordance with the terms of the Loan Documents, such Guarantor
shall be automatically released from this Guaranty; provided that no such
release shall occur if such Guarantor is a guarantor in respect of any Specified


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Junior Financing Obligations, unless such Guarantor is released from its
obligations with respect to such Specified Junior Financing Obligations. The
Administrative Agent will, at such Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request to
evidence the release of such Guarantor from its Guarantee hereunder pursuant to
this Section 8; provided that such Guarantor shall have delivered to the
Administrative Agent a written request therefor and a certificate of such
Guarantor to the effect that the transaction is in compliance with the Loan
Documents. The Administrative Agent shall be authorized to rely on any such
certificate without independent investigation.
(b)    Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor “or a “Foreign
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “Foreign Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
SECTION 9.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the BV Borrower at the BV
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
any Agent, at its address specified in Schedule 10.02 of the Credit Agreement,
if to or any Lender, at its address specified in its Administrative
Questionnaire, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. All such notices and other communications shall be deemed to be given or
made at such time as shall be set forth in Section 10.02 of the Credit
Agreement. Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.
SECTION 10.    No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.
SECTION 11.    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) that such
Agent, such Lender and their respective Affiliates may have.
SECTION 12.    Indemnification. (a) Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers,


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, Attorney Costs) (which shall be limited to one
(1) counsel to the Administrative Agent and the Secured Parties (exclusive of
one local counsel to the Administrative Agent and the Secured Parties in each
appropriate jurisdiction), unless (x) the interests of the Administrative Agent
and the Secured Parties are sufficiently divergent, in which case one (1)
additional counsel may be appointed and (y) if the interests of any Secured
Party or group of Secured Parties (other than all of the Secured Parties) are
distinctly or disproportionately affected, one (1) additional counsel for such
Secured Party or group of Secured Parties in connection with the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby) that may be actually incurred by or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.
(b)    Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.
(c)    Each of the Indemnified Parties hereby also agrees that none of the
Guarantors shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to any of the Indemnified Parties or any of their respective
Affiliates or any of their respective officers, directors, employees, agents and
advisors, and each of the Indemnified Parties hereby agrees not to assert any
claim against any Guarantor on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.
(d)    Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SECTION 13.    Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Term Loan
Facility and (iii) the latest date of cash collateralization or other back-stop,
in each case, on the terms required by the Credit Agreement, or expiration or
termination of all Letters of Credit, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 10.07 of the
Credit Agreement. Except as expressly provided in the Credit Agreement, no
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.
SECTION 14.    Judgments. If for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars or any other
applicable currency (the “Judgment Currency”) into a different currency (the
“Other Currency”), the parties hereto agree, to the fullest extent they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Judgment Currency with such Other Currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m. on the Business Day
preceding that on which final judgment is given (or such other rate as may be
required by any applicable Law), for the purchase of the Judgment Currency, for
delivery two Business Days thereafter.
SECTION 15.    Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
SECTION 16.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.
(b)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of any New York State court or federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each Guarantor hereby
irrevocably appoints C T Corporation System with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011 (the “Process Agent”) as its agent
to receive and forward on behalf of itself the summons and complain and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such process to any Guarantor in
the care of the Process Agent at the Process Agent’s address, and each Guarantor
hereby irrevocably authorizes and directs the Process Agent to receive such
service on its behalf and forward such service to the Guarantors. Nothing in
this Guaranty or any other Loan Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document in the courts of any jurisdiction.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.
(d)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


FOREIGN GUARANTORS:
SENSATA TECHNOLOGIES HOLDING COMPANY US B.V.




By:
_______________________________________

Name:
Title:


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES HOLLAND, B.V.




By:
_______________________________________

Name:
Title:








Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES HOLDING COMPANY MEXICO, B.V.




By:
_______________________________________

Name:
Title:










Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES DE MÉXICO,
S. DE R.L. DE C.V.




By:
_______________________________________

Name:
Title:










Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES JAPAN LIMITED




By:
_______________________________________

Name:
Title:














Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES (KOREA) LIMITED




By:
_______________________________________

Name:
Title:














Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





SENSATA TECHNOLOGIES MALAYSIA SDN. BHD.




By:
_______________________________________

Name:
Title:






Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Exhibit A
To The
Foreign Guaranty
FORM OF FOREIGN GUARANTY SUPPLEMENT
_________ __, ____
Morgan Stanley Funding, Inc., as Administrative Agent
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attn: Larry Benison / Gerard Jordan
Phone: (718) 754-7299 / 7422
Fax:      (718) 754-7249 / 7250
Credit Agreement dated as of May 12, 2011 among SENSATA TECHNOLOGIES B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (the “Original
BV Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “Original US Borrower”; together with the Original BV
Borrower, the “Original Borrowers”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, certain
Lender party thereto, the Initial L/C Issuer, the Initial Swing Line Lender and
MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent and Administrative
Agent. (as amended, amended and restated, supplemented or otherwise modified
from time to time (including pursuant to the Tenth Amendment referred to below),
the “Credit Agreement”) with certain Lenders party thereto, the Initial L/C
Issuer, the Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, as amended by (among others), that certain Amendment
No. 10 to Credit Agreement and Amendment No. 1 to Domestic Guaranty and Foreign
Guaranty, dated as of September 20, 2019, among the Original Borrowers, Sensata
Technologies, Inc., a Delaware corporation (the “Borrower”), the Parent, the
other Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement and to the Foreign
Guaranty referred to therein (such Foreign Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Foreign Guaranty Supplement, being the
“Foreign Guaranty”). The capitalized terms defined in the Foreign Guaranty or in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the BV Borrower, each
Loan Party guaranteeing the Obligations of the BV Borrower in its capacity as
Borrower (and not as Guarantor) and each other Foreign Subsidiary which is an
obligor with respect to the Cash Management Obligations now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, and the
Bilateral Obligations of each Bilateral Provider (such Obligations being the
“Guaranteed Obligations”), and


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





agrees to pay any and all reasonable expenses (including, without limitation,
reasonable fees and reasonable out-of-pocket expenses of counsel) by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty Supplement, the Foreign Guaranty or any other Loan Document in
accordance with Section 10.04 of the Credit Agreement (including Attorney Costs
of any law firm or other external counsel to the Administrative Agent);
provided, however, that in no event shall the Guaranteed Obligations of any
Guarantor include any of its obligations as a Borrower under the Credit
Agreement. Without limiting the generality of the foregoing, the undersigned’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. Notwithstanding anything herein or
in the Credit Agreement to the contrary, (i) the aggregate principal amount of
all Bilateral Obligations guaranteed hereby shall not exceed $40,000,000 and
(ii) to the extent that Bilateral Obligations are cash collateralized or
otherwise guaranteed (other than pursuant hereunder), such Bilateral Obligations
shall not be guaranteed hereby.
(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirm that it is the
intention of all such Persons that this Guaranty Supplement, the Foreign
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Foreign Guaranty and the Obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Foreign Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Foreign Guaranty not constituting a fraudulent transfer or
conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Foreign Guaranty, the Foreign Guaranty; or any other
guaranty, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents.
(d)    To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the BorrowersBorrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors (taken together with the aggregate net
worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Foreign Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Foreign Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Foreign
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Foreign Guaranty to
the same extent as each other Guarantor.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
(b)    The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of any New York State court or any
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty Supplement, the Foreign Guaranty or any of the other
Loan Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The undersigned hereby irrevocably appoints C T Corporation
System with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 (the “Process Agent”) as its agent to receive and forward on behalf
of itself the summons and complain and any other process which may be served in
any such action or proceeding. Such service may be made by mailing or delivering
a copy of such process to the undersigned in the care of the Process Agent at
the Process Agent’s address, and the undersigned hereby irrevocably authorizes
and directs the Process Agent to receive such service on its behalf and forward
such service to the undersigned. Nothing in this Guaranty Supplement or the
Foreign Guaranty or any other Loan Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Foreign Guaranty or any of the other Loan Documents to
which it is or is to be a party in the courts of any other jurisdiction.
(c)    The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Foreign Guaranty or any of
the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





(d)    THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.
Very truly yours,




[NAME OF ADDITIONAL GUARANTOR]


By _____________________________
Title:


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Schedule A
Opinions of Counsel
1.Bermuda
Conyers Dill & Pearman
2.Bulgaria
Gugushev & Partners
3.Luxembourg
Loyens & Loeff
4.Netherlands
Loyens & Loeff
5.UK (as to capacity)
Clifford Chance LLP
6.UK (as to enforceability)
Shearman & Sterling (London) LLP
7.Japan
Clifford Chance (Gaikokuho Kyodo Jigyo)



Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Schedule B
Effective Date Deliverables
1)
A supplemental English law debenture to be entered into by August UK Holdco
Limited, ST Schrader Holding Company UK Limited and the Collateral Agent in
relation to English law debentures dated 8 January 2015 and 26 March 2015
entered into by, August UK Holdco Limited, ST Schrader Holding Company UK
Limited and the Collateral Agent.

2)
A supplemental English law debenture to be entered into by Sensata Technologies
UK Financing Co. Plc and the Collateral Agent in relation to an English law
debenture dated 25 November 2015 entered into by Sensata Technologies UK
Financing Co. Plc and the Collateral Agent.

3)
A supplemental English law debenture to be entered into by Custom Sensors &
Technologies Newco Ltd and the Collateral Agent in relation to an English law
debenture dated 24 February 2016 entered into by Custom Sensors & Technologies
Newco Ltd and the Collateral Agent.

4)
An English law share pledge to be entered into by Sensata Technologies B.V. in
respect of its shares of Sensata Technologies UK Financing Co. Plc. (Documents 1
to 4 together, the "English Security Documents").

5)
Confirmation Agreement, governed by Luxembourg law, to be entered into by and
between ST Schrader Holding Company UK Limited, ST August Lux Intermediate
Holdco S.à r.l., August Lux Holding Company, ST August Lux Company S.à r.l.,
August LuxUK Holding Company, August Brazil Holding Company and MORGAN STANLEY
SENIOR FUNDING, INC. in relation to:

(a)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between ST Schrader Holding Company UK Limited as
pledgor, Morgan Stanley as pledgee and ST August Lux Company S.à r.l. as
company;
(b)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between ST August Lux Company S.à r.l. as pledgor,
Morgan Stanley as pledgee and ST August Lux Intermediate Holdco S.à r.l. as
company;
(c)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, originally entered into by and between ST August Lux Intermediate Holdco
S.á r.l. and Sensor-Nite NV as pledgors, Morgan Stanley as pledgee and August
Lux Holding Company as company;
(d)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between August Lux Holding Company as pledgor, Morgan
Stanley as pledgee and August LuxUK Holding Company as company; and
(e)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between August Lux Holding Company as pledgor, Morgan
Stanley as pledgee and August Brazil Holding Company as company.
6)
A certificate of an authorised signatory of each chargor under the English
Security Documents, in respect of each English company whose shares are charged
by it under the English law Collateral Documents, certifying that (i) it has
complied within the relevant timeframe with any notice it has received pursuant
to Part 21A of the Companies Act 2006 and no "warning notice" or "restrictions
notice" (in each case as defined in Schedule 1B of the Companies Act 2006) has
been issued in respect of such shares, together with a copy of the "PSC
register" (within the meaning of section 790C(10) of the Companies Act 2006) of
that charged company, which is certified by an authorised signatory of the
relevant chargor to be correct,



Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





complete and not amended or superseded, or (ii) that such charged company is not
required to comply with Part 21A of the Companies Act 2006.    


Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





Schedule C
Post-Effective Date Deliverables
1)
Within two Business Days of the Tenth Amendment Effective Date, inscription in
the Luxembourg share registers of each of the following companies:

ST August Lux Company S.à r.l.,
ST August Lux Intermediate Holdco S.à r.l.,
August Lux Holding Company,
August LuxUK Holding Company; and
August Brazil Holding Company
immediately after the last inscription appearing therein (in respect of the
third confirmation agreement entered into by the Pledgors and the Administrative
Agent on 27 March 2019) of the following:
“Pursuant to a Luxembourg law governed fourth confirmation agreement, dated
September [___], 2019 and entered into, inter alios, by and between [ST Schrader
Holding Company UK Limited / ST August Lux Company S.à r.l. / ST August Lux
Intermediate Holdco S.à r.l. / August Lux Holding Company] as pledgor[s], Morgan
Stanley Senior Funding, Inc., as pledgee (the “Pledgee”) and [ST August Lux
Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. / August Lux
Holding Company / August LuxUK Holding Company / August Brazil Holding Company]
as company, the share pledge agreement, governed by Luxembourg law, dated
January 8, 2015, by and between [ST Schrader Holding Company UK Limited / ST
August Lux Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. /
Sensor-Nite NV / August Lux Holding Company] as pledgor[s], the Pledgee and [ST
August Lux Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. /
August Lux Holding Company / August LuxUK Holding Company / August Brazil
Holding Company] as company (the “Share Pledge Agreement”), and the security
interests (gage de premier rang) created thereunder (i) continue in full force
and effect, (ii) are preserved for the benefit of the Pledgee, (iii) are (and
will be) maintained and preserved for the benefit of the Pledgee (iv) are (and
will be) held and administered by the Pledgee in accordance with the Share
Pledge Agreement and (v) are not and will not be reduced, discharged or
otherwise adversely affected by any amendment, variation, novation, replacement
or supplement of or to any of the Secured Obligations (as defined in the Share
Pledge Agreement) including without limitation any increase in or extension of
the Secured Obligations and any addition of Secured Obligations.”;
2)
Following the inscriptions referred to in 1 above, legal opinion of Harney
Westwood & Riegels SARL with respect to enforceability of the fourth Luxembourg
confirmation agreement.

3)
Notarized copy of Annex No. 10 to the Going Concern Pledge Agreement relating to
the going concern of Sensata Technologies Bulgaria EOOD ("Going Concern Pledge
Agreement").

4)
Current status certificate of Sensata Technologies Bulgaria EOOD issued by the
Commercial Registry evidencing that the modifications in the security interest
created by Annex No. 10 to the Going Concern Pledge Agreement have been duly
registered.

5)
Certificate issued by the Central Pledges Registry evidencing that the
modifications in the security interest created by Annex No. 10 to the Going
Concern Pledge Agreement have been duly registered in respect of movables and
receivables representing specified assets, owned by the Sensata Technologies
Bulgaria EOOD (as defined in the Going Concern Pledge Agreement).



Foreign Guarantee
NYDOCS01/1267209



--------------------------------------------------------------------------------





6)
Certificates issued by the Land Registry - Botevgrad and the Land Registry -
Plovdiv evidencing that the modifications in the security interest created by
Annex No. 10 to the Going Concern Pledge Agreement have been duly registered in
respect of land plots representing specified assets, owned by Sensata
Technologies Bulgaria EOOD (as defined in the Going Concern Pledge Agreement).

7)
Notification to the Patent Office regarding registration of the modifications in
the security interest created by Annex No. 10 to the Going Concern Pledge
Agreement in respect of the utility model representing specified asset, owned by
Sensata Technologies Bulgaria EOOD (as defined in the Going Concern Pledge
Agreement).

8)
Notarized written consent under art. 102, para. 2 of the Bulgarian Obligations
and Contracts Act issued by Sensata Technologies Bulgaria EOOD confirming that
the collateral under the Going Concern Pledge Agreement shall continue to
secure, the Obligations of the Loan Parties, including the New Borrower, under
the Amended Credit Agreement and each other Loan Document;

9)
Legal opinion of Gugushev & Partners Law office with respect to post-Effective
Date Bulgarian law deliverables.

10)
Within ten Business Days of the Tenth Amendment Effective Date, inscription in
the share register of Sensor-Nite NV.

11)
Japanese Security Agreement - Assignment of Personal Property as Security
(Johtotampo-ken).

12)
Japanese Security Agreement - Assignment of Inventory as Security
(Johtotampo-ken).

13)
Japanese Security Agreement - Assignment of Accounts Receivable as Security
(Johtotampo-ken).

14)
Japanese Security Agreement - Pledge (Shichi-ken) of Patents and Trademark.

15)
Japanese Security Agreement - Pledge (Shichi-ken) of Shares of Sensata
Technologies Japan Limited.

16)
Notice of Certificate of Date of Reflection (kakutei-hizuke).

17)
Copy of Shareholder Register of Sensata Technologies Japan Limited.

18)
Promissory Note No. 8 (Acknowledgment of Debt) from the New Borrower to
Collateral Agent, pursuant to Japanese law requirements.

19)
Legal opinion from Clifford Chance (Gaikokuho Kyodo Jigyo) with respect to
post-Effective Date Japanese law deliverables.

20)
Domestic Security Agreement Supplements pursuant to which the Sensata
Technologies B.V. and Sensata Technologies Holding Company Mexico, B.V. will
become party to the Domestic Security Agreement for purposes of pledging the
equity they own in any Released Guarantor (and the Administrative Agent agrees
that no other pledge agreement under any law other than New York law shall be
required).





Foreign Guarantee
NYDOCS01/1267209

